EXECUTION VERSION

$600,000,000
CREDIT AGREEMENT
dated as of August 22, 2013
by and among
W.W. GRAINGER, INC.,
as the Company,
the Borrowing Subsidiaries parties hereto,
the Lenders referred to herein,
U.S. BANK NATIONAL ASSOCIATION,
as Administrative Agent
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agent
and
BANK OF AMERICA, N.A., THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
HSBC BANK USA, NATIONAL ASSOCIATION, JPMORGAN CHASE BANK, N.A.
and
THE NORTHERN TRUST COMPANY,
as Co-Documentation Agents
and
U.S. BANK NATIONAL ASSOCIATION
and
WELLS FARGO SECURITIES, LLC
as Joint Lead Arrangers and Joint Book Runners



--------------------------------------------------------------------------------





--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE I

DEFINITIONS
1


 
 
Section 1.1    Definitions
1


Section 1.2    General
18


Section 1.3    Other Definitions and Provisions
18



ARTICLE II
REVOLVING CREDIT FACILITY
19


 
 
Section 2.1    Revolving Credit Loans and Competitive Bid Loans
19


Section 2.2    Procedure for Advance of Competitive Bid Loans
20


Section 2.3    Procedure for Advances of Revolving Credit Loans
22


Section 2.4    Repayment of Loans
23


Section 2.5    Noteless Agreement; Evidence of Indebtedness
24


Section 2.6    Permanent Reduction of the Aggregate Commitment
25


Section 2.7    Termination of Credit Facility
25


Section 2.8    Increase of Aggregate Commitment
26


Section 2.9    Defaulting Lenders
27


Section 2.10 Designation of Borrowing Subsidiaries
29



ARTICLE III
GENERAL LOAN PROVISIONS
30


 
 
Section 3.1    Interest
30


Section 3.2    Notice and Manner of Conversion or Continuation of Loans
34


Section 3.3    Facility Fees
34


Section 3.4    Manner of Payment
35


Section 3.5    Crediting of Payments and Proceeds
36


Section 3.6    Adjustments
36


Section 3.7    Nature of Obligations of Lenders Regarding Loans; Assumption by
the Administrative Agent
37


Section 3.8    Changed Circumstances
37


Section 3.9    Indemnity
42


Section 3.10  Capital Requirements
43


Section 3.11 Taxes
44


Section 3.12   Mitigation of Loss; Replacement of Lenders
48




i

--------------------------------------------------------------------------------




ARTICLE IV
CONDITIONS OF CLOSING AND BORROWING
49


 
 
Section 4.1    Conditions to Closing and Initial Loans
49


Section 4.2    Conditions to All Loans
51



ARTICLE V
REPRESENTATIONS AND WARRANTIES
52


 
 
Section 5.1    Existence and Power
52


Section 5.2    Authorization; No Contravention
52


Section 5.3    Governmental Authorization
53


Section 5.4    Binding Effect
53


Section 5.5    Litigation
53


Section 5.6    No Default
53


Section 5.7    ERISA Compliance
53


Section 5.8    Use of Proceeds; Margin Regulations
54


Section 5.9    Title to Properties
54


Section 5.10   Taxes
54


Section 5.11   Financial Condition
54


Section 5.12   Environmental Matters
55


Section 5.13   Regulated Entities
55


Section 5.14   No Burdensome Restrictions
55


Section 5.15   Subsidiaries
55


Section 5.16   Insurance
55


Section 5.17   Full Disclosure
56



ARTICLE VI
AFFIRMATIVE COVENANTS
56


 
 
Section 6.1    Financial Statements
56


Section 6.2    Certificates; Other Information
57


Section 6.3    Notices
58


Section 6.4    Preservation of Existence, Etc
59


Section 6.5    Maintenance of Property
60


Section 6.6    Insurance
60


Section 6.7    Payment of Obligations
60


Section 6.8    Compliance with Laws
60


Section 6.9    Compliance with ERISA
60


Section 6.10   Inspection of Property and Books and Records
61


Section 6.11   Environmental Laws
61


Section 6.12   Use of Proceeds
61


Section 6.13   PATRIOT Act Compliance
61




ii

--------------------------------------------------------------------------------




ARTICLE VII
NEGATIVE COVENANTS
61


 
 
Section 7.1    Limitation on Liens
61


Section 7.2    Disposition of Assets
63


Section 7.3    Consolidations and Mergers
63


Section 7.4    Loans and Investments
63


Section 7.5    Limitation on Subsidiary Debt
64


Section 7.6    Transactions with Affiliates
64


Section 7.7    Use of Proceeds
64


Section 7.8    ERISA
65


Section 7.9    Change in Business
65


Section 7.10   Restriction on Subsidiary Dividends
65



ARTICLE VIII
EVENTS OF DEFAULT
65


 
 
Section 8.1    Events of Default
65


Section 8.2    Remedies
67


Section 8.3    Rights Not Exclusive
67



ARTICLE IX
THE ADMINISTRATIVE AGENT
68


 
 
Section 9.1    Appointment
68


Section 9.2    Delegation of Duties
68


Section 9.3    Exculpatory Provisions
68


Section 9.4    Reliance by the Administrative Agent
69


Section 9.5    Notice of Default
69


Section 9.6    Non-Reliance on the Administrative Agent and Other Lenders
70


Section 9.7    Indemnification
70


Section 9.8    The Administrative Agent in Its Individual Capacity
71


Section 9.9    Resignation of the Administrative Agent; Successor Administrative
Agent
71


Section 9.10  No Other Duties, Etc.
71




iii

--------------------------------------------------------------------------------




ARTICLE X

MISCELLANEOUS
72


 
 
Section 10.1    Notices
72


Section 10.2    Expenses; Indemnity
73


Section 10.3    Set-off
74


Section 10.4    Governing Law
74


Section 10.5    Jurisdiction and Venue
74


Section 10.6    Reserved
74


Section 10.7    Reversal of Payments
75


Section 10.8    Accounting Matters
75


Section 10.9    Successors and Assigns; Participations
75


Section 10.10  Amendments, Waivers and Consents
78


Section 10.11  Performance of Duties
79


Section 10.12  All Powers Coupled with Interest
79


Section 10.13  Survival of Indemnities
79


Section 10.14  Titles and Captions
79


Section 10.15  Severability of Provisions
79


Section 10.16  Counterparts
79


Section 10.17  Term of Agreement
79


Section 10.18  Advice of Counsel
79


Section 10.19  No Strict Construction
79


Section 10.20  PATRIOT Act Notice
80


Section 10.21  Inconsistencies with Other Documents; Independent Effect of
Covenants
80



ARTICLE XI
GUARANTY
80




iv

--------------------------------------------------------------------------------




EXHIBITS
Exhibit A-1
-
Form of Revolving Credit Note
Exhibit A-2
-
Form of Competitive Bid Note
Exhibit B
-
Form of Notice of Borrowing
Exhibit C-1
-
Form of Competitive Bid Request
Exhibit C-2
-
Form of Invitation to Bid
Exhibit C-3
-
Form of Competitive Bid
Exhibit C-4
-
Form of Competitive Bid Accept/Reject Letter
Exhibit D
-
Form of Notice of Account Designation
Exhibit E
-
Form of Notice of Prepayment
Exhibit F
-
Form of Lender Addition and Acknowledgment Agreement
Exhibit G
-
Form of Notice of Conversion/Continuation
Exhibit H
-
Form of Assignment and Acceptance
Exhibit I
-
Form of Borrowing Subsidiary Agreement
Exhibit J
-
Form of Borrowing Subsidiary Termination

SCHEDULES
Schedule 1.1
-
Lenders and Commitments
Schedule 5.5
-
Litigation
Schedule 5.7
-
ERISA
Schedule 5.15
-
Subsidiaries and Material Equity Investments
Schedule 5.16
-
Insurance Matters
Schedule 7.1
-
Existing Liens


v

--------------------------------------------------------------------------------




CREDIT AGREEMENT, dated as of the 22nd day of August, 2013, by and among W.W.
GRAINGER, INC., an Illinois corporation (the “Company”), the subsidiaries who
may become a party to this Agreement (the “Borrowing Subsidiaries” and together
with the Company, the “Borrowers”), the lenders who are or may become a party to
this Agreement (the “Lenders”), and U.S. BANK NATIONAL ASSOCIATION, a national
banking association, as administrative agent for the Lenders (the
“Administrative Agent”).
STATEMENT OF PURPOSE
The Company has requested, and the Lenders have agreed, to extend certain credit
facilities to the Borrowers on the terms and conditions of this Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:
ARTICLE I
DEFINITIONS
Section 1.1    Definitions. The following terms when used in this Agreement
shall have the meanings assigned to them below:
“Absolute Rate” means, as to any Competitive Bid made by a Lender pursuant to
Section 2.2(b), the fixed percentage rate per annum (expressed in the form of a
decimal to no more than four (4) decimal places) specified by the Lender making
such Competitive Bid.
“Absolute Rate Loan” means any Competitive Bid Loan bearing interest at the
Absolute Rate determined in accordance with Section 2.2.
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of fifty percent (50%) of the
capital stock, partnership interests, membership interests or equity of any
Person, or otherwise causing any Person to become a Subsidiary, or (c) a merger
or consolidation or any other combination with another Person (other than a
Person that is a Subsidiary) provided that the Company or the Subsidiary is the
surviving entity.
“Administrative Agent” means U.S. Bank National Association in its capacity as
Administrative Agent hereunder, and any successor thereto appointed pursuant to
Section 9.9.
“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 10.1(c).





1

--------------------------------------------------------------------------------




“Affiliate” means, with respect to any Person, any other Person (other than a
Subsidiary of the Company) which directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such first Person or any of its Subsidiaries. The term “control” means (a) the
power to vote twenty-five percent (25%) or more of the securities or other
equity interests of a Person having ordinary voting power, or (b) the
possession, directly or indirectly, of any other power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, by contract or otherwise.
“Aggregate Commitment” means the aggregate Dollar Amount of the Lenders’
Commitments hereunder, as such amount may be reduced or otherwise modified at
any time or from time to time pursuant to the terms hereof. On the Closing Date,
the Aggregate Commitment shall be Six Hundred Million Dollars ($600,000,000).
“Agreed Currencies” means (i) Dollars, (ii) any other Eligible Currency which
the Company requests the Administrative Agent to include as an Agreed Currency
hereunder for purposes of Loans to the Company and which is acceptable to the
Administrative Agent and (iii) any other Eligible Currency which the Company
requests the Administrative Agent to include as an Agreed Currency hereunder for
purposes of Loans to any Borrowing Subsidiary and which is acceptable to the
Lenders who have agreed to make Loans to such Borrowing Subsidiary.
“Agreement” means this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time.
“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.
“Applicable Margin” shall have the meaning assigned thereto in Section 3.1(c).
“Approximate Equivalent Amount” of any currency with respect to any amount of
Dollars shall mean the Equivalent Amount of such currency with respect to such
amount of Dollars on or as of such date, rounded up to the nearest amount of
such currency as determined by the Administrative Agent from time to time.
“Asset Sale” shall have the meaning assigned thereto in Section 7.2.
“Assignment and Acceptance” shall have the meaning assigned thereto in Section
10.9.
“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.).







2

--------------------------------------------------------------------------------




“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 1/2 of 1% and (c) the LIBOR Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) for Dollars plus 1.00%, provided that, for
the avoidance of doubt, the LIBOR Rate for any day shall be based on the rate
reported by the applicable financial information service at approximately 11:00
a.m. London time on such day; each change in the Base Rate shall take effect
simultaneously with the corresponding change or changes in the Prime Rate or the
Federal Funds Rate or the LIBOR Rate.
“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 3.1(a).
“Benefited Lender” shall have the meaning assigned thereto in Section 3.6.
“Borrowers” means, individually and collectively, the Company and each other
Borrowing Subsidiary.
“Borrowing Subsidiary” means each Subsidiary that has been designated as a
Borrowing Subsidiary pursuant to Section 2.10 and that has not ceased to be a
Borrowing Subsidiary as provided in such Section.
“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit I.
“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit J.
“Business Day” means (a) for all purposes other than as set forth in clauses (b)
through (c) below, any day other than a Saturday, Sunday or legal holiday on
which banks in Chicago, Illinois and New York, New York, are open for the
conduct of their commercial banking business, (b) with respect to all notices
and determinations in connection with, and payments of principal and interest
on, any LIBOR Rate Loan in any Agreed Currency, any day that is a Business Day
described in clause (a) and that is also a day for trading by and between banks
in deposits in such Agreed Currency in the London interbank market or such other
exchange or payment system on which such Agreed Currency is typically traded,
and (c) when used in connection with a Loan to any Borrower organized in a
jurisdiction other than the United States or the United Kingdom, any day that is
a Business Day described in clause (a) and that is also a day on which
commercial banks in the jurisdiction of organization of such Borrower are open
for general business.
“Capital Lease” means any lease of any property by the Company or any of its
Subsidiaries, as lessee, that should, in accordance with GAAP, be classified and
accounted for as a capital lease on a Consolidated balance sheet of the Company
and its Subsidiaries; provided that all leases of any Person that are or would
be characterized as operating leases in accordance with GAAP on January 1, 2013
(whether or not such operating leases were in effect on such date) shall
continue to be accounted for as operating leases (and not as Capital Leases) for
purposes of this Agreement regardless of any change in GAAP following January 1,
2013 that would otherwise require such leases to be recharacterized as Capital
Leases.

3

--------------------------------------------------------------------------------




“Change of Control” means any one or more of the following:
(a)the acquisition or holding by any person, entity or “group” (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act), other than by any
Exempt Person, the Company, any Subsidiary, or any employee benefit plan of the
Company or a Subsidiary of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either the
then-outstanding common stock or the combined voting power of the Company’s
then-outstanding voting securities entitled to vote generally in the election of
directors (“Voting Power”); provided that no such person, entity or group shall
be deemed to own beneficially any securities held by the Company or a Subsidiary
or any employee benefit plan (or any related trust) of the Company or a
Subsidiary; or
(b)    individuals who, as of the Closing Date, constitute the board of
directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the board of directors of the Company;
provided that any individual who becomes a director after the Closing Date whose
election or nomination for election by the Company’s shareholders was approved
by at least a majority of the Incumbent Board (other than an election or
nomination of an individual whose initial assumption of office is in connection
with an actual or threatened election contest (as such terms are used in
Rule 14a-11 under the Exchange Act) relating to the election of the directors of
the Company) shall be deemed to be members of the Incumbent Board.
“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 4.1 shall be satisfied or waived in
all respects in a manner acceptable to the Administrative Agent, in its sole
discretion.
“Co-Documentation Agents” means Bank of America, N.A., The Bank of
Tokyo-Mitsubishi UFJ, Ltd., HSBC Bank USA, National Association, JPMorgan Chase
Bank, N.A. and The Northern Trust Company, in each capacity as co-documentation
agent hereunder, and any successor thereto.
“Code” means the Internal Revenue Code of 1986, and the rules and regulations
thereunder, each as amended or modified from time to time.
“Commitment” means, as to any Lender, the obligation of such Lender to make
Loans to the Borrowers hereunder in an aggregate principal Dollar Amount at any
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 1.1 hereto, as the same may be reduced or modified at any time or
from time to time pursuant to the terms hereof.
“Commitment Percentage” means, as to any Lender at any time, the ratio of
(a) the amount of the Commitment of such Lender to (b) the Aggregate Commitment
of all of the Lenders.
“Company” means W.W. Grainger, Inc., an Illinois corporation, in its capacity as
a Borrower hereunder.
“Competitive Bid” means an offer by a Lender to make a Competitive Bid Loan
pursuant to Section 2.2.

4

--------------------------------------------------------------------------------




“Competitive Bid Facility” means the competitive bid facility established
pursuant to Section 2.2.
“Competitive Bid Interest Period” shall have the meaning assigned thereto in
Section 3.1(b)(ii).
“Competitive Bid Loan” means any competitive bid loan made to the Company
pursuant to Section 2.2, and all such competitive bid loans collectively as the
context requires.
“Competitive Bid Notes” means the separate Competitive Bid Notes made by the
Company payable to the order of each of the Lenders, substantially in the form
of Exhibit A-2 hereto, and any amendments and supplements thereto, any
substitutes therefor, and any replacements, restatements, renewals or extension
thereof, in whole or in part.
“Competitive Bid Request” shall have the meaning assigned thereto in Section
2.2(a).
“Competitive Margin” means, as to any LIBOR Competitive Bid Loan, the margin
(expressed as a percentage rate per annum in the form of a decimal to no more
than four (4) decimal places) to be added to or subtracted from the LIBOR Rate
in order to determine the interest rate applicable to such Loan, as specified in
the Competitive Bid relating to such Loan.
“Consolidated” means, when used with reference to financial statements or
financial statement items of the Company and its Subsidiaries, such statements
or items on a consolidated basis in accordance with applicable principles of
consolidation under GAAP.
“Consolidated Tangible Net Worth” means, at any date, on a Consolidated basis
for the Company and its Subsidiaries, in accordance with GAAP, Consolidated
stockholders equity of the Company and its Subsidiaries minus the aggregate
amount of any intangible assets of the Company and its Subsidiaries, including,
without limitation, goodwill, franchises, licenses, patents, trademarks, trade
names, copyrights, service marks and brand names.

















5

--------------------------------------------------------------------------------




“Contingent Obligation” means, as to any Person, any direct or indirect
liability of that Person, whether or not contingent, with or without recourse,
(a) with respect to any Debt, lease, dividend, letter of credit or other
obligation (the “primary obligations”) of another Person (the “primary
obligor”), including any obligation of that Person (i) to purchase, repurchase
or otherwise acquire such primary obligations or any security therefor, (ii) to
advance or provide funds for the payment or discharge of any such primary
obligation, or to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
item, level of income or financial condition of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation, or (iv) otherwise to assure or hold
harmless the holder of any such primary obligation against loss in respect
thereof (each, a “Guaranty Obligation”); (b) with respect to any Surety
Instrument issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings or payments; (c) to purchase any
materials, supplies or other property from, or to obtain the services of,
another Person if the relevant contract or other related document or obligation
requires that payment for such materials, supplies or other property, or for
such services, shall be made regardless of whether delivery of such materials,
supplies or other property is ever made or tendered, or such services are ever
performed or tendered; or (d) in respect of any Hedging Agreement. The amount of
any Contingent Obligation shall (a) in the case of Guaranty Obligations, be
deemed equal to the stated or determinable amount of the primary obligation in
respect of which such Guaranty obligation is made or, if not stated or if
indeterminable, the maximum reasonably anticipated liability in respect thereof,
(b) in the case of Hedging Agreements, be determined in accordance with the
definition of “Hedging Agreement” herein and (c) in the case of other Contingent
Obligations, be equal to the maximum reasonably anticipated liability in respect
thereof.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its property is bound.
“Credit Facility” means the collective reference to the Revolving Credit
Facility and the Competitive Bid Facility.

6

--------------------------------------------------------------------------------




“Debt” means, with respect to the Company and its Subsidiaries at any date and
without duplication, the sum of the following calculated in accordance with
GAAP: (a) all liabilities, obligations and indebtedness for borrowed money
including, but not limited to, obligations evidenced by bonds, debentures, notes
or other similar instruments of any such Person, (b) all liabilities for the
deferred purchase price of property acquired by such Person, except trade
payables arising in the ordinary course of business not more than ninety (90)
days past due, (c) all obligations of any such Person as lessee under Capital
Leases, (d) all Debt of any other Person secured by a Lien on any asset of any
such Person, (e) all Contingent Obligations of any such Person, (f) all
obligations, contingent or otherwise, of any such Person relative to the face
amount of letters of credit, whether or not drawn, including, without
limitation, and banker’s acceptances issued for the account of any such Person,
(g) all obligations of any such Person to redeem, repurchase, exchange, defease
or otherwise make payments in respect of capital stock or other securities or
partnership interests of such Person, and (h) all net payment obligations
incurred by any such Person pursuant to Hedging Agreements. Debt shall exclude
indebtedness owed by the Company to a Subsidiary and indebtedness owed by a
Subsidiary to the Company or another Subsidiary.
“Debt Rating” shall have the meaning assigned thereto in Section 3.1(c).
“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans within one Business Day of
the date required in the determination of the Administrative Agent to be funded
by it hereunder, (b) notified the Company, the Administrative Agent or any
Lender in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply with its funding obligations (i) under this
Agreement or (ii) under other agreements in which it is obligated to extend
credit unless, in the case of this clause (ii), such obligation is the subject
of a good faith dispute, (c) failed, within one Business Day after request by
the Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans, (d) otherwise
failed to pay over to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within one Business Day of the date
when due, unless the subject of a good faith dispute, or (e) (i) become or is
insolvent or has a parent company that has become or is insolvent or (ii) become
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
custodian, appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment; provided,
that a Lender shall not become a Defaulting Lender solely as the result of (x)
the acquisition or maintenance of an ownership interest in such Lender or a
Person controlling such Lender or (y) the exercise of control over a Lender or a
Person controlling such Lender, in each case, by a Governmental Authority or an
instrumentality thereof.

7

--------------------------------------------------------------------------------




“Dollar Amount” means, on any date of determination, (a) with respect to any
amount in Dollars, such amount, and (b) with respect to any amount in an Agreed
Currency, the equivalent in Dollars of such amount, determined by the
Administrative Agent pursuant to Section 2.4(e) using the Exchange Rate with
respect to such Agreed Currency at the time in effect.
“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.
“Eligible Assignee” means, with respect to any assignment of the rights,
interest and obligations of a Lender hereunder, a Person that is at the time of
such assignment (a) a commercial bank organized under the laws of the United
States or any state thereof, having combined capital and surplus in excess of
$1,000,000,000, (b) a commercial bank organized under the laws of any other
country that is a member of the Organization of Economic Cooperation and
Development, or a political subdivision of any such country, having combined
capital and surplus in excess of $1,000,000,000 so long as such commercial bank
is rated at least A- by Standard & Poor’s or A3 by Moody’s, (c) already a Lender
hereunder (whether as an original party to this Agreement or as the assignee of
another Lender), (d) the successor (whether by transfer of assets, merger or
otherwise) to all or substantially all of the commercial lending business of the
assigning Lender, (e) an Affiliate of the assigning Lender that is sufficiently
creditworthy that there is no reasonable doubt as to its ability to performs its
obligations hereunder or (f) any other Person that has been approved in writing
as an Eligible Assignee by the Company (other than upon the occurrence and
during the continuance of any Event of Default) and the Administrative Agent.
“Eligible Currency” means any currency other than Dollars that is readily
available, freely traded, in which deposits are customarily offered to banks in
the London interbank market, convertible into Dollars in the international
interbank market available to the Lenders in such market and as to which a
Dollar Amount may be readily calculated. If, after the designation by the
Administrative Agent of any currency as an Agreed Currency, currency control or
other exchange regulations are imposed in the country in which such currency is
issued, or any other event occurs, in each case with the result that different
types of such currency are introduced, such country’s currency is, (i) in the
determination of the Administrative Agent, no longer readily available or freely
traded, (ii) as to which, in the determination of the Administrative Agent, a
Dollar Amount is not readily calculable, or (iii) no longer a currency in which
the Required Lenders are willing to make Loans (each of (i), (ii) and (iii), a
“Disqualifying Event”), then the Administrative Agent shall promptly notify the
Lenders and the Company, and such country’s currency shall no longer be an
Agreed Currency until such time as the Disqualifying Event(s) no longer exist,
but in any event within five (5) Business Days after receipt of such notice from
the Administrative Agent, the Company shall repay all Loans in such currency to
which the Disqualifying Event applies or convert such Loans into the Dollar
Amount of Loans in Dollars, subject to the other terms contained in Article II.
“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA which (a) is maintained for employees of the Company or
any ERISA Affiliate or (b) has at any time within the preceding six (6) years
been maintained for the employees of the Company or any current or former ERISA
Affiliate.

8

--------------------------------------------------------------------------------




“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation or proceedings relating in any way to any actual or alleged
violation of or liability under any Environmental Law or relating to any permit
issued, or any approval given, under any such Environmental Law, including,
without limitation, any and all claims by Governmental Authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages,
contribution, indemnification cost recovery, compensation or injunctive relief
resulting from Hazardous Materials or arising from alleged injury or threat of
injury to human health or the environment.
“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, rules, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities,
relating to the protection of human health or the environment, including, but
not limited to, requirements pertaining to the manufacture, processing,
distribution, use, treatment, storage, disposal, transportation, handling,
reporting, licensing, permitting, investigation or remediation of Hazardous
Materials.
“Equivalent Amount” of any currency at any date means the equivalent in Dollars
of such currency, calculated on the same basis as the Exchange Rate.
“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended, or modified from time to time.
“ERISA Affiliate” means any Person who together with the Company is treated as a
single employer within the meaning of Section 414(b), (c), (m) or (o) of the
Code or Section 4001(b) of ERISA.
“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the Federal Reserve Board (or
any successor) for determining the maximum reserve requirement (including
without limitation any basic, supplemental or emergency reserves) in respect of
eurocurrency liabilities or any similar category of liabilities for a member
bank of the Federal Reserve System in New York City.
“Event of Default” means any of the events specified in Section 8.1, provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.
“Exchange Act” means the Securities Exchange Act of 1934, and regulations
promulgated thereunder.

9

--------------------------------------------------------------------------------




“Exchange Rate” means on any day, for purposes of determining the Dollar Amount
of any other currency, the rate at which such other currency may be exchanged
into Dollars at the time of determination on such day on the Reuters WRLD Page
for such currency. In the event that such rate does not appear on any Reuters
WRLD Page, the Exchange Rate shall be determined by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Administrative Agent and the Company, or, in the absence of such an
agreement, such Exchange Rate shall instead be the arithmetic average of the
spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of such currency are then being
conducted, at or about such time as the Administrative Agent shall elect after
determining that such rates shall be the basis for determining the Exchange
Rate, on such date for the purchase of Dollars for delivery two (2) Business
Days later; provided that if at the time of any such determination, for any
reason, no such spot rate is being quoted, the Administrative Agent, after
consultation with the Company, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be presumed
correct absent manifest error and provided further, that in connection with any
determination of such rate, upon the written request of the Company, the
Administrative Agent shall notify the Company of the sources used to determine
such rate.
“Exempt Person” means any of the following:
(a)any descendant of W.W. Grainger, or any spouse, widow or widower of such
descendant (such descendants, spouses, widows and widowers collectively defined
as the “Grainger Family Members”);
(b)    any descendant of E.O. Slavik or any spouse, widow or widower of any such
descendant (such descendants, spouses, widows and widowers collectively defined
as the “Slavik Family Members” and with the Grainger Family Members collectively
defined as the “Family Members”);
(c)    any trust which is in existence on the date of this Agreement and which
has been established by one or more Grainger Family Members, any estate of a
Grainger Family Member who died on or before the date of this Agreement, and The
Grainger Foundation (such trusts, estates and named entity collectively defined
as the “Grainger Family Entities”);
(d)    any trust which is in existence on the date of this Agreement and which
has been established by one or more Slavik Family Members, any estate of a
Slavik Family Member who died on or before the date of this Agreement, Mark IV
Properties, Inc., and Mountain Capital Corporation (such trusts, estates and
named entities collectively defined as the “Slavik Family Entities” and with the
Grainger Family Entities collectively defined as the “Existing Family
Entities”);

10

--------------------------------------------------------------------------------




(e)    any estate of a Family Member who dies after the date hereof, or any
trust established after the date hereof by one or more Family Members or
Existing Family Entities; provided that one or more Family Members, Existing
Family Entities or charitable organizations which qualify as exempt
organizations under Section 501(c) of the Code (“Charitable Organizations”),
collectively, are the beneficiaries of at least fifty percent (50%) of the
actuarially-determined beneficial interests in such estate or trust;
(f)    any Charitable Organization which is established by one or more Family
Members or Existing Family Entities (a “Family Charitable Organization”);
(g)    any corporation of which a majority of the voting power and a majority of
the equity interest is held, directly or indirectly, by or for the benefit of
one or more Family Members, Existing Family Entities, estates or trusts
described in clause (e) above, or Family Charitable Organizations; and
(h)    any partnership or other entity or arrangement of which a majority of the
voting interest and a majority of the economic interest is held, directly or
indirectly, by or for the benefit of one or more Family Members, Existing Family
Entities, estates or trusts described in clause (e) above, or Family Charitable
Organizations.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
“Federal Funds Rate” means, the rate per annum (rounded upwards, if necessary,
to the next higher 1/100th of 1%) representing the daily effective federal funds
rate as quoted by the Administrative Agent and confirmed in Federal Reserve
Board Statistical Release H.15 (519) or any successor or substitute publication
selected by the Administrative Agent. If, for any reason, such rate is not
available, then “Federal Funds Rate” shall mean a daily rate which is
determined, in the opinion of the Administrative Agent, to be the rate at which
federal funds are being offered for sale in the national federal funds market at
9:00 a.m. (Chicago time). Rates for weekends or holidays shall be the same as
the rate for the most immediately preceding Business Day.
“Fee Letters” means each of the U.S. Bank Fee Letter and the Joint Fee Letter.
“FRB” means the Board of Governors of the Federal Reserve System, and any
Governmental Authority succeeding to any of its principal functions.
“GAAP” means generally accepted accounting principles, as recognized by the
American Institute of Certified Public Accountants and the Financial Accounting
Standards Board, consistently applied and maintained on a consistent basis for
the Company and its Subsidiaries throughout the period indicated and (subject to
Section 10.8) consistent with the prior financial practice of the Company and
its Subsidiaries.

11

--------------------------------------------------------------------------------




“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central. bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.
“Guaranty Obligations” shall have the meaning assigned thereto in definition of
Contingent Obligation.
“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Approval, (e) which
are deemed to constitute a nuisance or a trespass which pose a health or safety
hazard to Persons or neighboring properties, (f) which consist of underground or
aboveground storage tanks, whether empty, filled or partially filled with any
substance, or (g) which contain, without limitation, asbestos, polychlorinated
biphenyls, urea formaldehyde foam insulation, petroleum hydrocarbons, petroleum
derived substances or waste, crude oil, nuclear fuel, natural gas or synthetic
gas.
“Hedging Agreement” means any agreement with respect to any Interest Rate
Contract, agreement, commodity swap, forward foreign exchange agreement,
currency swap agreement, cross-currency rate swap agreement, currency option
agreement or other agreement or arrangement designed to alter the risks of any
Person arising from fluctuations in rates, currency values or commodity prices,
all as amended, restated, supplemented or otherwise modified from time to time.
“Independent Auditor” shall have the meaning assigned thereto in Section 6.1(a).
“Insolvency Proceeding” means, with respect to any Person, (a) any case, action
or proceeding with respect to such Person before any court or other Governmental
Authority relating to bankruptcy, reorganization, insolvency, liquidation,
receivership, dissolution, winding-up or relief of debtors, or (b) any general
assignment for the benefit of creditors, composition, marshalling of assets for
creditors, or other, similar arrangement in respect of its creditors generally
or any substantial portion of its creditors; undertaken under U.S. Federal,
state or foreign law, including the Bankruptcy Code.
“Interest Rate Contract” means any interest rate swap agreement, interest rate
cap agreement, interest rate floor agreement, interest rate collar agreement,
interest rate option or any other agreement regarding the hedging of interest
rate risk exposure executed in connection with hedging the interest rate
exposure of any Person and any confirming letter executed pursuant to such
agreement, all as amended, restated, supplemented or otherwise modified from
time to time.
“Investments” shall have the meaning assigned thereto in Section 7.4.

12

--------------------------------------------------------------------------------




“Joint Fee Letter” means that certain Fee Letter, dated as of July 10, 2013, by
and among the Company, the Administrative Agent, Wells Fargo Bank, National
Association and Wells Fargo Securities, LLC, as amended, restated, supplemented
or otherwise modified, renewed or replaced from time to time.
“Lender” means each Person executing this Agreement as a Lender set forth on the
signature pages hereto and each Person that hereafter becomes a party to this
Agreement as a Lender pursuant to Section 10.9.
“Lender Addition and Acknowledgment Agreement” shall have the meaning assigned
thereto in Section 2.8(a).
“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Commitment Percentage of the Loans.
“LIBOR Competitive Bid Loan” means any Competitive Bid Loan denominated in
Dollars and bearing interest at a rate determined by reference to the LIBOR Rate
at the sole discretion of the Lender of such Competitive Bid Loan.
“LIBOR Interest Period” shall have the meaning assigned thereto in Section
3.1(b)(i).
“LIBOR Rate” means the rate of interest per annum determined on the basis of the
rate for deposits in the applicable Agreed Currency in minimum Dollar Amounts of
at least $5,000,000 for a period equal to the applicable LIBOR Interest Period
which appears on the Reuters Screen for such Agreed Currency at approximately
11:00 a.m. (London time) two (2) Business Days prior to the first day of the
applicable LIBOR Interest Period. If, for any reason, such rate does not appear
on the applicable Reuters Screen for such Agreed Currency, then “LIBOR” shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in the applicable Agreed Currency in minimum Dollar
Amounts of at least $5,000,000 would be offered by first class banks in the
London interbank market to the Administrative Agent at approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of the applicable
LIBOR Interest Period for a period equal to such LIBOR Interest Period.
“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 3.1(a).
“Lien” means any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment, charge or deposit arrangement, encumbrance, lien
(statutory or other) or preferential arrangement of any kind or nature
whatsoever in respect of any property (including those created by, arising under
or evidenced by any conditional sale or other title retention agreement), the
interest of a lessor under a capital lease, or any financing lease having
substantially the same economic effect as any of the foregoing, but not
including the interest of a lessor under an operating lease.

13

--------------------------------------------------------------------------------




“Loan Documents” means, collectively, this Agreement, the Notes, and each other
document, instrument, certificate and agreement executed and delivered by the
Company or any Subsidiary thereof in connection with this Agreement or otherwise
referred to herein or contemplated hereby (excluding any Hedging Agreement), all
as may be amended, restated, supplemented or otherwise modified from time to
time.
“Loans” means the collective reference to the Revolving Credit Loans and the
Competitive Bid Loans, and “Loan” means any of such Loans.
“Margin Stock” means “margin stock” as such term is defined in Regulation U of
the FRB.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, properties or financial condition of the
Company and its Subsidiaries taken as a whole; (b) a material impairment of the
ability of the Company or any Subsidiary to perform its obligations under any
Loan Document; or (c) a material adverse effect upon the legality, validity,
binding effect or enforceability against the Company or any Subsidiary of any
Loan Document.
“Maximum Foreign Currency Amount” means $200,000,000.
“Maximum Foreign Borrowing Subsidiary Amount” means $200,000,000.
“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.
“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Company or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make contributions within the preceding six (6) years.
“Non-Excluded Taxes” shall have the meaning assigned thereto in Section 3.11(a).
“Non-U.S. Borrower” shall have the meaning assigned thereto in Section 3.8(e).
“Notes” means the collective reference to the Revolving Credit Notes and
Competitive Bid Notes and “Note” means any of such Notes.
“Notice of Account Designation” shall have the meaning assigned thereto in
Section 2.3(b).
“Notice of Borrowing” shall have the meaning assigned thereto in Section 2.3(a).
“Notice of Conversion/Continuation” shall have the meaning assigned thereto in
Section 3.2.
“Notice of Prepayment” shall have the meaning assigned thereto in Section
2.4(c).

14

--------------------------------------------------------------------------------




“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) all existing or
future payment and other obligations owing by any of the Borrowers under any
Hedging Agreement (which such Hedging Agreement is permitted hereunder) with any
Person that is a Lender hereunder at the time such Hedging Agreement is executed
(all such obligations with respect to any such Hedging Agreement, “Hedging
Obligations”) and (c) all other fees and commissions (including attorneys’
fees), charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by any of the Borrowers or any of their
Subsidiaries to the Lenders or the Administrative Agent, in each case under or
in respect of this Agreement, any Note, or any of the other Loan Documents of
every kind, nature and description, direct or indirect, absolute or contingent,
due or to become due, contractual, liquidated or unliquidated, and whether or
not evidenced by any note.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.
“Organization Documents” means, for any Person, as applicable, the certificate
or articles of incorporation or charter of such Person, the operating agreement
or bylaws of such Person, any certificate of determination or instrument
relating to the rights of preferred shareholders of such Person, any shareholder
rights agreement for such Person, and all applicable resolutions of the board of
directors or managers (or any committee thereof) of such Person.
“Original Currency” is defined in Section 3.4(b).
“Other Taxes” shall have the meaning assigned thereto in Section 3.11(b).
“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act
of 2001), as amended from time to time, and any successor statute, and all rules
and regulations from time to time promulgated thereunder.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained for the employees of the Company or any ERISA
Affiliates or (b) has at any time within the preceding six (6) years been
maintained for the employees of the Company or any of its current or former
ERISA Affiliates.
“Permitted Acquisition” means an Acquisition (i) with respect to which the
target (or its board of directors or equivalent governing body) has not
announced that it will oppose such Acquisition or commenced any litigation which
alleges that such Acquisition violates or will violate any Applicable Law and
(ii) which occurs when no Event of Default or Unmatured Event of Default exists
or will result therefrom.

15

--------------------------------------------------------------------------------




“Person” means an individual, corporation, limited liability company,
partnership, association, trust, business trust, joint venture, joint stock
company, pool, syndicate, sole proprietorship, unincorporated organization,
Governmental Authority or any other form of entity or group thereof.
“Pre-Approved Borrowing Subsidiary” means each Wholly-Owned Subsidiary formed
under the laws of (i) the United States, any state thereof or the District of
Columbia, (ii) the Netherlands or (iii) the United Kingdom, and for which the
requirements set forth in the first sentence of Section 2.10(a) have been
satisfied.
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by U.S. Bank National Association or its parent as
its prime rate. Each change in the Prime Rate shall be effective as of the
opening of business on the day such change in such prime rate occurs. The
parties hereto acknowledge that the rate announced publicly by U.S. Bank
National Association or its parent as its prime rate is an index or base rate
and shall not necessarily be its lowest or best rate charged to its customers or
other banks.
“Register” shall have the meaning assigned thereto in Section 10.9(d).
“Replaced Lender” shall have the meaning assigned thereto in Section 3.12(c).
“Replacement Lender” shall have the meaning assigned thereto in Section 3.12(c).
“Required Lenders” means, at any date, any combination of Lenders whose
Commitment Percentages aggregate more than fifty percent (50%) of the Aggregate
Commitment or, if the Credit Facility has been terminated pursuant to Section
8.2, any combination of Lenders holding more than fifty percent (50%) of the
aggregate Loans.
“Responsible Officer” means any of the following: (i) the Chief Executive
Officer of the Company, (ii) the Chairman of the Board of the Company, (iii) the
President of the Company, (iv) the Senior Vice President and Chief Financial
Officer of the Company, and (v) the Vice President and Treasurer of the Company,
or any other officer of the Company reasonably acceptable to the Administrative
Agent.
“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II.
“Revolving Credit Loans” means any revolving loan made to the Borrowers pursuant
to Section 2.1, and all such revolving loans collectively as the context
requires.
“Revolving Credit Notes” means the collective reference to the Revolving Credit
Notes made by the Borrowers payable to the order of each Lender, substantially
in the form of Exhibit A-1 hereto, evidencing the Revolving Credit Facility, and
any amendments, supplements and modifications thereto, any substitutes therefor,
and any replacements, restatements, renewals or extension thereof, in whole or
in part; “Revolving Credit Note” means any of such Revolving Credit Notes.

16

--------------------------------------------------------------------------------




“Revolving Credit Termination Date” means the earliest of the dates referred to
in Section 2.7.
“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/sanctions/index.html, or as
otherwise published from time to time.
“Sanctioned Person” means (i) a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/
enforcement/ofac/sdn/index.html, or as otherwise published from time to time, or
(ii) (A) an agency of the government of a Sanctioned Country, (B) an
organization controlled by a Sanctioned Country, or (C) a Person resident in a
Sanctioned Country, to the extent subject to a sanctions program administered by
OFAC.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Standard & Poor’s” means Standard & Poor’s Ratings Services, a Division of The
McGraw-Hill Companies, Inc. or any successor thereto.
“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding capital stock or other ownership interests having ordinary voting
power to elect a majority of the board of directors or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by such Person (irrespective of whether, at the time, capital stock
or other ownership interests of any other class or classes of such corporation,
partnership, limited liability company or other entity shall have or might have
voting power by reason of the happening of any contingency). Unless otherwise
qualified, references to “Subsidiary” or “Subsidiaries” herein shall refer to
those of the Company.
“Surety Instruments” means all letters of credit (including standby and
commercial), banker’s acceptances, bank guaranties, surety bonds and similar
instruments.
“Syndication Agent” means Wells Fargo Bank, National Association, in its
capacity as syndication agent hereunder, and any successor thereto.
“Taxes” shall have the meaning assigned thereto in Section 3.11(a).
“Threshold Amount” means the Dollar Amount of $100,000,000.
“United States” means the United States of America.
“Unmatured Event of Default” means any event or circumstance which, with the
giving of notice, the lapse of time, or both, would (if not cured or otherwise
remedied during such time) constitute an Event of Default.

17

--------------------------------------------------------------------------------




“U.S. Bank Fee Letter” means that certain Fee Letter, dated as of July 10, 2013,
by and between the Company and the Administrative Agent, as amended, restated,
supplemented or otherwise modified, renewed or replaced from time to time.
“Wholly-Owned” means, with respect to a Subsidiary, that all of the shares of
capital stock or other ownership interests of such Subsidiary are, directly or
indirectly, owned or controlled by the Company and/or one or more of its
Wholly-Owned Subsidiaries (except for directors’ qualifying shares or other
shares required by Applicable Law to be owned by a Person other than the
Company).
Section 1.2    General. Unless otherwise specified, a reference in this
Agreement to a particular article, section, subsection, Schedule or Exhibit is a
reference to that article, section, subsection, Schedule or Exhibit of this
Agreement. Wherever from the context it appears appropriate, each term stated in
either the singular or plural shall include the singular and plural, and
pronouns stated in the masculine, feminine or neuter gender shall include the
masculine, the feminine and the neuter.
Section 1.3    Other Definitions and Provisions.
(a)    Use of Capitalized Terms. Unless otherwise defined therein, all
capitalized terms defined in this Agreement shall have the defined meanings when
used in this Agreement, the Notes and the other Loan Documents or any
certificate, report or other document made or delivered pursuant to this
Agreement.
(b)    Miscellaneous. The words “hereof”, “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.

18

--------------------------------------------------------------------------------




ARTICLE II    

REVOLVING CREDIT FACILITY
Section 2.1    Revolving Credit Loans and Competitive Bid Loans.
(a)    Revolving Credit Loans. Subject to the terms and conditions of this
Agreement, including, without limitation, the Company’s termination and
repayment of all amounts referred to in Section 4.1(e) and in reliance upon the
representations and warranties set forth herein, each Lender severally agrees to
make Revolving Credit Loans to the Borrowers in Agreed Currencies from time to
time from the Closing Date through, but not including, the Revolving Credit
Termination Date as requested by the Company in accordance with the terms of
Section 2.3; provided, that (a)  the aggregate principal Dollar Amount of all
outstanding Revolving Credit Loans (after giving effect to any amount requested)
shall not exceed the Aggregate Commitment less the sum of all outstanding
Competitive Bid Loans, (b) the principal Dollar Amount of outstanding Revolving
Credit Loans from any Lender to the Borrowers shall not at any time exceed such
Lender’s Commitment, (c) the aggregate outstanding principal Dollar Amount of
all Revolving Credit Loans in Agreed Currencies other than Dollars shall not
exceed the Maximum Foreign Currency Amount and (d) the aggregate outstanding
principal Dollar Amount of all Revolving Credit Loans made to Borrowing
Subsidiaries formed under the laws of jurisdictions not located in the United
States shall not exceed the Maximum Foreign Borrowing Subsidiary Amount. Each
Revolving Credit Loan by a Lender shall be in a principal Dollar Amount equal to
such Lender’s Commitment Percentage of the aggregate principal Dollar Amount of
Revolving Credit Loans requested on such occasion. Subject to the terms and
conditions hereof, the Borrowers may borrow, repay and reborrow Revolving Credit
Loans hereunder until the Revolving Credit Termination Date. All Base Rate Loans
shall be made in Dollars.
(b)    Competitive Bid Loans. Subject to the terms and conditions of this
Agreement, the Company may, prior to the Revolving Credit Termination Date and
pursuant to the procedures set forth in Section 2.2, request the Lenders to make
offers to make Competitive Bid Loans in Dollars to the Company; provided, that
the aggregate principal amount of all outstanding Competitive Bid Loans (after
giving effect to any amount requested and the use of proceeds thereof) shall not
exceed the Aggregate Commitment less the sum of all outstanding Revolving Credit
Loans. The Lenders may, but shall have no obligation to, make such offers and
the Company may, but shall have no obligation to, accept any such offers in the
manner set forth in Section 2.2. All Competitive Bid Loans shall be made in
Dollars.

19

--------------------------------------------------------------------------------




Section 2.2    Procedure for Advance of Competitive Bid Loans.
(a)    Competitive Bid Request. In order to request Competitive Bids, the
Company shall deliver to the Administrative Agent a duly completed Competitive
Bid Request in the form of Exhibit C-1 hereto (a “Competitive Bid Request”) to
be received by the Administrative Agent not later than 11:00 a.m. (Chicago time)
(i) five (5) Business Days before each proposed LIBOR Competitive Bid Loan and
(ii) two (2) Business Days before each proposed Absolute Rate Loan; provided
that, the Company may not submit more than two (2) Competitive Bid Requests
during any period of five (5) consecutive Business Days. Notwithstanding the
foregoing, the Company may not submit more than six (6) Competitive Bid Requests
during any calendar month. A Competitive Bid Request that does not conform
substantially to the form of Exhibit C-1 may be rejected in the Administrative
Agent’s sole discretion, and the Administrative Agent shall promptly notify the
Company of such rejection by telephone promptly confirmed by telecopy. Such
request shall in each case refer to this Agreement and specify (i) whether the
borrowing then being requested is to be a LIBOR Competitive Bid Loan or an
Absolute Rate Loan, (ii) the date of such borrowing (which shall be a Business
Day), (iii) the aggregate principal amount of such borrowing which shall be in
Dollars in a minimum principal amount of $2,000,000 or a whole multiple of
$500,000 in excess thereof and (iv) the Competitive Bid Interest Periods with
respect to each LIBOR Competitive Bid Loan and each Absolute Rate Loan which
Competitive Bid Interest Periods may not expire on a date later than the first
Business Day prior to the Revolving Credit Termination Date; provided, that the
Company may not request bids for more than three (3) different durations of
Competitive Bid Interest Periods in the same Competitive Bid Request. Promptly
after its receipt of a Competitive Bid Request that is not rejected as
aforesaid, the Administrative Agent shall invite by telecopier (in the form set
forth in Exhibit C-2 hereto) the Lenders to bid, on the terms and conditions of
this Agreement, to make Competitive Bid Loans pursuant to the Competitive Bid
Request.
(b)    Competitive Bids.
(i)    Each Lender may, in its sole discretion, make up to three (3) Competitive
Bids to the Company in response to a Competitive Bid Request. Each Competitive
Bid by a Lender must be received by the Administrative Agent via telecopier or
e-mail, in the form of Exhibit C-3 hereto, (A) not later than 10:30 a.m.
(Chicago time) three (3) Business Days before any proposed LIBOR Competitive Bid
Loan and (B) not later than 10:30 a.m. (Chicago time) on the same Business Day
as a proposed Absolute Rate Loan, and any Competitive Bid received by the
Administrative Agent after such time can be rejected by the Administrative
Agent. Competitive Bids that do not conform substantially to the form of
Exhibit C-3 or otherwise include additional conditions to funding shall be
rejected by the Administrative Agent and the Administrative Agent shall notify
the Lender making such nonconforming bid of such rejection as soon as
practicable. Each Competitive Bid shall refer to this Agreement and specify
(A) the principal amount of the Competitive Bid Loan or Competitive Bid Loans
that the Lender is willing to make to the Company which shall be in a minimum
principal amount of $2,000,000 or a whole multiple of $500,000 in excess thereof
and may equal the entire principal amount of the Competitive Bid Loan requested
by the Company, (B) the Competitive Bid Rate or Competitive Bid Rates at which
the Lender is prepared to make the Competitive Bid Loan or Loans and (C) the
Competitive Bid Interest Period with respect thereto. A Competitive Bid
submitted by a Lender pursuant to this paragraph (b) shall be irrevocable.

20

--------------------------------------------------------------------------------




(ii)    If the Administrative Agent shall elect to submit a Competitive Bid in
its capacity as a Lender, it shall submit such bid directly to the Company at
least one quarter (1/4) of an hour earlier than the latest time at which the
other Lenders are required to submit their bids to the Administrative Agent
pursuant to clause (i) above.
(iii)    The Administrative Agent shall notify the Company by telecopier or
electronic mail, (A) not later than 11:00 a.m. (Chicago time) three (3) Business
Days before a proposed LIBOR Competitive Bid Loan and (B) not later than
11:00 a.m. (Chicago time) on the same Business Day of each proposed Absolute
Rate Loan, of all the Competitive Bids made, the Competitive Bid Rate or
Competitive Bid Rates, the principal amount of each Competitive Bid Loan in
respect of which a Competitive Bid was made, the Competitive Bid Interest Period
applicable to each such LIBOR Competitive Bid Loan, and the identity of the
Lender that made each bid. The Administrative Agent shall send a copy of all
Competitive Bids to the Company for its records as soon as practicable after
completion of the bidding process set forth in this Section 2.2.
(iv)    All notices required by this Section 2.2 shall be given in accordance
with Section 10.1.
(c)    Acceptance/Rejection.
(i)    The Company may, in its sole and absolute discretion, subject only to the
provisions of this paragraph (c), accept or reject any Competitive Bid referred
to in paragraph (b) above. The Company shall notify the Administrative Agent by
telephone, confirmed by telecopier or e-mail in the form of Exhibit C-4 hereto
(a “Competitive Bid Accept/Reject Letter”), whether and to what extent it has
decided to accept or reject any or all of the bids referred to in paragraph (b)
above, (A) not later than 11:30 a.m. (Chicago time) three (3) Business Days
before a proposed LIBOR Competitive Bid Loan and (B) not later than 11:30 a.m.,
Chicago time, on the day of each proposed Absolute Rate Loan; provided, that
(1) the failure by the Company to give such notice shall be deemed to be a
rejection of all the bids referred to in paragraph (b) above, (2) the acceptance
of bids by the Company shall be made on the basis of ascending order (from
lowest to highest) of bids for LIBOR Competitive Bid Loans or Absolute Rate
Loans within each Competitive Bid Interest Period and the Company shall not
accept a bid made at a particular Competitive Bid Rate for a particular
Competitive Bid Interest Period if the Company has rejected a bid made at a
lower Competitive Bid Rate for the same Competitive Bid Interest Period, (3) if
Competitive Bids are made by two (2) or more Lenders for the same Competitive
Bid Rate and the same Competitive Bid Interest Period, the principal dollar
amount accepted shall be allocated among such Lenders by the Company (after
consultation with the Administrative Agent) in integral multiples of not less
than $1,000,000, (4) the aggregate amount of the Competitive Bids accepted by
the Company shall not exceed the principal amount specified in the Competitive
Bid Request and (5) except pursuant to clause (4) above, no bid shall be
accepted for a Competitive Bid Loan unless such Competitive Bid Loan is in a
minimum principal amount of $2,000,000 or a whole multiple of $500,000 in excess
thereof. A notice given by the Company pursuant to this paragraph (c) shall be
irrevocable.

21

--------------------------------------------------------------------------------




(ii)    The Administrative Agent shall promptly notify each bidding Lender
whether or not its Competitive Bid has been accepted (and if so, in what amount
and at what Competitive Bid Rate) by telecopy, and each successful bidder will
thereupon become bound, subject to the other applicable conditions hereof, to
make the Competitive Bid Loan in respect of which its bid has been accepted.
(d)    Disbursement of Competitive Bid Loans. Not later than 2:00 p.m. (Chicago
time) on the proposed borrowing date, each Lender whose Competitive Bid was
accepted will make available to the Administrative Agent, for the account of the
Company, at the Administrative Agent’s Office in funds immediately available to
the Administrative Agent, such Lender’s Competitive Bid Loan to be made on such
borrowing date. After receipt thereof from the applicable Lenders, the
Administrative Agent shall disburse not later than 3:30 p.m. (Chicago time) the
proceeds of each borrowing accepted pursuant to Section 2.2(c) in immediately
available funds by crediting such proceeds to the deposit account or accounts
specified in the most recent Notice of Account Designation delivered by the
Company or as may be agreed upon by the Company and the Administrative Agent
from time to time. The Administrative Agent shall not be obligated to disburse
the proceeds of any Competitive Bid Loan accepted pursuant to Section 2.2(c)
until the applicable Lender shall have made available to the Administrative
Agent its Competitive Bid Loan.
(e)    Administrative Agent’s Fee. For each Competitive Bid Request received by
the Administrative Agent hereunder, the Company shall pay to the Administrative
Agent a fee in the amount of $1,500.
Section 2.3    Procedure for Advances of Revolving Credit Loans.
(a)    Requests for Borrowing. The Company or the applicable Borrowing
Subsidiary shall give the Administrative Agent irrevocable prior written notice
substantially in the form attached hereto as Exhibit B (a “Notice of Borrowing”)
not later than 11:00 a.m. (Chicago time) (i) on the same Business Day as each
Base Rate Loan, (ii) at least three (3) Business Days before each LIBOR Rate
Loan in Dollars and (iii) at least four (4) Business Days before each LIBOR Rate
Loan in any Agreed Currency other than Dollars, of its intention to borrow,
specifying (A) the date of such borrowing, which shall be a Business Day,
(B) the amount of such borrowing, which shall be, (x) with respect to Base Rate
Loans in an aggregate principal Dollar Amount of $3,000,000 or a whole multiple
Dollar Amount of $1,000,000 in excess thereof, and (y) with respect to LIBOR
Rate Loans in an aggregate principal Dollar Amount of $5,000,000 or a whole
multiple Dollar Amount of $1,000,000 in excess thereof, (C) whether the Loans
are to be LIBOR Rate Loans or Base Rate Loans, (D) in the case of a LIBOR Rate
Loan, the duration of the LIBOR Interest Period applicable thereto and (E) the
Agreed Currency applicable thereto. A Notice of Borrowing received after
11:00 a.m. (Chicago time) shall be deemed received on the next Business Day. The
Administrative Agent shall promptly notify the Lenders of each Notice of
Borrowing.

22

--------------------------------------------------------------------------------




(b)    Disbursement of Revolving Credit Loans. Not later than 2:00 p.m. (Chicago
time) on the proposed borrowing date, each Lender will make available to the
Administrative Agent, for the account of the applicable Borrower, at the office
of the Administrative Agent in funds immediately available to the Administrative
Agent, such Lender’s Commitment Percentage of the Revolving Credit Loans to be
made on such borrowing date. The Company hereby irrevocably authorizes the
Administrative Agent to disburse the proceeds of each borrowing requested
pursuant to this Section 2.3 in immediately available funds by crediting or
wiring such proceeds to the deposit account of the Company or Borrowing
Subsidiary identified in the most recent notice substantially in the form of
Exhibit D hereto (a “Notice of Account Designation”) delivered by the Company to
the Administrative Agent or as may be otherwise agreed upon by the Company and
the Administrative Agent from time to time. Subject to Section 3.7 hereof, the
Administrative Agent shall not be obligated to disburse the portion of the
proceeds of any Revolving Credit Loan requested pursuant to this Section 2.3 to
the extent that any Lender has not made available to the Administrative Agent
its Commitment Percentage of such Loan.
Section 2.4    Repayment of Loans.
(a)    Repayment on Termination Date. The Borrowers hereby agree to repay the
outstanding principal amount of (i) all Revolving Credit Loans in full on the
Revolving Credit Termination Date, and (ii) each Competitive Bid Loan on the
expiration date of the applicable Competitive Bid Interest Period.
(b)    Mandatory Repayment of Revolving Credit and Competitive Bid Loans. If at
any time (i) the outstanding principal Dollar Amount of all Loans exceeds the
Aggregate Commitment or (ii) the aggregate outstanding principal Dollar Amount
of the Revolving Credit Loans in Agreed Currencies other than Dollars exceeds
105% of the Maximum Foreign Currency Amount (including as a result of
fluctuations in currency exchange rates), the Borrowers agree to repay
immediately upon notice from the Administrative Agent, by payment to the
Administrative Agent for the account of the Lenders, Loans in an amount equal to
such excess with each such repayment applied first to the principal amount of
outstanding Revolving Credit Loans, and second to the principal amount of
outstanding Competitive Bid Loans, in the inverse order of maturity of any such
Competitive Bid Loans.

23

--------------------------------------------------------------------------------




(c)    Optional Repayments. The Borrowers may at any time and from time to time
repay the Loans, in whole or in part, upon at least three (3) Business Days’
irrevocable notice to the Administrative Agent with respect to LIBOR Rate Loans
and Competitive Bid Loans and one (1) Business Day irrevocable notice with
respect to Base Rate Loans, substantially in the form attached hereto as
Exhibit E (a “Notice of Prepayment”) specifying the date and amount of repayment
and whether the repayment is of LIBOR Rate Loans, Base Rate Loans, Competitive
Bid Loans or a combination thereof, and, if of a combination thereof, the amount
allocable to each. Upon receipt of such notice, the Administrative Agent shall
promptly notify each Lender. If any such notice is given, the amount specified
in such notice shall be due and payable on the date set forth in such notice.
Partial repayments shall be in an aggregate Dollar Amount of (i) $3,000,000 or a
whole multiple of $1,000,000 in excess thereof with respect to Base Rate Loans,
(ii) $5,000,000 or a whole multiple of $1,000,000 in excess thereof with respect
to LIBOR Rate Loans and (iii) $2,000,000 or a whole multiple of $500,000 in
excess thereof with respect to Competitive Bid Loans. Each such repayment shall
be accompanied by any amount required to be paid pursuant to Section 3.9.
(d)    Limitation on Repayment of LIBOR Rate Loans and Competitive Bid Loans.
The Borrowers may not repay any LIBOR Rate Loan or any Competitive Bid Loan on
any day other than on the last day of the LIBOR Interest Period or Competitive
Bid Interest Period, respectively, applicable thereto unless such repayment is
accompanied by any amount required to be paid pursuant to Section 3.9.
(e)    Determination of Dollar Amounts. The Administrative Agent will determine
the Dollar Amount of: (a) each Loan denominated in an Agreed Currency other than
Dollars as of the date four (4) Business Days prior to the Borrowing Date or, if
applicable, date of conversion/continuation, and (b) all outstanding Loans
denominated in an Agreed Currency other than Dollars on and as of the last
Business Day of each month and, if an Event of Default has occurred and is
continuing, on any other Business Day elected by the Administrative Agent in its
discretion or upon instruction by the Required Lenders. Each day upon or as of
which the Administrative Agent determines Dollar Amounts as described in the
preceding clauses (a) and (b) is herein described as a “Computation Date” with
respect to each Loan for which a Dollar Amount is determined on or as of such
day.
Section 2.5    Noteless Agreement; Evidence of Indebtedness. (a) Each Lender
shall maintain in accordance with its usual practice an account or accounts
evidencing the indebtedness of the Borrowers to such Lender resulting from each
Loan made by such Lender from time to time, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(b)    The Administrative Agent shall also maintain accounts in which it will
record (a) the amount of each Loan made hereunder, the Agreed Currency thereof
and the LIBOR Interest Period with respect thereto, (b) the amount of any
principal or interest due and payable or to become due and payable from the
Borrowers to each Lender hereunder, and (c) the amount of any sum received by
the Administrative Agent hereunder from the Borrowers and each Lender’s share
thereof.

24

--------------------------------------------------------------------------------




(c)    The entries maintained in the accounts maintained pursuant to paragraphs
(a) and (b) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrowers to repay
the Obligations in accordance with their terms.
(d)    Any Lender may request that its Loans be evidenced by a promissory note
representing its Revolving Credit Loans and Competitive Bid Loans, respectively
(each a “Note”). In such event, the Borrowers shall prepare, execute and deliver
to such Lender such Note or Notes payable to the order of such Lender in a form
supplied by the Administrative Agent. Thereafter, the Loans evidenced by any
such Note and interest thereon shall at all times (prior to any assignment
pursuant to Section 10.9) be represented by such Notes, except to the extent
that any such Lender subsequently returns any such Note for cancellation and
requests that such Loans once again be evidenced as described in clauses (a) and
(b) above.
Section 2.6    Permanent Reduction of the Aggregate Commitment.
(a)    Voluntary Reduction. The Company shall have the right at any time and
from time to time, upon at least five (5) Business Days prior written notice to
the Administrative Agent, to permanently reduce, without premium or penalty,
(i) the entire Aggregate Commitment at any time or (ii) portions of the
Aggregate Commitment, from time to time, in an aggregate principal Dollar Amount
not less than $5,000,000 or any whole multiple of $1,000,000 in excess thereof.
The amount of each partial permanent reduction shall be applied pro rata to
reduce the Lenders’ Commitments in accordance with their respective Commitment
Percentages.
(b)    Corresponding Payment. Each permanent reduction permitted or required
pursuant to this Section 2.6 shall be accompanied by a payment of principal
sufficient to reduce the aggregate outstanding Revolving Credit Loans and
Competitive Bid Loans, as applicable, after such reduction to the Aggregate
Commitment as so reduced. Any reduction of the Aggregate Commitment to zero
shall be accompanied by payment of all outstanding Revolving Credit Loans and
Competitive Bid Loans and shall result in the termination of the Commitments and
the Credit Facility. If the reduction of the Aggregate Commitment requires the
repayment of any LIBOR Rate Loan or Competitive Bid Loan, such repayment shall
be accompanied by any amount required to be paid pursuant to Section 3.9.
Section 2.7    Termination of Credit Facility. The Credit Facility shall
terminate on the earliest of (a) August 22, 2018, (b) the date of termination by
the Company pursuant to Section 2.6 or (c) the date of termination by the
Administrative Agent on behalf of the Lenders pursuant to Section 8.2(a).

25

--------------------------------------------------------------------------------




Section 2.8    Increase of Aggregate Commitment. At any time prior to the
Revolving Credit Termination Date, the Company shall have the right from time to
time upon not less than thirty (30) days’ prior written notice to the
Administrative Agent to increase the Aggregate Commitment; provided that (i) as
of the date of each such request and on the date each such increase takes
effect, (A) the representations and warranties contained in Article V shall be
true and correct (other than the representations and warranties contained in
Section 5.5 and Section 5.11(b)) and (B) no Unmatured Event of Default or Event
of Default shall have occurred and be continuing, or would result from such
increase, (ii) no Lender shall have any obligation to increase its Commitment,
(iii) the Company shall only be permitted to request such an increase on three
(3) separate occasions, (iv) each such requested increase shall be in a minimum
principal Dollar Amount of $30,000,000 or any whole multiple of $10,000,000 in
excess thereof and (v) in no event shall the Aggregate Commitment at any time
exceed $900,000,000; provided further that:
(a)    Any increase in the Aggregate Commitment which is accomplished by
increasing the Commitment(s) of any Lender or Lenders who are at the time of
such increase party to this Agreement (which Lender or Lenders shall consent to
such increase in their sole and absolute discretion) shall be accomplished as
follows: (i) this Agreement will be amended by the Company, the Administrative
Agent and those Lender(s) whose Commitment(s) is or are being increased (but
without any requirement that the consent of any other Lenders be obtained) to
reflect the revised Commitment amounts of each of the Lenders, (ii) the
Administrative Agent will deliver an updated Schedule 1.1 to the Company and
each of the Lenders reflecting the revised Aggregate Commitment amount and
Commitment Percentage of each of the Lenders, (iii) the outstanding Revolving
Credit Loans will be reallocated on the effective date of such increase among
the Lenders in accordance with their revised Commitment Percentages (and the
Lenders agree to make all payments and adjustments necessary to effect the
reallocation and the Company shall pay any and all costs required pursuant to
Section 3.9 in connection with such reallocation as if such reallocation were a
repayment), (iv) if requested, the Company will deliver new Revolving Credit
Note(s) to the Lender or Lenders whose Commitment(s) is or are being increased
reflecting the revised Commitment amount of such Lender(s) and (v) the Company
and each such Lender shall execute and deliver to the Administrative Agent, a
Lender Addition and Acknowledgment Agreement (“Lender Addition and
Acknowledgment Agreement”) substantially in the form of Exhibit F attached
hereto;

26

--------------------------------------------------------------------------------




(b)    Any increase in the Aggregate Commitment which is accomplished by
addition of a new Lender under this Agreement shall be accomplished as follows:
(i) such new Lender shall be subject to the consent of the Administrative Agent
and the Company, which consent shall not be unreasonably withheld, (ii) this
Agreement will be amended by the Company, the Administrative Agent and such new
Lender (but without any requirement that the consent of any other Lenders be
obtained) to reflect the addition of such new Lender as a Lender hereunder,
(iii) the Administrative Agent will deliver an updated Schedule 1.1 to the
Company, and each of the Lenders reflecting the revised Aggregate Commitment
amount and Commitment Percentage of each of the Lenders, (iv) the outstanding
Revolving Credit Loans will be reallocated on the effective date of such
increase among the Lenders in accordance with their revised Commitment
Percentages (and the Lenders agree to make all payments and adjustments
necessary to effect the reallocation and the Company shall pay any and all costs
required pursuant to Section 3.9 in connection with such reallocation as if such
reallocation were a repayment), (v) if requested the Company will deliver a
Revolving Credit Note to such new Lender and (vi) the Company and each such new
Lender shall execute and deliver to the Administrative Agent, for its acceptance
and recording in the Register, a Lender Addition and Acknowledgment Agreement
substantially in the form of Exhibit F attached hereto.
(c)    Notwithstanding anything to the contrary contained in this Agreement,
upon any voluntary reduction of the Aggregate Commitment pursuant to Section
2.6(a), the Company shall no longer have the option to request an increase in
the Aggregate Commitment pursuant to this Section 2.8.
Section 2.9    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    facility fees shall cease to accrue on the Commitment of such Defaulting
Lender pursuant to Section 3.3;
(b)    the Commitment and Commitment Percentage of such Defaulting Lender shall
not be included in determining whether all Lenders or the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment
or waiver pursuant to Section 10.10); and

27

--------------------------------------------------------------------------------




(c)    any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise but excluding Section 3.12)
shall, in lieu of being distributed to such Defaulting Lender, be retained by
the Administrative Agent in a segregated account and, subject to any applicable
requirements of law, be applied at such time or times as may be determined by
the Administrative Agent (i) first, to the payment of any amounts owing by such
Defaulting Lender to the Administrative Agent hereunder, (ii) second, to the
funding of any Revolving Credit Loan which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent, (iii) third, if so determined by the Administrative Agent
and the Company, held in such account as cash collateral for future funding
obligations of the Defaulting Lender under this Agreement, (iv) fourth, to the
payment of any amounts owing to the Company or any other Borrower or the Lenders
as a result of any judgment of a court of competent jurisdiction obtained by the
Company or any Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement, (v) fifth,
if so determined by the Administrative Agent, distributed to the Lenders other
than the Defaulting Lender until the ratio of the outstanding credit exposure of
such Lenders with respect to Revolving Credit Loans to the aggregate outstanding
exposure of all Lenders with respect to Revolving Credit Loans equals such ratio
immediately prior to the Defaulting Lender’s failure to fund any portion of any
Loans and (vi) sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction.
Nothing contained in the foregoing shall be deemed to constitute a waiver by the
Borrowers of any of its rights or remedies (whether in equity or law), including
against any Lender which fails to fund any of its Loans hereunder at the time or
in the amount required to be funded under the terms of this Agreement.

28

--------------------------------------------------------------------------------




Section 2.10    Designation of Borrowing Subsidiaries.
(a)    The Company may at any time and from time to time designate any
Wholly-Owned Subsidiary as a Borrowing Subsidiary by (i) delivery to the
Administrative Agent of (A) a Borrowing Subsidiary Agreement executed by such
Subsidiary and the Company, (B) such supporting resolutions, charter documents,
incumbency certificates, opinions of counsel, completed tax forms to be filed in
the relevant jurisdiction, and other documents or information, in form, content
and scope reasonably satisfactory to the Administrative Agent, as may be
required by the Administrative Agent in its reasonable discretion (including,
without limitation, information necessary to evaluate (a) any withholding tax as
may arise in respect of any Revolving Credit Loans made to such Subsidiary, and
(b) the manner in which Revolving Credit Loans may be made available to such
Subsidiary, including in Dollars or the requested Agreed Currency) and (C)
promissory notes signed by such Subsidiary to the extent any Lender so requires;
and (ii) delivery to each Lender of any deliveries from such Subsidiary which
may be required under Section 10.20 or any other “know your customer”
regulations to which such Lender is subject, including, if applicable, the Money
Laundering Regulations 2003 of the United Kingdom (as amended), which deliveries
must be reasonably satisfactory to each Lender. Upon satisfaction of clauses (i)
and (ii) in the immediately preceding sentence, such Subsidiary shall for all
purposes of this Agreement be a Borrowing Subsidiary and a party to this
Agreement; provided, that each Lender shall only be required to lend to any such
Borrowing Subsidiary that is not a Pre-Approved Borrowing Subsidiary to the
extent that such Lender is satisfied, in its reasonable discretion, that (A) the
laws and regulations of the jurisdictions in which such Subsidiary is organized
and is located permit extensions of credit and other financial accommodations
from the U.S. into such jurisdictions and such Lender would not be subject to
regulatory or legal limitations, restrictions, penalties or costs as a result of
lending to such Subsidiary, (B) no gross-up payment shall be required to be paid
or withholding tax shall accrue or shall otherwise be payable in connection with
the making of Loans to such Subsidiary (provided, that to the extent any such
taxes ultimately accrue or are otherwise payable, or any gross-up amounts
ultimately are required to be paid, then all such taxes and gross-up amounts
shall solely be for the account of the Company and the applicable Borrower, and
the Administrative Agent and the Lenders shall have no liability, payment or
reimbursement obligations with respect thereto) and (C) such Lender would not be
subject to any material financial disadvantage arising out of or attributable to
the jurisdictions in which such Subsidiary is organized and is located or the
nature of such Subsidiary’s activities. The Administrative Agent shall have the
right to adjust the provisions of this Article II and Article III of this
Agreement as it may reasonably determine and as may be acceptable to the Company
to enable the Lenders that are able to make Loans to a Borrowing Subsidiary
pursuant to the immediately preceding sentence to make Loans to such Borrowing
Subsidiary in the relevant Agreed Currencies on a non-pro rata basis with
Lenders that are not so able, with such adjustments to be made in a manner that,
to the extent practicable, are reasonably equitable to all the Lenders. The
Administrative Agent shall also have the right to adjust the provisions of
Article I, this Article II and Article III of this Agreement as it may
reasonably determine and as may be acceptable to the Company to enable the
Lenders to make Loans in the relevant Agreed Currencies.

29

--------------------------------------------------------------------------------




(b)     As soon as practicable upon receipt of a Borrowing Subsidiary Agreement,
the Administrative Agent shall send a copy thereof to each Lender. The Company
shall guarantee the Obligations of such Borrowing Subsidiary pursuant to Article
XI hereof. Each Subsidiary that is or becomes a Borrowing Subsidiary pursuant to
this Section 2.10 hereby irrevocably appoints the Company as its agent for all
purposes relevant to this Agreement and each related document, including service
of process. For the avoidance of doubt, no Subsidiary shall become a Borrowing
Subsidiary hereunder if the extension of Loans to such Subsidiary by the Lenders
would violate any applicable law.
(c)    The Company may at any time execute and deliver to the Administrative
Agent a Borrowing Subsidiary Termination with respect to any Borrowing
Subsidiary, whereupon such Subsidiary shall cease to be a Borrowing Subsidiary
and a party to this Agreement. Notwithstanding the preceding sentence, no
Borrowing Subsidiary Termination will become effective as to any Borrowing
Subsidiary at a time when any principal of or interest on any Loan to such
Borrowing Subsidiary shall be outstanding hereunder; provided that such
Borrowing Subsidiary Termination shall be effective to terminate the right of
such Borrowing Subsidiary to borrow any further Loans under this Agreement.
ARTICLE III    

GENERAL LOAN PROVISIONS
Section 3.1    Interest.
(a)    Interest Rate Options. Subject to the provisions of this Section 3.1, at
the election of the applicable Borrower, (i) Revolving Credit Loans shall bear
interest at (A) the Base Rate plus the Applicable Margin for Base Rate Loans as
set forth in Section 3.1(c) or (B) the LIBOR Rate plus the Applicable Margin for
LIBOR Rate Loans as set forth in Section 3.1(c) (provided that the LIBOR Rate
shall not be available until three (3) Business Days after the Closing Date
unless the Company shall have delivered to the Administrative Agent prior to
funding of the Loans on the Closing Date a LIBOR funding indemnity letter in
form and substance reasonably satisfactory to the Administrative Agent) and
(ii) any Competitive Bid Loan shall bear interest at (A) the LIBOR Rate plus the
Competitive Margin specified by the Lender making such Competitive Bid Loan or
(B) the Absolute Rate specified by the Lender making such Competitive Bid Loan.
The applicable Borrower shall select the rate of interest and LIBOR Interest
Period or Competitive Bid Loan Interest Period, if any, applicable to any Loan
at the time a Notice of Borrowing or Competitive Bid Request is given pursuant
to Section 2.2 or Section 2.3 or at the time a Notice of Conversion/Continuation
is given pursuant to Section 3.2. Each Loan or portion thereof bearing interest
based on the Base Rate shall be a “Base Rate Loan”, and each Loan or portion
thereof bearing interest based on the LIBOR Rate shall be a “LIBOR Rate Loan”.
Any Loan or any portion thereof as to which the applicable Borrower has not duly
specified an interest rate as provided herein shall be deemed a Base Rate Loan.

30

--------------------------------------------------------------------------------




(b)    Interest Periods.
(i)    In connection with each LIBOR Rate Loan, the applicable Borrower, by
giving notice at the times described in Section 3.1(a), shall elect an interest
period (each, a “LIBOR Interest Period”) to be applicable to such Loan, which
LIBOR Interest Period shall be a period of one (1), two (2), three (3), six (6)
or, subject to approval of all of the Lenders, twelve (12) months with respect
to each LIBOR Rate Loan; provided that:
(A)    each LIBOR Interest Period shall commence on the date of advance of or
conversion to any LIBOR Rate Loan and, in the case of immediately successive
LIBOR Interest Periods, each successive LIBOR Interest Period shall commence on
the date on which the immediately preceding LIBOR Interest Period expires;
(B)    if any LIBOR Interest Period would otherwise expire on a day that is not
a Business Day, such LIBOR Interest Period shall expire on the next succeeding
Business Day; provided, that if any LIBOR Interest Period would otherwise expire
on a day that is not a Business Day but is a day of the month after which no
further Business Day occurs in such month, such LIBOR Interest Period shall
expire on the immediately preceding Business Day;
(C)    any LIBOR Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such LIBOR Interest Period) shall end on the
last Business Day of the relevant calendar month at the end of such LIBOR
Interest Period; and
(D)    no LIBOR Interest Period shall extend beyond the Revolving Credit
Termination Date.
(ii)    In connection with each Competitive Bid Loan, the Company, by giving
notice at the times described in Section 2.2, shall elect an interest period
(each, a “Competitive Bid Interest Period”) to be applicable to such Loan, which
Competitive Bid Interest Period shall be a period of such duration as accepted
by the Company pursuant to Section 2.2(c); provided that:
(A)    the Competitive Bid Interest Period for an Absolute Rate Loan shall not
be less than seven (7) days nor more than one hundred eighty (180) days;
(B)    the Competitive Bid Interest Period for any LIBOR Competitive Bid Loan
shall be a period of one (1), two (2), three (3), or six (6) months;
(C)    the Competitive Bid Interest Period shall commence on the date of advance
of any Competitive Bid Loan;

31

--------------------------------------------------------------------------------




(D)    if any Competitive Bid Interest Period would otherwise expire on a day
that is not a Business Day, such Competitive Bid Interest Period shall expire on
the next succeeding Business Day; and
(E)    no Competitive Bid Interest Period shall expire on a date later than the
first Business Day prior to the Revolving Credit Termination Date.
(iii)    There shall be no more than six (6) LIBOR Interest Periods and
Competitive Bid Interest Periods (collectively) in effect at any time.
(c)    Applicable Margin. The Applicable Margin provided for in Section 3.1(a)
with respect to any Revolving Credit Loan (the “Applicable Margin”) shall be
based upon the table set forth below and determined by reference to the most
recently announced senior unsecured long-term, non-credit enhanced debt rating
(“Debt Rating”) of the Company as determined by Standard & Poor’s and Moody’s as
set forth below.
Pricing
Level
Debt Rating (Moody’s)
Debt Rating (S&P)
Applicable LIBOR Margin
Applicable Base Rate Margin
I
≥ Aa3
≥ AA-
0.615%
0.000%
II
A1
A+
0.680%
0.000%
III
A2
A
0.795%
0.000%
IV
A3
A-
0.900%
0.000%
V
≤ Baa1
≤BBB+
1.000%
0.000%



In the event that both Moody’s and Standard & Poor’s shall not have in effect a
Debt Rating (other than by reason of the circumstances referred to in the last
sentence of this paragraph), then such Debt Rating shall be deemed to be at
Pricing Level V. In the event that either of Moody’s or Standard & Poor’s shall
not have in effect a Debt Rating (other than by reason of the circumstances
referred to in the last sentence of this paragraph), then such Debt Rating shall
be deemed to be at the Pricing Level corresponding to the Debt Rating by Moody’s
or Standard & Poor’s (whichever does have a Debt Rating in effect as of such
date) that is in effect on such date. In the event that the corresponding Debt
Ratings publicly announced by Standard & Poor’s and Moody’s listed above differ
by (i) one level, the Applicable Margin shall be based upon the Pricing Level
which corresponds to the Debt Rating which is the higher of such announced Debt
Ratings, and (ii) two or more levels, the Applicable Margin shall be based upon
the Pricing Level which corresponds to the Debt Rating which is one rating below
the higher of such announced Debt Ratings. Any change in the Applicable Margin
shall be effective on the date upon which a change in the Company’s applicable
Debt Rating is announced or is made publicly available. In all cases, the
Company shall notify the Administrative Agent of any change in the applicable
Debt Rating within five (5) Business Days of the date upon which such change is
announced or publicly made available. If the rating system of Moody’s and
Standard & Poor’s shall change, or if both of such rating agencies shall cease
to be in the business of rating corporate debt obligations, the Company and the
Lenders shall negotiate in good faith to amend this definition to reflect such
changed rating system or the unavailability of ratings from such rating agencies
and, pending the effectiveness of any such amendment, the Applicable Margin
shall be determined by reference to the Debt Rating most recently in effect
prior to such change or cessation.

32

--------------------------------------------------------------------------------




(d)    Default Rate. Subject to Section 8.3, at the request or with the consent
of the Required Lenders upon the occurrence and during the continuance of an
Event of Default (except for an Event of Default under Section 8.1(a), Section
8.1(f) or Section 8.1(g), for which no such request by or consent of the
Required Lenders shall be required) (i) the Borrowers shall no longer have the
option to request LIBOR Rate Loans or Competitive Bid Loans, (ii) all
outstanding LIBOR Rate Loans shall bear interest at a rate per annum of two
percent (2%) in excess of the rate then applicable to LIBOR Rate Loans until the
end of the applicable LIBOR Interest Period and thereafter at a rate equal to
two percent (2%) in excess of the rate then applicable to Base Rate Loans,
(iii) all outstanding Competitive Bid Loans shall bear interest at a rate per
annum equal to two percent (2%) in excess of the rate then applicable to such
Competitive Bid Loan until the end of the applicable Competitive Bid Interest
period and thereafter at a rate equal to two percent (2%) in excess of the rate
then applicable to Base Rate Loans, (iv) all outstanding Base Rate Loans and
other Obligations arising hereunder or under any other Loan Document shall bear
interest at a rate per annum equal to two percent (2%) in excess of the rate
then applicable to Base Rate Loans and (v) each Loan in an Agreed Currency other
than Dollars shall be converted to a Loan in the Approximate Equivalent Amount
in Dollars. Interest shall continue to accrue on the Notes after the filing by
or against any Borrower of any petition seeking any relief in bankruptcy or
under any act or law pertaining to insolvency or debtor relief, whether state,
federal or foreign.
(e)    Interest Payment and Computation. Interest on each Base Rate Loan shall
be payable in arrears on the last Business Day of each calendar quarter
commencing September 30, 2013; and interest on each LIBOR Rate Loan and
Competitive Bid Loan shall be payable on the last day of each LIBOR Interest
Period or Competitive Bid Interest Period, respectively, applicable thereto, and
if such LIBOR Interest Period or Competitive Bid Interest Period, respectively,
extends over three (3) months, at the end of each three (3) month interval
during such LIBOR Interest Period or Competitive Bid Interest Period,
respectively. Interest on LIBOR Rate Loans and Competitive Bid Loans and all
fees payable hereunder shall be computed on the basis of a 360-day year and
assessed for the actual number of days elapsed and interest on Base Rate Loans
shall be computed on the basis of a 365/66-day year and assessed for the actual
number of days elapsed. Loans in Agreed Currencies for which it is the market
convention shall be computed on the basis of a 365/66-day year and assessed for
the actual number of days elapsed.
(f)    Maximum Rate. In no contingency or event whatsoever shall the aggregate
of all amounts deemed interest hereunder or under any of the Notes charged or
collected pursuant to the terms of this Agreement or pursuant to any of the
Notes exceed the highest rate permissible under any Applicable Law which a court
of competent jurisdiction shall, in a final determination, deem applicable
hereto. In the event that such a court determines that the Lenders have charged
or received interest hereunder in excess of the highest applicable rate, the
rate in effect hereunder shall automatically be reduced to the maximum rate
permitted by Applicable Law and the Lenders shall at the Administrative Agent’s
option (i) promptly refund to the Borrowers any interest received by the Lenders
in excess of the maximum lawful rate or (ii) apply such excess to the principal
balance of the Obligations on a pro rata basis. It is the intent hereof that the
Borrowers not pay or contract to pay, and that neither the Administrative Agent
nor any Lender receive or contract to receive, directly or indirectly in any
manner whatsoever, interest in excess of that which may be paid by the Borrowers
under Applicable Law.

33

--------------------------------------------------------------------------------




Section 3.2    Notice and Manner of Conversion or Continuation of Loans.
Provided that no Unmatured Event of Default or Event of Default has occurred and
is then continuing, the applicable Borrower shall have the option to (a) convert
at any time following the third Business Day after the Closing Date all or any
portion of any outstanding Base Rate Loans in a principal amount equal to
$5,000,000 or any whole multiple of $1,000,000 in excess thereof into one or
more LIBOR Rate Loans and (b) upon the expiration of any LIBOR Interest Period,
(i) convert all or any part of its outstanding LIBOR Rate Loans made in Dollars
in a principal amount equal to $3,000,000 or a whole multiple of $1,000,000 in
excess thereof into Base Rate Loans or (ii) continue such LIBOR Rate Loans as
LIBOR Rate Loans. Whenever such Borrower desires to convert or continue Loans as
provided above, such Borrower shall give the Administrative Agent irrevocable
prior written notice in the form attached as Exhibit G (a “Notice of
Conversion/Continuation”) not later than 11:00 a.m. (Chicago time) (i) three (3)
Business Days before the day on which a proposed conversion or continuation of
such Loan is to be effective, if in Dollars, or (ii) four (4) Business Days
before the day on which a proposed conversion or continuation of such Loan is to
be effective in any Agreed Currency other than Dollars, specifying (A) the Loans
to be converted or continued, and, in the case of any LIBOR Rate Loan to be
converted or continued, the last day of the LIBOR Interest Period therefor,
(B) the effective date of such conversion or continuation (which shall be a
Business Day), (C) the principal Dollar Amount of such Loans to be converted or
continued, (D) the LIBOR Interest Period to be applicable to such converted or
continued LIBOR Rate Loan and (E) the Agreed Currency in which such Loan is to
be continued or converted. The Administrative Agent shall promptly notify the
Lenders of such Notice of Conversion/Continuation.
Section 3.3    Facility Fees. The Company agrees to pay to the Administrative
Agent, for the account of the Lenders, a non-refundable facility fee at a rate
per annum equal to the applicable rate based upon the table set forth below (the
“Facility Fee Rate”) on the total amount of the Aggregate Commitment from the
Closing Date to the Revolving Credit Termination Date. The facility fee shall be
payable in arrears on the last Business Day of each calendar quarter during the
term of this Agreement commencing September 30, 2013, and on the Revolving
Credit Termination Date. Such facility fee shall be distributed by the
Administrative Agent to the Lenders pro rata in accordance with the Lenders’
respective Commitment Percentages. The Facility Fee Rate shall be determined by
reference to the most recently announced Debt Rating of the Company as
determined by Standard & Poor’s and Moody’s. Changes in the Debt Rating or the
failure of Moody’s or Standard & Poor’s to have in effect a Debt Rating shall
have the effect as set forth in Section 3.1(c).
Pricing Level
Debt Rating (Moody’s)
Debt Rating (S&P)
Facility Fee
I
≥ Aa3
≥ AA-
0.060%
II
A1
A+
0.070%
III
A2
A
0.080%
IV
A3
A-
0.100%
V
≤ Baa1
≤BBB+
0.125%




34

--------------------------------------------------------------------------------




Section 3.4    Manner of Payment.
(a)    Each Loan shall be repaid and each payment of interest thereon shall be
paid in the currency in which such Loan was made. Each payment by any of the
Borrowers on account of the principal of or interest on the Loans or of any fee,
commission or other amounts payable to the Lenders under this Agreement or any
Note shall be made not later than 1:00 p.m. (Chicago time) on the date specified
for payment under this Agreement to the Administrative Agent at the
Administrative Agent’s Office for the account of the Lenders (other than as set
forth below) pro rata in accordance with their respective Commitment Percentages
(except as specified below), in immediately available funds and shall be made
without any set-off, counterclaim or deduction whatsoever. Any payment received
after such time but before 2:00 p.m. (Chicago time) on such day shall be deemed
a payment on such date for the purposes of Section 8.1, but for all other
purposes shall be deemed to have been made on the next succeeding Business Day.
Any payment received after 2:00 p.m. (Chicago time) shall be deemed to have been
made on the next succeeding Business Day for all purposes. Upon receipt by the
Administrative Agent of each such payment, the Administrative Agent shall
distribute to each Lender at its address for notices set forth herein its pro
rata share of such payment in accordance with such Lender’s Commitment
Percentage (except as specified below) and shall wire advice of the amount of
such credit to each Lender. Each payment to the Administrative Agent of
Administrative Agent’s fees or expenses shall be made for the account of the
Administrative Agent and any amount payable to any Lender under Section 3.8,
3.9, 3.10, 3.11 or 10.2 shall be paid to the Administrative Agent for the
account of the applicable Lender. Subject to Section 3.1(b)(ii) if any payment
under this Agreement or any Note shall be specified to be made upon a day which
is not a Business Day, it shall be made on the next succeeding day which is a
Business Day and such extension of time shall in such case be included in
computing any interest if payable along with such payment.
(b)    Notwithstanding the foregoing provisions of this Section 3.4, if, after
the making of any Loan in any currency other than Dollars, currency control or
exchange regulations are imposed in the country which issues such currency, or
any other event occurs, in each case with the result that the type of currency
in which the Loan was made (the “Original Currency”) no longer exists or would
no longer be an Eligible Currency or the Borrowers are not able to make payment
to the Administrative Agent for the account of the Lenders in such Original
Currency, then all payments to be made by the Borrowers hereunder in such
currency shall instead be made when due in Dollars in an amount equal to the
Dollar Amount (as of the date of repayment) of such payment due, it being the
intention of the parties hereto that the Borrowers take all risks of the
imposition of any such currency control or exchange regulations.

35

--------------------------------------------------------------------------------




Section 3.5    Crediting of Payments and Proceeds. In the event that the
Borrowers shall fail to pay any of the Obligations when due and the Obligations
have been accelerated pursuant to Section 8.2, all payments received by the
Lenders upon the Notes and the other Obligations and all net proceeds from the
enforcement of the Obligations shall be applied: (a)  first to all expenses then
due and payable by the Borrowers hereunder and under the other Loan Documents,
(b) then to all indemnity obligations then due and payable by the Borrowers
hereunder and under the other Loan Documents, (c) then to all Administrative
Agent’s fees then due and payable, (d) then to all facility and other fees and
commissions then due and payable, (e) then to accrued and unpaid interest on the
Revolving Credit Notes (pro rata in accordance with all such amounts due),
(f) then to the principal amount of the Revolving Credit Notes (pro rata in
accordance with all such amounts due), (g) then to accrued and unpaid interest
on any Competitive Bid Note, and (h) then, in inverse order of maturity, to the
principal amount outstanding under any Competitive Bid Notes.
Section 3.6    Adjustments. If any Lender (a “Benefited Lender”) shall at any
time receive any payment of all or part of the Obligations owing to it, or
interest thereon, or if any Lender shall at any time receive any collateral in
respect to the Obligations owing to it (whether voluntarily or involuntarily, by
set-off or otherwise) (other than pursuant to Section 3.8, 3.9, 3.10, 3.11 or
10.2) in a greater proportion (taking into account any Competitive Bid Loan of
such Lender) than any such payment to and collateral received by any other
Lender, if any, in respect of the similar Obligations owing to such other
Lender, or interest thereon, such Benefited Lender shall purchase for cash from
the other Lenders such portion of each such other Lender’s Loans, or shall
provide such other Lenders with the benefits of any such collateral, or the
proceeds thereof, as shall be necessary to cause such Benefited Lender to share
the excess payment or benefits of such collateral or proceeds ratably with each
of the Lenders; provided, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefited Lender, such purchase shall
be rescinded, and the purchase price and benefits returned to the extent of such
recovery, but without interest. The Borrowers agree that each Lender so
purchasing a portion of another Lender’s Loans may exercise all rights of
payment (including, without limitation, rights of set-off) with respect to such
portion as fully as if such Lender were the direct holder of such portion.

36

--------------------------------------------------------------------------------




Section 3.7    Nature of Obligations of Lenders Regarding Loans; Assumption by
the Administrative Agent. The obligations of the Lenders under this Agreement to
make the Loans are several and are not joint or joint and several. Unless the
Administrative Agent shall have received notice from a Lender prior to a
proposed borrowing date that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of the amount to be borrowed
on such date (which notice shall not release such Lender of its obligations
hereunder), the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the proposed borrowing date in
accordance with Section 2.3(b) and the Administrative Agent may, in reliance
upon such assumption, make available to the Borrowers on such date a
corresponding amount. If such amount is made available to the Administrative
Agent on a date after such borrowing date, such Lender shall pay to the
Administrative Agent on demand an amount, until paid, equal to the product of
(a) the amount not made available by such Lender in accordance with the terms
hereof, times (b) the daily average Federal Funds Rate during such period as
determined by the Administrative Agent, times (c) a fraction the numerator of
which is the number of days that elapse from and including such borrowing date
to the date on which such amount not made available by such Lender in accordance
with the terms hereof shall have become immediately available to the
Administrative Agent and the denominator of which is 360. A certificate of the
Administrative Agent with respect to any amounts owing under this Section 3.7
shall be conclusive, absent manifest error. If such Lender’s Commitment
Percentage of such borrowing is not made available to the Administrative Agent
by such Lender within three (3) Business Days after such borrowing date, the
Administrative Agent shall be entitled to recover such amount made available by
the Administrative Agent with interest thereon at the rate per annum applicable
to Base Rate Loans hereunder, on demand, from the Borrowers. The failure of any
Lender to make available its Commitment Percentage of any Loan requested by the
Borrowers shall not relieve it or any other Lender of its obligation, if any,
hereunder to make its Commitment Percentage of such Loan available on the
borrowing date, but no Lender shall be responsible for the failure of any other
Lender to make its Commitment Percentage of such Loan available on the borrowing
date.
Section 3.8    Changed Circumstances.
(a)    Circumstances Affecting LIBOR Rate Availability. If with respect to any
LIBOR Interest Period the Administrative Agent or any Lender (after consultation
with the Administrative Agent) shall determine that, by reason of circumstances
affecting the foreign exchange and interbank markets generally, deposits in
eurodollars, in the applicable amounts are not being quoted via the Reuters
Screen LIBOR 01 Page or offered to the Administrative Agent or such Lender for
such LIBOR Interest Period, then the Administrative Agent shall forthwith give
notice thereof to the Company. Thereafter, until the Administrative Agent
notifies the Company that such circumstances no longer exist, the obligation of
the Lenders to make LIBOR Rate Loans and the right of the Borrowers to convert
any Loan to or continue any Loan as a LIBOR Rate Loan shall be suspended, and
the Borrowers shall repay in full (or cause to be repaid in full) the then
outstanding principal amount of each such LIBOR Rate Loan together with accrued
interest thereon, on the last day of the then current LIBOR Interest Period
applicable to such LIBOR Rate Loan or convert the then outstanding principal
amount of each such LIBOR Rate Loan to a Base Rate Loan as of the last day of
such LIBOR Interest Period.

37

--------------------------------------------------------------------------------




(b)    Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency,
including, notwithstanding the foregoing, all requests, rules, guidelines or
directives (x) in connection with the Dodd-Frank Wall Street Reform and Consumer
Protection Act or (y) promulgated by the Bank for International Settlements, the
Basel Committee on Banking Regulations and Supervisory Practices (or any
successor or similar authority) or the United States financial regulatory
authorities, in each case of clauses (x) and (y), regardless of the date
enacted, adopted, issued, promulgated or implemented, or compliance by any
Lender or applicable Lending Office with any request or directive (whether or
not having the force of law) of any such authority, central bank or comparable
agency, shall make it unlawful or impossible for any of the Lenders (or any of
their respective Lending Offices) to honor their obligations hereunder to make
or maintain any LIBOR Rate Loan, such Lender shall promptly give notice thereof
to the Administrative Agent and the Administrative Agent shall promptly give
notice to the Company and the other Lenders. Thereafter, until the
Administrative Agent notifies the Company that such circumstances no longer
exist, (i) the obligations of the Lenders to make LIBOR Rate Loans and the right
of the Borrowers to convert any Loan to or continue any Loan as a LIBOR Rate
Loan shall be suspended and thereafter the Borrowers may select only Base Rate
Loans hereunder, and (ii) if any of the Lenders may not lawfully continue to
maintain a LIBOR Rate Loan to the end of the then current LIBOR Interest Period
applicable thereto as a LIBOR Rate Loan, the applicable LIBOR Rate Loan shall
immediately be converted to a Base Rate Loan for the remainder of such LIBOR
Interest Period.
(c)    Increased Costs. If, after the date hereof, the introduction of, or any
change in, any Applicable Law, or in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any of the
Lenders (or any of their respective Lending Offices) with any request or
directive (whether or not having the force of law) of such Governmental
Authority, central bank or comparable agency, including, notwithstanding the
foregoing, all requests, rules, guidelines or directives (x) in connection with
the Dodd-Frank Wall Street Reform and Consumer Protection Act or (y) promulgated
by the Bank for International Settlements, the Basel Committee on Banking
Regulations and Supervisory Practices (or any successor or similar authority) or
the United States financial regulatory authorities, in each case of clauses (x)
and (y), regardless of the date enacted, adopted, issued, promulgated or
implemented, or compliance by any Lender or applicable Lending Office with any
request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency:

38

--------------------------------------------------------------------------------




(i)    shall (except as provided in Section 3.11(e)) subject the Administrative
Agent or any Lender to any taxes, levies, imposts, deductions, charges, fees,
assessments or withholdings (other than (A) Taxes, (B) amounts excluded by
Section 3.11(a) and (C) Other Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; provided that the Borrowers shall
not be obligated to pay any amounts pursuant to this Section 3.8(c)(i) to the
extent that such amounts are duplicative of any amounts paid by the Borrowers
pursuant to Section 3.11; or
(ii)    shall impose, modify or deem applicable any reserve (including, without
limitation, any reserve imposed by the Board of Governors of the Federal Reserve
System except as provided in Section 3.8(d)), special deposit, insurance or
capital or similar requirement against assets of, deposits with or for the
account of, or credit extended by any of the Lenders (or any of their respective
Lending Offices) or shall impose on any of the Lenders (or any of their
respective Lending Offices) or the foreign exchange and interbank markets any
other condition affecting any Loan;
and the result of any of the foregoing events described in clause (i) or
(ii) above is to increase the costs to the Administrative Agent or any of the
Lenders of maintaining any LIBOR Rate Loan or Competitive Bid Loan or to reduce
the yield or amount of any sum received or receivable by the Administrative
Agent or any of the Lenders under this Agreement or under the Notes in respect
of a LIBOR Rate Loan or Competitive Bid Loan, then such Lender shall promptly
notify the Administrative Agent, and the Administrative Agent shall promptly
notify the Company of the fact and demand compensation therefor and, within
fifteen (15) days after such notice by the Administrative Agent, the Borrowers
shall pay to the Administrative Agent or such Lender, as the case may be, such
additional amount or amounts as will compensate the Administrative Agent, such
Lender or Lenders for such increased cost or reduction. The Administrative Agent
will promptly notify the Company of any event of which it has knowledge which
will entitle the Administrative Agent or such Lender to compensation pursuant to
this Section 3.8(c); provided, that the Administrative Agent shall incur no
liability whatsoever to the Lenders or the Borrowers in the event it fails to do
so. The amount of such compensation shall be determined, in the Administrative
Agent’s or the applicable Lender’s sole discretion, if applicable, based upon
the assumption that such Lender funded its Commitment Percentage of the LIBOR
Rate Loans or Competitive Bid Loan, as applicable, in the London interbank
market and using any reasonable attribution or averaging methods which such
Lender deems appropriate and practical. A certificate of such Lender setting
forth in reasonable detail the basis for determining such amount or amounts
necessary to compensate the Administrative Agent or such Lender, together with
supporting documentation or calculations, shall be forwarded to the Company
through the Administrative Agent and shall be conclusively presumed to be
correct save for in the absence of facts or circumstances indicating that it has
been made in error.

39

--------------------------------------------------------------------------------




Notwithstanding the foregoing in this Section 3.8(c), (A) if any Lender fails to
notify the Company of any event which would entitle such Lender to compensation
pursuant to this Section 3.8 within one hundred twenty (120) days after the
Administrative Agent or such Lender obtains knowledge of such event, then the
Administrative Agent or such Lender shall not be entitled to any compensation
from the Borrowers for any such increased cost or reduction of return arising
prior to the date which is one hundred twenty (120) days before the date on
which such Lender or the Administrative Agent notifies the Company of such
event, and (B) no Lender shall be entitled to compensation pursuant to this
Section 3.8 in respect of any Competitive Bid Loan if the event or circumstance
that would otherwise entitle it to such compensation shall have been publicly
announced prior to submission of the Competitive Bid pursuant to which such Loan
was made. Amounts payable under this Section 3.8 shall be without duplication of
amounts payable under Section 3.9, 3.10 or 3.11.
(d)    Eurodollar Reserve Compensation. Each Lender may require the Borrowers to
pay, contemporaneously with each payment of interest on any LIBOR Rate Loan,
additional interest at a rate per annum determined by such Lender up to but not
exceeding the excess of (i)(A) the applicable LIBOR Rate divided by (B) one
minus the Eurodollar Reserve Percentage for such day over (ii) the applicable
LIBOR Rate. Any Lender desiring to require payment of such additional interest
shall so notify the Company and the Administrative Agent, in which case such
additional interest on the LIBOR Rate Loans of such Lender shall be payable to
such Lender at the place indicated in such notice with respect to each LIBOR
Interest Period commencing at least three Business Days after the giving of such
notice.
(e)    Non-U.S. Reserve Costs or Fees. If any law or any governmental or
quasi-governmental rule, regulation, policy, guideline or directive of any
jurisdiction outside of the United States or any subdivision thereof (whether or
not having the force of law), imposes or deems applicable any reserve
requirement against or fee or tax with respect to assets of, deposits with or
for the account of, or credit extended by, any Lender or any applicable Lending
Office, and the result of the foregoing is to increase the cost to such Lender
or applicable Lending Office of making or maintaining its LIBOR Rate Loans to
any Borrower that is not incorporated under the laws of the United States or a
state thereof (each a “Non-U.S. Borrower”) or its Commitment to any Non-U.S.
Borrower or to reduce the amount received by such Lender or applicable Lending
Office in connection with such LIBOR Rate Loans to any Non-U.S. Borrower or
Commitment to any Non-U.S. Borrower, then, within fifteen (15) days after demand
by such Lender, such Non-U.S. Borrower shall pay such Lender such additional
amount or amounts as will compensate such Lender for such increased cost or
reduction in amount received, provided that such Non-U.S. Borrower shall not be
required to compensate any Lender for such non-U.S. reserve costs or fees to the
extent that an amount equal to such reserve costs or fees is received by such
Lender as a result of the calculation of the interest rate applicable to LIBOR
Rate Loans pursuant to the definition of “Eurodollar Reserve Percentage” and
clause (d) above.

40

--------------------------------------------------------------------------------




(f)    Market Disruption. Notwithstanding the satisfaction of all conditions
referred to in Article II, this Article III and Article IV with respect to any
Loan in any Agreed Currency other than Dollars, if there shall occur on or prior
to the date of such Loan any change in national or international financial,
political or economic conditions or currency exchange rates or exchange
controls, or any other event, in each case, which would in the reasonable
opinion of the Administrative Agent or the Required Lenders make it
impracticable for LIBOR Rate Loans to be denominated in the Agreed Currency
specified by the applicable Borrower, then the Administrative Agent shall
forthwith give notice thereof to such Borrower and the Lenders, and such Loan
shall not be denominated in such Agreed Currency but shall be made in Dollars,
in an aggregate principal amount equal to the Dollar Amount of the aggregate
principal amount specified in the related Notice of Borrowing or Notice of
Conversion/Continuation, as the case may be, as a Base Rate Loan, unless the
applicable Borrower notifies the Administrative Agent at least one (1) Business
Day before such date that (i) it elects not to borrow on such date or (ii) it
elects to borrow on such date in a different Agreed Currency, as the case may
be, in which the denomination of such Loans would in the opinion of the
Administrative Agent and the Required Lenders be practicable and in an aggregate
principal amount equal to the Dollar Amount of the aggregate principal amount
specified in the related Notice of Borrowing or Notice of
Conversion/Continuation, as the case may be.
(g)    Judgment Currency. If for the purposes of obtaining judgment in any court
it is necessary to convert a sum due from the Borrowers hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s offices on the Business Day that is two (2) Business Days prior to the
date on which final, non-appealable judgment is given. The obligations of the
Borrowers in respect of any sum due to any Lender or the Administrative Agent
hereunder shall, notwithstanding any judgment in a currency other than the
specified currency, be discharged only to the extent that on the Business Day
following receipt by such Lender or the Administrative Agent (as the case may
be) of any sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, the Borrowers agree, to the fullest extent that
they may effectively do so, as a separate obligation and notwithstanding any
such judgment, to indemnify such Lender or the Administrative Agent, as the case
may be, against such loss, and if the amount of the specified currency so
purchased exceeds (a) the sum originally due to any Lender or the Administrative
Agent, as the case may be, in the specified currency and (b) any amounts shared
with other Lenders as a result of allocations of such excess as a
disproportionate payment to such Lender, such Lender or the Administrative
Agent, as the case may be, agrees to remit such excess to the Company.

41

--------------------------------------------------------------------------------




Section 3.9    Indemnity. The Borrowers hereby indemnify each of the Lenders
against any loss or expense which may arise or be attributable to each Lender’s
obtaining, liquidating or employing deposits or other funds acquired to effect,
fund or maintain any Loan (a) as a consequence of any failure by the Borrowers
to make any payment when due of any amount due hereunder in connection with a
LIBOR Rate Loan or Competitive Bid Loan, (b) due to any failure of the Borrowers
to borrow, continue or convert on a date specified therefor in a Notice of
Borrowing or Notice of Conversion/Continuation or Competitive Bid Request or
(c) due to any payment, prepayment or conversion of any LIBOR Rate Loan or
Competitive Bid Loan on a date other than the last day of the LIBOR Interest
Period or Competitive Bid Interest Period therefor. The amount of such loss or
expense shall be determined, in the applicable Lender’s reasonable discretion,
based upon the assumption that such Lender funded its Commitment Percentage of
the LIBOR Rate Loans or Competitive Bid Loans in the London interbank market and
using any reasonable attribution or averaging methods which such Lender deems
appropriate and practical. A certificate of such Lender setting forth in
reasonable detail the basis for determining such amount or amounts necessary to
compensate such Lender shall be forwarded to the Company through the
Administrative Agent and shall be conclusively presumed to be correct save for
manifest error.

42

--------------------------------------------------------------------------------




Section 3.10    Capital Requirements. If either (a) the introduction of, or any
change in, or in the interpretation of, any Applicable Law or (b) compliance
with any guideline or request from any central bank or comparable agency or
other Governmental Authority (whether or not having the force of law),
including, notwithstanding the foregoing, all requests, rules, guidelines or
directives (x) in connection with the Dodd-Frank Wall Street Reform and Consumer
Protection Act or (y) promulgated by the Bank for International Settlements, the
Basel Committee on Banking Regulations and Supervisory Practices (or any
successor or similar authority) or the United States financial regulatory
authorities, in each case of clauses (x) and (y), regardless of the date
enacted, adopted, issued, promulgated or implemented, or compliance by any
Lender or applicable Lending Office with any request or directive (whether or
not having the force of law) of any such authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on the
capital of, or has affected or would affect the amount of capital or liquidity
required to be maintained by, any Lender or any corporation controlling such
Lender as a consequence of, or with reference to the Commitments and other
commitments of this type, below the rate which such Lender or such other
corporation could have achieved but for such introduction, change or compliance,
then such Lender shall promptly notify the Administrative Agent, and the
Administrative Agent shall promptly notify the Company of such fact and demand
compensation therefor and, within fifteen (15) days after such notice by the
Administrative Agent, the Company shall pay to such Lender such additional
amount or amounts as will compensate such Lender or Lenders for such increased
cost or reduction. The Administrative Agent will promptly notify the Company of
any event of which it has knowledge which will entitle such Lender to
compensation pursuant to this Section 3.10; provided, that the Administrative
Agent shall incur no liability whatsoever to the Lenders or the Company in the
event it fails to do so. A certificate as to such amounts submitted to the
Company and the Administrative Agent by such Lender, shall, in the absence of
manifest error, be presumed to be correct and binding for all purposes. In the
event the Lenders shall be advised by any Governmental Authority or shall
otherwise determine on the basis of pronouncements of any Governmental Authority
that such understanding is incorrect, it is agreed that the Lenders will be
entitled to make claims under this Section 3.10 (each such claim to be made
within a reasonable period of time after the period to which it relates) based
upon market requirements prevailing on the date hereof for commitments under
comparable credit facilities against which capital is required to be maintained.

43

--------------------------------------------------------------------------------




Section 3.11    Taxes.
(a)    Payments Free and Clear. Except as otherwise provided in Section 3.11(e),
any and all payments by the Borrowers hereunder or under the Notes shall be made
free and clear of and without deduction for any and all present or future taxes,
levies, imposts, deductions, charges, assessments or withholding, and all
liabilities with respect thereto now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority (including any interest,
additions to tax and penalties) (collectively, “Taxes”) excluding, (i) in the
case of each Lender and the Administrative Agent, income and franchise taxes
imposed by the jurisdiction under the laws of which such Lender or the
Administrative Agent (as the case may be) is organized or is or should be
qualified to do business or any political subdivision thereof, (ii) in the case
of each Lender, income and franchise taxes imposed by the jurisdiction of such
Lender’s Lending Office or any political subdivision thereof and (iii) any U.S.
federal withholding Tax pursuant to FATCA (all non-excluded Taxes, “Non-Excluded
Taxes” and all such excluded Taxes, “Excluded Taxes”). If any Borrower or the
Administrative Agent shall be required by law to deduct or withhold any Taxes
from or in respect of any sum payable hereunder or under any Note to any Lender
or the Administrative Agent, (A) except as otherwise provided in Section
3.11(e), the sum payable shall be increased as may be necessary so that after
making all required deductions or withholdings (including deductions or
withholdings applicable to additional sums payable under this Section 3.11) such
Lender or the Administrative Agent (as the case may be) receives an amount equal
to the amount such party would have received had no such deductions or
withholdings been made, (B) such Borrower or the Administrative Agent, as
applicable, shall make such deductions or withholdings, (C) such Borrower shall
pay the full amount deducted to the relevant taxing authority or other authority
in accordance with Applicable Law, and (D) such Borrower shall deliver to the
Administrative Agent and such Lender evidence of such payment to the relevant
taxing authority or other Governmental Authority in the manner provided in
Section 3.11(d).
(b)    Stamp and Other Taxes. In addition, the Borrowers shall pay any present
or future stamp, registration, recordation or documentary taxes or any other
similar fees or charges or excise or property taxes, levies of the United States
or any state or political subdivision thereof or any applicable foreign
jurisdiction which arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement, the
Loans, or the other Loan Documents, or the perfection of any rights or security
interest in respect thereof (hereinafter referred to as “Other Taxes”).

44

--------------------------------------------------------------------------------




(c)    Indemnity. Except as otherwise provided in Section 3.11(e), the Borrowers
shall indemnify each Lender and the Administrative Agent for the full amount of
Non-Excluded Taxes and Other Taxes attributable to such Lender or the
Administrative Agent (but only to the extent that the Borrowers have not already
indemnified the Administrative Agent for such Non-Excluded Taxes and without
limiting the obligation of the Borrowers to do so) imposed on or with respect to
any payment made by or on account of any obligation of the Borrowers hereunder
or under any Note (including, without limitation, any Non-Excluded Taxes and
Other Taxes imposed by any jurisdiction on amounts payable under this Section
3.11) paid by such Lender or the Administrative Agent (as the case may be) and
any liability (including penalties, interest and expenses) arising therefrom or
with respect thereto. Such indemnification shall be made within thirty (30) days
from the date such Lender or the Administrative Agent (as the case may be) makes
written demand therefor.
(d)    Evidence of Payment. Within thirty (30) days after the date of any
payment of Taxes or Other Taxes, the Borrower shall furnish to the
Administrative Agent and the applicable Lender, at its address referred to in
Section 10.1, the original or a certified copy of a receipt evidencing payment
thereof or other evidence of payment satisfactory to the Administrative Agent.

45

--------------------------------------------------------------------------------




(e)    Delivery of Tax Forms. To the extent required by Applicable Law to reduce
or eliminate withholding or payment of taxes or reasonably requested by the
Company or the Administrative Agent, each Lender and the Administrative Agent
shall deliver to the Company and the Administrative Agent, on the Closing Date
or concurrently with the delivery of the relevant Assignment and Acceptance, as
applicable, (i) two United States Internal Revenue Service Forms W-9, Forms
W-8ECI or Forms W-8BEN, as applicable (or successor forms) properly completed
and certifying in each case that such Lender is entitled to a complete exemption
from withholding or deduction for or on account of any United States federal
income taxes, and (ii) an Internal Revenue Service Form W-8BEN or W‑8ECI or
successor applicable form, as the case may be, to establish an exemption from
United States backup withholding taxes. Each such Lender further agrees to
deliver to the Company and the Administrative Agent two Form W-9, Form W-8BEN or
W‑8ECI, or successor applicable forms or manner of certification, as the case
may be, on or before the date that any such form expires or becomes obsolete or
after the occurrence of any event requiring a change in the most recent form
previously delivered by it to the Borrower, certifying in the case of a Form
W-9, Form W-8BEN or W-8ECI (or successor forms) or other appropriate
documentation (including any new documentation reasonably requested by the
Borrower or the Administrative Agent) that such Lender is entitled to receive
payments under this Agreement without deduction or withholding of any United
States federal income taxes (unless in any such case an event (including without
limitation any change in treaty, law or regulation) has occurred prior to the
date on which any such delivery would otherwise be required which renders such
forms inapplicable or the exemption to which such forms relate unavailable and
such Lender notifies the Borrower and the Administrative Agent that it is not
entitled to receive payments without deduction or withholding of United States
federal income taxes) and, in the case of a Form W-9, Form W-8BEN or W‑8ECI,
establishing an exemption from United States backup withholding tax. Unless the
Company or the Administrative Agent has received forms or other documents
satisfactory to it indicating that payments hereunder or under any Note to or
for a Lender are not subject to withholding Tax or are subject to such Tax at a
rate reduced by an applicable tax treaty, the Borrower or the Administrative
Agent (as applicable) may withhold amounts required to be withheld by Applicable
Law from such payments at the applicable statutory rate. Notwithstanding
anything in any Loan Document to the contrary, the Borrowers shall not be
required to pay additional amounts to any Lender or the Administrative Agent
under Section 3.11 or Section 3.8(c), (i) if such Lender or the Administrative
Agent fails to comply with the requirements of this Section 3.11(e), other than
to the extent that such failure is due to a change in law occurring after the
date on which such Lender or the Administrative Agent became a party to this
Agreement or (ii) if such additional amounts are the result of such Lender’s or
the Administrative Agent’s gross negligence or willful misconduct, as
applicable.

46

--------------------------------------------------------------------------------




(f)    If the Administrative Agent or a Lender determines, in good faith, that
it has received a refund from the relevant Governmental Authority of any Taxes
or Other Taxes as to which it has been indemnified by the Borrowers or with
respect to which the Borrowers have paid additional amounts pursuant to this
Section 3.11, it shall pay over such refund to the Borrowers (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrowers
under this Section 3.11 with respect to the Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Administrative Agent or
such Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the
Borrowers, upon the request of the Administrative Agent or such Lender, agree to
repay the amount paid over to the Borrowers (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This Section 3.11 shall not be construed to require the Administrative Agent or
any Lender to make available its tax returns (or any other information relating
to its taxes not expressly required to be made available hereunder which it
reasonably deems confidential) to the Borrowers or any other Person.
(g)    FATCA. If a payment made to a Lender hereunder or under the Notes would
be subject to U.S. federal withholding Tax imposed by FATCA if such Lender were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Company and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Company or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 3.11(g), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
(h)    Survival. Without prejudice to the survival of any other agreement of the
Borrowers hereunder, the agreements and obligations of the Borrowers contained
in this Section 3.11 shall survive the payment in full of the Obligations and
the termination of this Agreement.

47

--------------------------------------------------------------------------------




Section 3.12    Mitigation of Loss; Replacement of Lenders.
(a)    If any Lender requests compensation pursuant to Section 3.8 or Section
3.10, or if the Borrowers are required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.11, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(A) would eliminate or reduce amounts payable pursuant to Section 3.8,
Section 3.10 or Section 3.11, as the case may be, in the future and (B) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender.
(b)    If any Lender requests compensation pursuant to Section 3.8 or Section
3.10, or if the Borrowers are required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.11 or if any Lender becomes a Defaulting Lender, then the Company may,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 10.9), all of its interests, rights and
obligations under this Agreement to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (A) the Company shall have received the prior written
consent of the Administrative Agent, which consent shall not unreasonably be
withheld or delayed, (B) such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans, accrued interest thereon,
accrued fees, breakage costs and all other amounts payable to it hereunder, from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Company (in the case of all other amounts) and (C) in the case
of any such assignment resulting from a claim for compensation pursuant to
Section 3.8 or Section 3.10, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Company to require such
assignment and delegation cease to apply.
(c)    To the extent that any Lender (a “Replaced Lender”) is required to assign
all of its interests, rights and obligations under this Agreement to an Eligible
Assignee (a “Replacement Lender”) pursuant to this Section 3.12, upon the
execution of all applicable assignment documents and the satisfaction of all
other conditions set forth herein, the Replacement Lender shall become a Lender
hereunder and the Replaced Lender shall cease to be a Lender hereunder, except
with respect to the indemnification provisions under this Agreement, which
provisions shall survive as to such Replaced Lender.

48

--------------------------------------------------------------------------------




(d)    The Company will have the right to replace (i) all (but not less than
all) Lenders whose Commitment Percentages aggregate less than 50%, who have
declined to provide their consent to an amendment or waiver of any provision of
this Agreement or any other Loan Document that requires the consent of all of
the Lenders and (ii) any Lender who has declined to provide its consent to an
amendment or waiver of any provision of this Agreement or any other Loan
Document that requires the consent of the Required Lenders, and the Required
Lenders have so provided their consent, provided that in each case under
clauses (i) and (ii), (A) no Unmatured Event of Default or Event of Default has
occurred and is continuing, (B) the Company has satisfied all of its obligations
under this Agreement relating to such Lenders, (C) any replacement Lender is
reasonably acceptable to the Administrative Agent, (D) the Company has paid the
Administrative Agent a $3,500 administrative fee if such replacement Lender is
not an existing Lender and (E) the Commitments of the replacement Lenders
(including any existing Lenders who have agreed to increase their Commitments)
shall cover the Commitments of the Lenders replaced under this Section 3.12(d)
dollar for dollar.
ARTICLE IV
CONDITIONS OF CLOSING AND BORROWING
Section 4.1    Conditions to Closing and Initial Loans. The obligation of the
Lenders to close this Agreement and to make the initial Loan, if any, is subject
to the satisfaction of each of the following conditions:
(a)    Executed Loan Documents. This Agreement, all Notes requested pursuant to
Section 2.5(d), together with any other applicable Loan Documents, shall have
been duly authorized, executed and delivered to the Administrative Agent by the
parties thereto, shall be in full force and effect and no Unmatured Event of
Default or Event of Default shall exist thereunder, and the Company shall have
delivered original counterparts thereof to the Administrative Agent.
(b)    Closing Certificates; etc.
(i)    Officer’s Certificate of the Company. The Administrative Agent shall have
received a certificate from a Responsible Officer, in form and substance
satisfactory to the Administrative Agent, to the effect that all representations
and warranties of the Company contained in this Agreement are true, correct and
complete; that the Company is not in violation of any of the covenants contained
in this Agreement; that, after giving effect to the transactions contemplated by
this Agreement, no Unmatured Event of Default or Event of Default has occurred
and is continuing; and that the Company has satisfied each of the closing
conditions.

49

--------------------------------------------------------------------------------




(ii)    Certificate of Secretary of the Company. The Administrative Agent shall
have received a certificate of the secretary or assistant secretary of the
Company certifying as to the incumbency and genuineness of the signature of each
officer of the Company executing Loan Documents to which it is a party and
certifying that attached thereto is a true, correct and complete copy of (A) the
articles of incorporation of the Company and all amendments thereto, certified
as of a recent date by the appropriate Governmental Authority in its
jurisdiction of incorporation, (B) the bylaws of the Company as in effect on the
date of such certifications, (C) resolutions duly adopted by the Board of
Directors of the Company authorizing the borrowings contemplated hereunder and
the execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party, and (D) the certificate required to be
delivered pursuant to Section 4.1(b)(iii).
(iii)    Certificate of Good Standing. The Administrative Agent shall have
received a certificate as of a recent date of the good standing of the Company
under the laws of its jurisdiction of organization.
(iv)    Opinions of Counsel. The Administrative Agent shall have received
favorable opinions of counsel to the Company addressed to the Administrative
Agent and the Lenders with respect to the Company, the Loan Documents and such
other matters as the Lenders shall request.
(v)    Tax Forms. The Administrative Agent shall have received copies of the
United States Internal Revenue Service forms required by Section 3.11(e).
(c)    Consents; Defaults.
(i)    Governmental and Third Party Approvals. The Company shall have obtained
all necessary approvals, authorizations and consents of any Person and of all
Governmental Authorities and courts having jurisdiction with respect to the
transactions contemplated by this Agreement and the other Loan Documents.
(ii)    No Injunction, Etc. No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any
Governmental Authority to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of this
Agreement or the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby, or which, in the Administrative Agent’s sole
discretion, would make it inadvisable to consummate the transactions
contemplated by this Agreement and such other Loan Documents.
(iii)    No Event of Default. No Unmatured Event of Default or Event of Default
shall have occurred and be continuing.

50

--------------------------------------------------------------------------------




(d)    Financial Matters.
(i)    Financial Statements. The Administrative Agent shall have received the
most recent Consolidated financial statements of the Company, in form and
substance satisfactory to the Administrative Agent and prepared in accordance
with GAAP.
(ii)    Payment at Closing. The Company shall have paid to the Administrative
Agent and the Lenders the fees set forth or referenced in Section 3.3 and any
other accrued and unpaid fees or commissions due hereunder, in each case, that
are due on or prior to the Closing Date (including, without limitation, legal
fees and expenses) and to any other Person such amount as may be due thereto in
connection with the transactions contemplated hereby, including all taxes, fees
and other charges in connection with the execution, delivery, recording, filing
and registration of any of the Loan Documents.
(e)    Existing Credit Facilities. The Company shall have terminated the Credit
Agreement dated as of July 16, 2010 by and among the Company, the lenders party
thereto and U.S. Bank National Association, as administrative agent, as amended,
and all amounts owing thereunder shall have been paid in full (the “Existing
Credit Agreement”). Each of the Lenders party hereto that is also a “Lender”
under and as defined in the Existing Credit Agreement hereby waives the
requirement for five (5) Business Days’ prior written notice set forth in
Section 2.6(a) of the Existing Credit Agreement to permanently reduce the entire
Aggregate Commitment thereunder.
(f)    Miscellaneous.
(i)    Notice of Borrowing. The Administrative Agent shall have received a
Notice of Borrowing from the Company in accordance with Section 2.3(a), and a
Notice of Account Designation specifying the account or accounts to which the
proceeds of any Loans made after the Closing Date are to be disbursed.
(ii)    Other Documents. All opinions, certificates and other instruments and
all proceedings in connection with the transactions contemplated by this
Agreement shall be satisfactory in form and substance to the Administrative
Agent. The Administrative Agent shall have received copies of all other
documents, certificates and instruments reasonably requested thereby, with
respect to the transactions contemplated by this Agreement.
Section 4.2    Conditions to All Loans. The obligations of the Lenders to make
any Loans (including the initial Loans), convert any Loan or continue any Loan
are subject to the satisfaction of the following conditions precedent on the
relevant borrowing, conversion or continuation date:
(a)    Continuation of Representations and Warranties. The representations and
warranties contained in Article V (other than the representations and warranties
contained in Section 5.5 and 5.11(c) which shall only be made as of the Closing
Date) shall be true and correct in all material respects on and as of such
borrowing, conversion, or continuation date with the same effect as if made on
and as of such date; except for any representation and warranty made as of an
earlier date, which representation and warranty shall remain true and correct as
of such earlier date.

51

--------------------------------------------------------------------------------




(b)    No Existing Default. No Unmatured Event of Default or Event of Default
shall have occurred and be continuing on the borrowing, conversion or
continuation date with respect to such Loan or after giving effect to the Loans
to be made, converted or continued on such date.
(c)    Notices. The Administrative Agent shall have received a Notice of
Borrowing or Notice of Conversion/Continuation, as applicable, from the
applicable Borrower in accordance with Section 2.3(a) or Section 3.2, as
applicable.
ARTICLE V    

REPRESENTATIONS AND WARRANTIES
The Company represents and warrants to the Administrative Agent and each Lender
that:
Section 5.1    Existence and Power. The Company and each of its Subsidiaries:
(a)    is validly existing and in good standing under the laws of the
jurisdiction of its organization;
(b)    has the power and authority to own its assets, to carry on its business
and to execute, deliver, and perform its obligations under the Loan Documents;
(c)    has all governmental licenses, authorizations, consents and approvals to
own its assets, to carry on its business and to execute, deliver, and perform
its obligations under the Loan Documents;
(d)    is duly qualified and is licensed and in good standing under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification or license; and
(e)    is in compliance with all Applicable Law;
except, in each case referred to in clause (a) or clause (b) with respect to
Subsidiaries, and clause (c), clause (d) or clause (e) with respect to the
Company or its Subsidiaries, to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect.
Section 5.2    Authorization; No Contravention. The execution, delivery and
performance by the Borrowers of this Agreement and each other Loan Document to
which any Borrower is a party have been duly authorized by all necessary
corporate or other organizational action, and do not and will not:
(a)    contravene the terms of any of the Borrowers’ Organization Documents;
(b)    conflict with or result in any breach or contravention of, or the
creation of any Lien under, any document evidencing any material Contractual
Obligation to which the Borrowers are a party or any order, injunction, writ or
decree of any Governmental Authority to which any Borrower or its property are
subject; or

52

--------------------------------------------------------------------------------




(c)    violate any Applicable Law.
Section 5.3    Governmental Authorization. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, the Borrowers of
this Agreement except for those obtained on or before the Closing Date or those
the failure of which to obtain would not individually or in the aggregate
reasonably be expected to have a Material Adverse Effect.
Section 5.4    Binding Effect. This Agreement and each other Loan Document to
which the Borrowers are a party constitute the legal, valid and binding
obligations of the Borrowers (to the extent it is a party thereto), enforceable
against the Borrowers in accordance with their respective terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability.
Section 5.5    Litigation. Except as specifically disclosed in Schedule 5.5 or
in the Company’s reports on Form 10-K and 10-Q filed with the SEC for the
periods through the fiscal quarter ending June 30, 2013, there are no actions,
suits, proceedings, claims or disputes pending or, to the best knowledge of the
Company, threatened or contemplated, at law, in equity, in arbitration or before
any Governmental Authority, against the Company, or its Subsidiaries or any of
their respective properties which:
(a)    purport to affect or pertain to this Agreement or any other Loan
Document, or any of the transactions contemplated hereby or thereby; or
(b)    if determined adversely to the Company or its Subsidiaries, would
reasonably be expected to have a Material Adverse Effect. No injunction, writ,
temporary restraining order or any order of any nature has been issued by any
court or other Governmental Authority purporting to enjoin or restrain the
execution, delivery or performance of this Agreement or any other Loan Document,
or directing that the transactions provided for herein or therein not be
consummated as herein or therein provided.
Section 5.6    No Default. No Event of Default or Unmatured Event of Default
exists or would result from the incurring of any Obligations by the Borrowers.
As of the Closing Date, neither the Company nor any Subsidiary is in default
under or with respect to any Contractual Obligation in any respect which,
individually or together with all such defaults, could reasonably be expected to
have a Material Adverse Effect, or that would, if such default had occurred
after the Closing Date, create an Event of Default under Section 8.1(e).
Section 5.7    ERISA Compliance. Except as specifically disclosed in
Schedule 5.7:

53

--------------------------------------------------------------------------------




(a)    Each Pension Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state law. The
Company and each ERISA Affiliate has made all required contributions to any
Pension Plan and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made with
respect to any Pension Plan.
(b)    There are no pending or, to the best knowledge of the Company, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in a Material Adverse Effect. There has been no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Pension Plan which has resulted or could reasonably be expected
to result in a Material Adverse Effect.
(c)    Neither the Company nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan or any Multiemployer Plan (other than premiums due and not
delinquent under Section 4007 of ERISA).
Section 5.8    Use of Proceeds; Margin Regulations. The proceeds of the Loans
are to be used solely for the purposes set forth in and permitted by Section
6.12 and Section 7.7. No part of the proceeds of any Loan will be used for any
purpose that entails a violation of any of the regulations of the FRB, including
Regulations U and X.
Section 5.9    Title to Properties. The Company and each Subsidiary have good
record and marketable title in fee simple to, or valid leasehold interests in,
all real property necessary or used in the ordinary conduct of their respective
businesses, except for such defects in title as could not, individually or in
the aggregate, have a Material Adverse Effect. As of the Closing Date, the
property of the Company and its Subsidiaries are subject to no Liens, other than
Liens permitted pursuant to Section 7.1.
Section 5.10    Taxes. The Company and its Subsidiaries have filed or have
obtained extensions from filing all Federal and other material tax returns and
reports required to be filed, and have paid all Federal and other material
taxes, assessments, fees and other governmental charges levied or imposed upon
them or their properties, income or assets otherwise due and payable in
connection therewith, except (a) those which are subject to open tax audits or
are being contested in good faith by appropriate proceedings and for which
adequate reserves have been provided in accordance with GAAP or (b) to the
extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect. There is no proposed tax assessment against the Company
or any Subsidiary that would, if made, have a Material Adverse Effect.
Section 5.11    Financial Condition.
(a)    The audited Consolidated financial statements of the Company and its
Subsidiaries dated December 31, 2012 (the Consolidated balance sheet, and the
related Consolidated statements of earnings, comprehensive earnings,
shareholders’ equity and cash flows) for the fiscal year ended on such date:

54

--------------------------------------------------------------------------------




(i)    were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein; and
(ii)    fairly present in all material respects the financial condition of the
Company and its Subsidiaries as of the date thereof and results of operations
for the period covered thereby.
(b)    The audited Consolidated financial statements of the Company and its
Subsidiaries dated December 31, 2012 and the Company’s Form 10-K filed with the
SEC for the fiscal year ending December 31, 2012 show all material indebtedness
and other liabilities, direct or contingent, of the Company and its Consolidated
Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments and Contingent Obligations as required to be disclosed under the
applicable rules and regulations promulgated or approved by the SEC.
(c)    Since December 31, 2012, there has been no Material Adverse Effect.
Section 5.12    Environmental Matters. The Company conducts in the ordinary
course of business a review of the effect of existing Environmental Laws and
existing Environmental Claims on its business, operations and properties, and as
a result thereof the Company has reasonably concluded that such existing
Environmental Laws and existing Environmental Claims could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.
Section 5.13    Regulated Entities. Neither the Company, any Person controlling
the Company, nor any Subsidiary, is an “Investment Company” within the meaning
of the Investment Company Act of 1940. The Company is not subject to regulation
under the Federal Power Act, the Interstate Commerce Act, any state public
utilities code, or any other Federal or state statute or regulation limiting its
ability to incur Indebtedness.
Section 5.14    No Burdensome Restrictions. Neither the Company nor any
Subsidiary is a party to or bound by any Contractual Obligation, or subject to
any restriction in any Organization Document, or any Applicable Law, which could
reasonably be expected to have a Material Adverse Effect.
Section 5.15    Subsidiaries. As of the Closing Date, the Company has no
Subsidiaries other than those specifically disclosed in part A of Schedule 5.15
and has no material equity investments in any other corporation or entity other
than those specifically disclosed in part B of Schedule 5.15.
Section 5.16    Insurance. Except as specifically disclosed in Schedule 5.16,
the properties of the Company and its Subsidiaries are insured with financially
sound and reputable insurance companies not Affiliates of the Company, in such
amounts, with such deductibles and covering such risks as the Company may
reasonably deem necessary (it being understood that the Company may self-insure
against certain risks to the extent reasonable or customary with companies
similarly situated).

55

--------------------------------------------------------------------------------




Section 5.17    Full Disclosure. None of the representations or warranties made
by the Company or any Subsidiary in the Loan Documents as of the date such
representations and warranties are made or deemed made, and none of the
statements contained in any exhibit, report, statement or certificate furnished
by or on behalf of the Company or any Subsidiary in connection with the Loan
Documents (including the offering and disclosure materials delivered by or on
behalf of the Company to the Lenders prior to the Closing Date), contains any
untrue statement of a material fact or omits any material fact required to be
stated therein or necessary to make the statements made therein, in light of the
circumstances under which they are made, not misleading as of the time when made
or delivered.
Section 5.18     OFAC; Anti-Terrorism Laws.
(a)    Neither the Company nor any Subsidiary is a Sanctioned Person. No Loan,
nor the proceeds from any Loan, have been or will be used, directly or
indirectly, to lend, contribute, provide or has otherwise been made available to
fund any activity or business of any Sanctioned Person, or in any other manner
that will result in any violation by any Person (including any Lender) of OFAC.
(b)    Neither the making of the Loans hereunder nor the use of the proceeds
thereof will violate the PATRIOT Act, the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto. The Company and its
Subsidiaries are in compliance in all material respects with the PATRIOT Act.
ARTICLE VI    

AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation shall remain unpaid or unsatisfied, unless the Required Lenders waive
compliance in writing:
Section 6.1    Financial Statements. The Company shall deliver to the
Administrative Agent, in form and detail satisfactory to the Administrative
Agent and the Required Lenders, with sufficient copies for each Lender:
(a)    As soon as available, but not later than ninety (90) days after the end
of each fiscal year, a copy of the audited Consolidated balance sheet of the
Company and its Subsidiaries as at the end of such year and the related
Consolidated statements of earnings, comprehensive earnings, shareholders’
equity and cash flows for such year, setting forth in each case in comparative
form the figures for the previous fiscal year, and accompanied by the opinion of
Ernst & Young LLP or another nationally-recognized independent public accounting
firm (the “Independent Auditor”) which report (x) shall state that such
Consolidated financial statements present fairly the financial position for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years and (y) shall not be qualified or limited because of a restricted or
limited examination by the Independent Auditor of any material portion of the
Company’s or any Subsidiary’s records.

56

--------------------------------------------------------------------------------




(b)    As soon as available, but not later than forty-five (45) days after the
end of each of the first three fiscal quarters of each fiscal year, a copy of
the unaudited Consolidated balance sheet of the Company and its Subsidiaries as
of the end of such quarter and the related Consolidated statements of income,
shareholders’ equity and cash flows for the period commencing on the first day
and ending on the last day of such quarter, and certified by a Responsible
Officer as fairly presenting, in accordance with GAAP (subject to ordinary, good
faith year-end audit adjustments), the financial position and the results of
operations of the Company and its Subsidiaries.
(c)    So long as the Company is required to make filings of Forms 10-K and 10-Q
with the SEC, the delivery of such Forms 10-K and 10-Q to the Administrative
Agent and each Lender within the time periods set forth above shall satisfy the
requirements of Section 6.1(a) and (b) (it being agreed that the requirements of
this subsection (c) may be satisfied by the Company making available to the
Administrative Agent and the Lenders its applicable quarterly and annual reports
on Forms 10-Q and 10-K to the extent that the Company notifies the Lenders
within the time period set forth above that it is available to them on EDGAR).
Section 6.2    Certificates; Other Information. The Company shall furnish to the
Administrative Agent and the Lenders:
(a)    concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a certificate of a Responsible Officer stating that in making
the examination necessary therefor no knowledge was obtained of any Event of
Default or Unmatured Event of Default, except as specified in such certificate;
(b)    promptly, copies of all financial statements and reports that the
Borrower sends to its shareholders, and copies of all financial statements and
all registration and regular, periodic or special reports (including Forms 10-K,
10-Q and 8-K) that the Borrower or any Subsidiary may make to, or file with, the
SEC (it being agreed that the requirements of this subsection (b) may be
satisfied by the Borrower making available to the Administrative Agent and the
Lenders its applicable quarterly and annual reports on Forms 10-K and 10-Q and
all other registration and regular, periodic or special reports to the SEC to
the extent that the Company notifies the Administrative Agent and the Lenders
that the same are available to them on EDGAR); and
(c)    promptly, such additional information regarding the business, financial
or corporate affairs of the Company or any Subsidiary as the Administrative
Agent, at the request of any Lender, may from time to time reasonably request.

57

--------------------------------------------------------------------------------




Documents required to be delivered pursuant to Section 6.1(a) or Section 6.1(b)
or Section 6.2(b) may be delivered electronically and, if so delivered, shall be
deemed to have been delivered on the date (i) on which the Company provides
notice to the Administrative Agent (and the Administrative Agent shall promptly
notify the Lenders) that such information has been posted on the Company’s
website on the internet at the website specified in such notice to which each of
the Administrative Agent and each Lender has access without charge; or (ii) on
which such documents are posted on the Company’s behalf on DebtX or another
similar secure electronic system (the “Platform”) to which each of the
Administrative Agent and each Lender has access without charge; provided that
(x) if any Lender lacks access to the internet or DebtX or the Company is unable
to deliver such documents electronically, the Company shall deliver paper copies
of such documents to the Administrative Agent or such Lender (until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender) and (y) the Company shall notify (which may be by facsimile or
electronic mail) the Administrative Agent (and the Administrative Agent shall
promptly notify the Lenders) of the posting of any documents. The Administrative
Agent shall have no obligation to request the delivery of, or to maintain copies
of, the documents referred to in the proviso to the immediately preceding
sentence or to monitor compliance by the Company with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
Section 6.3    Notices. The Company shall notify the Administrative Agent and
each Lender promptly after a Responsible Officer obtains knowledge of:
(a)    the occurrence of any Event of Default or Unmatured Event of Default;
(b)    any of the following matters that has resulted or may reasonably be
expected to result in a Material Adverse Effect: (i) any breach or
non-performance of, or any default under, a Contractual Obligation of the
Company or any Subsidiary; (ii) any dispute, litigation, investigation or
proceeding between the Company or any Subsidiary and any Governmental Authority;
or (iii) the commencement of, or any material development in, any litigation or
proceeding affecting the Company or any Subsidiary including pursuant to any
applicable Environmental Law;
(c)    the occurrence of any of the following events affecting the Company or
any ERISA Affiliate (but in no event more than ten (10) days after such event;
provided that the Company shall notify the Administrative Agent and each Lender
not less than ten (10) days before the occurrence of any event described in
clause (ii) below), and deliver to the Administrative Agent and each Lender a
copy of any notice with respect to such event that is filed with a Governmental
Authority and any notice delivered by a Governmental Authority to the Company or
any ERISA Affiliate with respect to such event:
(i)    the filing of a notice of intent to terminate a Pension Plan, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or a
Multiemployer Plan;
(ii)    a contribution failure with respect to a Pension Plan sufficient to give
rise to a Lien under Section 302(f) of ERISA;

58

--------------------------------------------------------------------------------




(iii)    an event or condition which could reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan;
(iv)    the adoption of any Pension Plan by the Company or any ERISA Affiliate;
or
(v)    a complete or partial withdrawal by the Company or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; and
(d)    any material change in accounting policies or financial reporting
practices by the Company or any of its Consolidated Subsidiaries to the extent
not disclosed in the Company’s most recent Form 10-K or Form 10-Q.
Each notice under this Section 6.3 shall be accompanied by a written statement
by a Responsible Officer setting forth details of the occurrence referred to
therein, and stating what action the Company or any affected Subsidiary proposes
to take with respect thereto and at what time. Each notice under Section 6.3(a)
shall describe with particularity any and all clauses or provisions of this
Agreement or other Loan Document that have been breached or violated.
Section 6.4    Preservation of Existence, Etc. The Company shall, and shall
cause each Subsidiary to:
(a)    preserve and maintain in full force and effect its existence and good
standing under the laws of its state or jurisdiction of incorporation or
organization, except, in the case of any Subsidiary, (i) as permitted under
Section 7.2 or Section 7.3, or (ii) where the failure to so preserve and
maintain its existence and good standing could not reasonably be expected to
have a Material Adverse Effect;
(b)    preserve and maintain in full force and effect all governmental rights,
privileges, qualifications, permits, licenses and franchises necessary or
desirable in the normal conduct of its business except in connection with
transactions permitted by Section 7.3 and sales of assets permitted by Section
7.2, except, in the case of any Subsidiary, where the failure to so preserve and
maintain such rights, privileges, qualifications, permits, licenses and
franchises could not reasonably be expected to have a Material Adverse Effect;
(c)    use reasonable efforts, in the ordinary course of business, to preserve
its business organization and business goodwill; and
(d)    preserve or renew all of its registered patents, trademarks, trade names
and service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

59

--------------------------------------------------------------------------------




Section 6.5    Maintenance of Property. The Company shall, and shall cause each
Subsidiary to, maintain and preserve all its property which is used or useful in
its business in good working order and condition, ordinary wear and tear
excepted and make all necessary repairs thereto and renewals and replacements
thereof except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect. The Company and each Subsidiary shall use the
standard of care typical in the industry in the operation and maintenance of its
facilities.
Section 6.6    Insurance. The Company shall, and shall cause each Subsidiary to,
maintain with financially sound and reputable insurers (which may include
captive insurers), insurance with respect to its properties and business against
loss or damage of the kinds customarily insured against by Persons engaged in
the same or similar business, of such types and in such amounts (including
self-insurance) as are customarily carried under similar circumstances by such
other Persons.
Section 6.7    Payment of Obligations. The Company shall, and shall cause each
Subsidiary to, pay and discharge as the same shall become due and payable all
their respective obligations and liabilities, including:
(a)    all material tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, unless the same are being contested
in good faith by appropriate proceedings and adequate reserves in accordance
with GAAP are being maintained by the Company or such Subsidiary;
(b)    all lawful claims which, if unpaid, would by law become a Lien upon its
property which would not be permitted hereunder; and
(c)    at any time, all material Debt, as and when due and payable, but subject
to any subordination provisions contained in any instrument or agreement
evidencing such Debt.
Section 6.8    Compliance with Laws. The Company shall, and shall cause each
Subsidiary to, comply in all material respects with all Applicable Laws of any
Governmental Authority having jurisdiction over it or its business (including
the Federal Fair Labor Standards Act), except (a) such as may be contested in
good faith or as to which a bona fide dispute may exist or (b) where the failure
to be in compliance, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.
Section 6.9    Compliance with ERISA. The Company shall, and shall cause each of
its ERISA Affiliates to maintain each Pension Plan in compliance in all material
respects with the applicable provisions of ERISA, the Code and other federal or
state law.

60

--------------------------------------------------------------------------------




Section 6.10    Inspection of Property and Books and Records. The Company shall,
and shall cause each Subsidiary to, maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Company and such Subsidiary. Following the occurrence
and during the continuation of an Event of Default, the Company shall, and shall
cause each Subsidiary to, permit representatives and independent contractors of
the Administrative Agent or any Lender to visit and inspect any of their
respective properties, to examine their respective corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants, all at the expense of the Company
and at any time during normal business hours without advance notice.
Section 6.11    Environmental Laws. Except with respect to any matters that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, the Company shall, and shall cause each Subsidiary to,
conduct its operations and keep and maintain its property in a manner which
complies with all Environmental Laws.
Section 6.12    Use of Proceeds. The Company shall use the proceeds of the Loans
(i) to refinance certain existing indebtedness and (ii) for working capital,
capital expenditures, share repurchases and other general corporate purposes not
in contravention of any Applicable Law or of any Loan Document.
Section 6.13    PATRIOT Act Compliance. The Company shall, and shall cause each
Subsidiary to provide, to the extent commercially reasonable, such information
and take such actions as are reasonably requested by the Administrative Agent or
any Lender in order to assist the Administrative Agent and the Lenders in
maintaining compliance with the PATRIOT Act.
ARTICLE VII    

NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation shall remain unpaid or unsatisfied, unless the Required Lenders waive
compliance in writing:
Section 7.1    Limitation on Liens. The Company will not, and will not permit
any Subsidiary to, create, assume, incur or suffer to exist any Lien upon or
with respect to any property or assets (but not including, for the avoidance of
doubt, shares of treasury stock of the Company), whether now owned or hereafter
acquired; except
(a)    Liens in respect of property of the Company or a Subsidiary existing on
the Closing Date and described in Schedule 7.1, but no extension, renewal or
replacement of any such Lien except as permitted by Section 7.1(f);

61

--------------------------------------------------------------------------------




(b)    Liens in respect of property acquired or constructed by the Company or a
Subsidiary after the Closing Date, which are created at the time of or within
one hundred eighty (180) days after acquisition or completion of construction of
such property to secure Debt assumed or incurred to finance all or any part of
the purchase price or cost of construction of such property, provided that in
any such case;
(i)    no such Lien shall extend to or cover any other property of the Company
or such Subsidiary, as the case may be, and
(ii)    the aggregate principal amount of Debt secured by all such Liens in
respect of any such property shall not exceed the cost of such property and any
improvements then being financed;
(c)    Liens in respect of property acquired by the Company or a Subsidiary
after the Closing Date, existing on such property at the time of acquisition
thereof (and not created in anticipation thereof), or in the case of any Person
that after the Closing Date becomes a Subsidiary or is consolidated with or
merged with or into the Company or a Subsidiary or sells, leases or otherwise
disposes of all or substantially all of its property to the Company or a
Subsidiary, Liens existing at the time such Person becomes a Subsidiary or is so
consolidated or merged or effects such sale, lease or other disposition of
property (and not created in anticipation thereof), provided that in any such
case no such Lien shall extend to or cover any other property of the Company or
such Subsidiary, as the case may be;
(d)    Liens securing debt owed by a Subsidiary to the Borrower or to a
Wholly-Owned Subsidiary;
(e)    Liens for taxes or other governmental charges not at the time delinquent
or thereafter payable without penalty or being contested in good faith by
appropriate proceedings and, in each case, for which it maintains adequate
reserves; and
(f)    Liens which would otherwise not be permitted by this Section 7.1 securing
additional Debt or other obligations of the Company or a Subsidiary; provided
that after giving effect thereto the aggregate unpaid principal amount of such
Debt (including obligations of the Company or any Subsidiary as lessee under any
Capital Leases, taken at the capitalized amount thereof accounted for as debt in
accordance with GAAP) of the Company and its Subsidiaries secured by such Liens
permitted by this Section 7.1(f) shall not at any time exceed twenty percent
(20%) of Consolidated Tangible Net Worth.
For purposes of paragraphs (b) and (c), any Lien existing in respect of property
at the time such property is acquired or in respect of property of a Person at
the time such Person is acquired, consolidated or merged with or into the
Company or a Subsidiary shall be deemed to have been created at that time.

62

--------------------------------------------------------------------------------




Section 7.2    Disposition of Assets. The Company shall not, and shall not
permit any Subsidiary to, directly or indirectly, make any sale, transfer, lease
(as lessor), loan or other disposition of any property or assets (but not
including, for the avoidance of doubt, shares of treasury stock of the Company)
(an “Asset Sale”), other than:
(a)    Asset Sales in the ordinary course of business, including sales of real
estate consistent with its past practices;
(b)    Asset Sales of property or assets by a Subsidiary to the Company or a
Wholly-Owned Subsidiary; or
(c)    other Asset Sales, provided that in each case
(i)    immediately before and after giving effect thereto, no Event of Default
or Unmatured Event of Default shall have occurred and be continuing, and
(ii)    the aggregate net book value of the property or assets disposed of in
such Asset Sale and all other Asset Sales by the Company and its Subsidiaries
during the term of this Agreement does not exceed thirty-five percent (35%) of
Consolidated Tangible Net Worth.
Section 7.3    Consolidations and Mergers. The Company shall not, and shall not
permit any Subsidiary to, consolidate with or merge with any other Person or
convey, transfer or lease all or substantially all of its assets in a single
transaction or series of transactions to any Person, except (a) the Company may
consolidate with or merge with any Person provided that the Company is the
surviving or acquiring party in such transaction and (b) any Subsidiary of the
Company may (i) consolidate with or merge with or convey or transfer all or
substantially all of its assets to the Company (provided that the Company shall
be the surviving or acquiring party) or a then-existing Wholly-Owned Subsidiary
(provided that such Wholly-Owned Subsidiary shall be the surviving or acquiring
party), (ii) consolidate with or merge with any other Person provided that such
Subsidiary is the surviving or acquiring party in such transaction or (iii)
transfer all or substantially all of its assets to any Person in an Asset Sale
permitted by Section 7.2.
Section 7.4    Loans and Investments. The Company shall not, and shall not
permit any Subsidiary to, purchase or acquire, or make any commitment therefor,
any capital stock, equity interest, or any obligations or other securities of,
or any interest in, any Person, or make or commit to make any Acquisitions, or
make or commit to make any advance, loan, extension of credit or capital
contribution to or any other investment in, any Person including any Affiliate
of the Company (together, “Investments”), except for:
(a)    Investments held by the Company or any Subsidiary in the form of cash
equivalents or short term marketable securities;
(b)    extensions of credit in the nature of accounts receivable or notes
receivable arising from the sale or lease of goods or services in the ordinary
course of business;

63

--------------------------------------------------------------------------------




(c)    extensions of credit by the Company to any of its Wholly-Owned
Subsidiaries or by any of its Wholly-Owned Subsidiaries to another of its
Wholly-Owned Subsidiaries;
(d)    pledges or deposits as required in the ordinary course of business in
connection with workmen’s compensation, unemployment insurance and other social
security legislation;
(e)    advances, loans or extensions of credit in the ordinary course of
business to employees;
(f)    Investments incurred in order to consummate Permitted Acquisitions;
(g)    the purchase by the Company of its capital stock (subject to the
restrictions of Section 7.7); and
(h)    Investments not otherwise permitted by the foregoing paragraphs (a)
through (g) not at any time exceeding fifty percent (50%) of Consolidated
Tangible Net Worth.
Section 7.5    Limitation on Subsidiary Debt. The Company shall not permit any
Subsidiary to create, assume, incur, guarantee or otherwise become liable in
respect of any Debt except:
(a)    Debt secured by Liens permitted by Section 7.1(b) through (d); and
(b)    other Debt, provided that the aggregate unpaid principal amount of all
such other Debt does not at any time exceed fifty percent (50%) of Consolidated
Tangible Net Worth.
For purposes of this Section 7.5, a Subsidiary shall be deemed to have incurred
Debt in respect of any obligation previously owed to the Company or to a
Wholly-Owned Subsidiary on the date the obligee ceases for any reason to be the
Company or a Wholly-Owned Subsidiary, and a Person that hereafter becomes a
Subsidiary shall be deemed at that time to have incurred all of its outstanding
Debt.
Section 7.6    Transactions with Affiliates. The Company shall not, and shall
not permit any Subsidiary to, enter into any material transaction with any
Affiliate of the Company (other than a Subsidiary), except upon fair and
reasonable terms no less favorable to the Company or such Subsidiary than would
obtain in a comparable arm’s-length transaction with a Person not an Affiliate
of the Company.
Section 7.7    Use of Proceeds. The Company shall not and shall not permit any
Subsidiary to, use any portion of the Loan proceeds, directly or indirectly, (a)
for any purpose that entails a violation of any of the regulations of the FRB,
including Regulations U and X, or (b) make any Acquisition other than a
Permitted Acquisition, it being understood and agreed that none of the Lenders
is in good faith relying upon any Margin Stock as collateral in the extension or
maintenance of the credit provided for in this Agreement. The Company shall not
permit any Loan or the proceeds of any Loan, directly or indirectly, (a) to fund
any activity or business of any Sanctioned Person; or (b) in any other manner
that will result in any violation by any Person (including any Lender) of OFAC.

64

--------------------------------------------------------------------------------




Section 7.8    ERISA. The Company shall not, and shall not permit any of its
ERISA Affiliates to (a) engage in a prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Pension Plan which has
resulted or could reasonably be expected to result in liability of the Company
in an aggregate amount in excess of $500,000; or (b) engage in a transaction
that could be subject to Section 4069 or 4212(c) of ERISA.
Section 7.9    Change in Business. The Company shall not, and shall not permit
any Subsidiary to, engage in any material line of business substantially
different from those lines of business carried on by the Company and its
Subsidiaries on the date hereof or any lines of business reasonably related
thereto and reasonable extensions thereof.
Section 7.10    Restriction on Subsidiary Dividends. The Company shall not, and
shall not permit any Subsidiary to, enter into any agreement which would
restrict the declaration or payment of dividends or similar distributions by any
Subsidiary to the Company or another Subsidiary if on the date any such
agreement is executed the aggregate operating income or assets of all
Subsidiaries subject to such restrictions on dividends or similar distributions
exceeds either twenty percent (20%) of Consolidated operating income or twenty
percent (20%) of Consolidated assets of the Company and its Subsidiaries as of
the most recently completed audited financial statements.
ARTICLE VIII
EVENTS OF DEFAULT
Section 8.1    Events of Default. Any of the following shall constitute an
“Event of Default”:
(a)    Non-Payment. Any Borrower fails to pay, (i) when and as required to be
paid herein, any amount of principal of any Loan, or (ii) within five (5) days
after the same becomes due, any interest, fee or any other amount payable
hereunder or under any other Loan Document.
(b)    Representation or Warranty. Any representation or warranty by the Company
or any Subsidiary made or deemed made herein, in any other Loan Document, or
which is contained in any certificate, document or financial or other statement
by the Company, any Subsidiary, or any Responsible Officer, furnished at any
time under this Agreement, or in or under any other Loan Document, is incorrect
in any material respect on or as of the date made or deemed made.
(c)    Specific Defaults. The Company fails to perform or observe any term,
covenant or agreement contained in any Section 6.3(a), Section 6.4(a) or Article
VII.
(d)    Other Defaults. The Company fails to perform or observe any other term or
covenant contained in this Agreement or any other Loan Document, and such
default shall continue unremedied for a period of forty-five (45) days after the
earlier of (i) the date upon which a Responsible Officer knew or reasonably
should have known of such failure or (ii) the date upon which written notice
thereof is given to the Company by the Administrative Agent or any Lender.

65

--------------------------------------------------------------------------------




(e)    Cross-Acceleration. The Company (i) fails to make any payment in respect
of any Debt or Contingent Obligation having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) and such failure continues after
the applicable grace or notice period, if any, specified in the relevant
document on the date of such failure; or (ii) fails to perform or observe any
other condition or covenant, or any other event shall occur or condition exist,
under any agreement or instrument relating to any such Debt or Contingent
Obligation, and such failure continues after the applicable grace or notice
period, if any, specified in the relevant document if the effect of such
failure, event or condition is that such Debt is declared to be due and payable
prior to its stated maturity, or such Contingent Obligation becomes payable or
cash collateral in respect thereof is demanded.
(f)    Insolvency; Voluntary Proceedings. The Company (i) ceases or fails to be
solvent, or generally fails to pay, or admits in writing its inability to pay,
its debts as they become due, subject to applicable grace periods, if any,
whether at stated maturity or otherwise; (ii) voluntarily ceases to conduct its
business in the ordinary course; (iii) commences any Insolvency Proceeding with
respect to itself; or (iv) takes any action to effectuate or authorize any of
the foregoing.
(g)    Involuntary Proceedings.
(i)    Any involuntary Insolvency Proceeding is commenced or filed against any
Borrower, or any writ, judgment, warrant of attachment, execution or similar
process, is issued or levied against a substantial part of any Borrower’s
properties, and any such proceeding or petition shall not be dismissed, or such
writ, judgment, warrant of attachment, execution or similar process shall not be
released, vacated or fully bonded within sixty (60) days after commencement,
filing or levy;
(ii)    any Borrower admits the material allegations of a petition against it in
any Insolvency Proceeding, or an order for relief (or similar order under
non-U.S. law) is ordered in any Insolvency Proceeding; or
(iii)    any Borrower acquiesces in the appointment of a receiver, trustee,
custodian, conservator, liquidator, mortgagee in possession (or agent therefor),
or other similar Person for itself or a substantial portion of its property or
business.
(h)    ERISA.
(i)    The Company or any ERISA Affiliate incurs liability under Title IV of
ERISA with respect to a Pension Plan, a Multiemployer Plan or the PBGC in an
aggregate amount which could result in a Material Adverse Effect; or
(ii)    a contribution failure shall have occurred with respect to a Pension
Plan sufficient to give rise to a Lien under Section 302(f) of ERISA.

66

--------------------------------------------------------------------------------




(i)    Monetary Judgments. One or more judgments, decrees or arbitration awards
is entered against any Borrower involving in the aggregate liability (to the
extent not covered by independent third-party insurance as to which the insurer
does not dispute coverage), as to any single or related series of transactions,
incidents or conditions, of the Threshold Amount or more, and the same shall
remain unsatisfied, unvacated and unstayed pending appeal for a period of sixty
(60) days after the entry thereof.
(j)    Non-Monetary Judgments. Any non-monetary judgment, order or decree is
entered against any Borrower which does or would reasonably be expected to have
a Material Adverse Effect, and there shall be any period of sixty (60)
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect.
(k)    Change of Control. Any Change of Control occurs.
(l)    Invalidity of Guarantee. Any action shall be taken to discontinue or to
assert the invalidity or unenforceability of the guarantee set forth in Article
XI, or the Company shall fail to comply with any of the terms or provisions of
Article XI, or the Company shall deny that it has any further liability under
Article XI, or shall give notice to such effect.
Section 8.2    Remedies. If any Event of Default occurs and is continuing, the
Administrative Agent shall, at the request of, or may, with the consent of, the
Required Lenders, and upon notice to the Company.
(a)    declare the Commitment of each Lender to make Loans to be terminated,
whereupon such Commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Obligations (other
than obligations under any Hedging Agreement), all interest accrued and unpaid
thereon, and all other amounts owing or payable hereunder or under any other
Loan Document to be immediately due and payable, without presentment, demand,
protest or other notice of any kind, all of which are hereby expressly waived by
the Company; and
(c)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or Applicable Law;
provided, however, that upon the occurrence of any event specified in
paragraph (f) or (g) of Section 8.1 (in the case of clause (i) of paragraph (g)
upon the expiration of the sixty (60) day period mentioned therein), the
obligation of each Lender to make Loans shall automatically terminate and the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable without further
act of the Administrative Agent or any Lender.

67

--------------------------------------------------------------------------------




Section 8.3    Rights Not Exclusive. The rights provided for in this Agreement
and the other Loan Documents are cumulative and are not exclusive of any other
rights, powers, privileges or remedies provided by law or in equity, or under
any other instrument, document or agreement now existing or hereafter arising.
ARTICLE IX    

THE ADMINISTRATIVE AGENT
Section 9.1    Appointment. Each of the Lenders hereby irrevocably designates
and appoints U.S. Bank National Association as Administrative Agent of such
Lender under this Agreement and the other Loan Documents for the term hereof and
each such Lender irrevocably authorizes U.S. Bank National Association as
Administrative Agent for such Lender, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and such other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement or
such other Loan Documents, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein and therein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or the other Loan Documents or otherwise exist against the
Administrative Agent. Any reference to the Administrative Agent in this Article
IX shall be deemed to refer to the Administrative Agent solely in its capacity
as Administrative Agent and not in its capacity as a Lender.
Section 9.2    Delegation of Duties. The Administrative Agent may execute any of
its respective duties under this Agreement and the other Loan Documents by or
through agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by the Administrative Agent with reasonable care.
Section 9.3    Exculpatory Provisions. Neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact, Subsidiaries
or Affiliates shall be (a) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or the
other Loan Documents (except for actions occasioned solely by its or such
Person’s own gross negligence or willful misconduct), or (b) responsible in any
manner to any of the Lenders for any recitals, statements, representations or
warranties made by the Company or any of its Subsidiaries or any officer thereof
contained in this Agreement or the other Loan Documents or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or the
other Loan Documents or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or the other Loan Documents or
for any failure of the Company or any of its Subsidiaries to perform its
obligations hereunder or thereunder. The Administrative Agent shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement, or to inspect the properties, books or records of the Company or any
of its Subsidiaries.

68

--------------------------------------------------------------------------------




Section 9.4    Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
note, writing, resolution, notice, consent, certificate, affidavit, letter,
cablegram, telegram, email, telecopy, telex or teletype message, statement,
order or other document or conversation believed by it to be genuine and correct
and to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including, without limitation, counsel
to the Company), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless such Note shall have been
transferred in accordance with Section 10.9. The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
and the other Loan Documents unless it shall first receive such advice or
concurrence of the Required Lenders (or, when expressly required hereby or by
the relevant other Loan Documents, all the Lenders) as it deems appropriate or
it shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action except for its own gross negligence or
willful misconduct. The Administrative Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement and the
Notes in accordance with a request of the Required Lenders (or, when expressly
required hereby, all the Lenders), and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.
Section 9.5    Notice of Default. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Unmatured Event of Default
or Event of Default unless it has received notice from a Lender or the Company
referring to this Agreement, describing such Unmatured Event of Default or Event
of Default and stating that such notice is a “notice of default”. In the event
that the Administrative Agent receives such a notice, it shall promptly give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Unmatured Event of Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, when expressly required hereby,
all the Lenders); provided that unless and until the Administrative Agent shall
have received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Unmatured Event of Default or Event of Default as it shall deem
advisable in the best interests of the Lenders, except to the extent that other
provisions of this Agreement expressly require that any such action be taken or
not be taken only with the consent and authorization or the request of the
Lenders or Required Lenders, as applicable.

69

--------------------------------------------------------------------------------




Section 9.6    Non-Reliance on the Administrative Agent and Other Lenders. Each
Lender expressly acknowledges that neither the Administrative Agent nor any of
its respective officers, directors, employees, agents, attorneys-in-fact,
Subsidiaries or Affiliates has made any representations or warranties to it and
that no act by the Administrative Agent hereafter taken, including any review of
the affairs of the Company or any of its Subsidiaries, shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Lender. Each Lender represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Company and its Subsidiaries and made its own decision to make its Loans and
enter into this Agreement. Each Lender also represents that it will,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under this Agreement and the other Loan
Documents, and to make such investigation as it deems necessary to inform itself
as to the business, operations, property, financial and other condition and
creditworthiness of the Company and its Subsidiaries. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder or by the other Loan Documents, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, financial and other condition or creditworthiness of the Company or
any of its Subsidiaries which may come into the possession of the Administrative
Agent or any of its respective officers, directors, employees, agents,
attorneys-in-fact, Subsidiaries or Affiliates.
Section 9.7    Indemnification. The Lenders agree to indemnify the
Administrative Agent in its capacity as such and (to the extent not reimbursed
by the Company and without limiting the obligation of the Company to do so),
ratably according to the respective amounts of their Commitment Percentages,
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever which may at any time (including, without limitation, at any
time following the payment of the Loans) be imposed on, incurred by or asserted
against the Administrative Agent in any way relating to or arising out of this
Agreement or the other Loan Documents, or any documents, reports or other
information provided to the Administrative Agent or any Lender or contemplated
by or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent under or in
connection with any of the foregoing; provided that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting solely from the Administrative Agent’s gross negligence or willful
misconduct. The agreements in this Section 9.7 shall survive the payment of the
Loans and all other amounts payable hereunder and the termination of this
Agreement.

70

--------------------------------------------------------------------------------




Section 9.8    The Administrative Agent in Its Individual Capacity. The
Administrative Agent and its respective Subsidiaries and Affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
the Company as though the Administrative Agent were not the Administrative Agent
hereunder. With respect to any Loans made or renewed by it and any Note issued
to it, the Administrative Agent shall have the same rights and powers under this
Agreement and the other Loan Documents as any Lender and may exercise the same
as though it were not the Administrative Agent, and the terms “Lender” and
“Lenders” shall include the Administrative Agent in its individual capacity.
Section 9.9    Resignation of the Administrative Agent; Successor Administrative
Agent. Subject to the appointment and acceptance of a successor as provided
below, the Administrative Agent may resign at any time by giving thirty (30)
days’ notice thereof to the Lenders and the Company. Upon any such resignation,
the Required Lenders shall have the right after consultation with the Company to
appoint from among the Lenders a successor Administrative Agent. If no successor
Administrative Agent shall have been so appointed by the Required Lenders and
shall have accepted such appointment within thirty (30) days after the
Administrative Agent’s giving of notice of resignation, then the Administrative
Agent may after consultation with the Company, on behalf of the Lenders, appoint
a successor Administrative Agent, from among the Lenders. Upon the acceptance of
any appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder. After any retiring Administrative
Agent’s resignation hereunder as Administrative Agent, the provisions of this
Section 9.9 shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as Administrative Agent.
Section 9.10    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, the Lead Arranger and the Syndication Agent listed on the cover
page hereof shall not have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in their capacity, as
applicable, as the Administrative Agent or a Lender hereunder.

71

--------------------------------------------------------------------------------




ARTICLE X    

MISCELLANEOUS
Section 10.1    Notices.
(a)    Method of Communication. Except as otherwise provided in this Agreement,
all notices and communications hereunder shall be in writing (for purposes
hereof, the term “writing” shall include information in electronic format such
as electronic mail), or by telephone subsequently confirmed in writing. Any
notice shall be effective if delivered by hand delivery or sent via electronic
mail, telecopy, recognized overnight courier service or certified mail, return
receipt requested, and shall be presumed to be received by a party hereto (i) on
the date of delivery if delivered by hand or sent by electronic mail or by
telecopy, (ii) on the next Business Day if sent by recognized overnight courier
service and (iii) on the third Business Day following the date sent by certified
mail, return receipt requested. A telephonic notice to the Administrative Agent
as understood by the Administrative Agent will be deemed to be the controlling
and proper notice in the event of a discrepancy with or failure to receive a
confirming written notice.
(b)    Addresses for Notices. Notices to any party shall be sent to it at the
following addresses, or any other address as to which all the other parties are
notified in writing.
If to the Company
or the Company:
W.W. Grainger, Inc.
100 Grainger Parkway
Lake Forest, IL 60045-5201
Attention: Mr. Neil Drohan
Telephone No.: 847-535-1084
Telecopy No.: 847-535-9231



With copies to:
W.W. Grainger, Inc.
100 Grainger Parkway
Lake Forest, IL 60045-5201
Attention: John L. Howard, General Counsel
Telephone No.: 847-535-4341
Telecopy No.: 847-535-4585

If to U.S. Bank as
U.S. Bank National Association

Administrative Agent:
209 South LaSalle Street
Chicago, Illinois 60604
Attention: James N. DeVries
Telephone No.: (312) 325-8885
Telecopy No.: (312) 325-8754


72

--------------------------------------------------------------------------------




With copies to:
U.S. Bank National Association,
as Administrative Agent
1420 Fifth Avenue, 9th Floor
Seattle, Washington 98101
Attention: Agency Services
FAX: (206) 587-7022

If to any Lender:
To the address set forth on Schedule 1.1 hereto

(c)    Administrative Agent’s Office. The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to the
Company and Lenders, as the Administrative Agent’s Office referred to herein, to
which payments due are to be made and at which Loans will be disbursed.
Section 10.2    Expenses; Indemnity. The Company will (a) pay all reasonable and
documented out-of-pocket expenses (including, without limitation, all costs of
electronic or internet distribution of any information hereunder) of the
Administrative Agent in connection with (i) the preparation, execution and
delivery of this Agreement and each other Loan Document, whenever the same shall
be executed and delivered, including without limitation all reasonable
out-of-pocket syndication and due diligence expenses and reasonable fees and
disbursements of counsel for the Administrative Agent and (ii) the preparation,
execution and delivery of any waiver, amendment or consent by the Administrative
Agent or the Lenders relating to this Agreement or any other Loan Document,
including without limitation reasonable fees and disbursements of counsel for
the Administrative Agent, (b) pay all reasonable and documented out-of-pocket
expenses of the Administrative Agent and each Lender actually incurred in
connection with the administration and enforcement of any rights and remedies of
the Administrative Agent and Lenders under the Credit Facility, including,
without limitation, in connection with any workout, restructuring, bankruptcy or
other similar proceeding, enforcing any Obligations of, or collecting any
payments due from, the Company or any guarantor by reason of an Event of Default
(including in connection the enforcement of any guaranty agreement) and
(c) defend, indemnify and hold harmless the Administrative Agent and the
Lenders, and their respective parents, Subsidiaries, Affiliates, employees,
agents, officers and directors, from and against any losses, penalties, fines,
liabilities, settlements, damages, costs and expenses, suffered by any such
Person in connection with any claim (including, without limitation, any
Environmental Claims), investigation, litigation or other proceeding (whether or
not the Administrative Agent or any Lender is a party thereto) and the
prosecution and defense thereof, arising out of or in any way connected with the
Loans, this Agreement, any other Loan Document or any documents, reports or
other information provided to the Administrative Agent or any Lender or
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby, including, without limitation, reasonable
attorney’s and consultant’s fees, except to the extent that any of the foregoing
directly results from the gross negligence or willful misconduct of the party
seeking indemnification therefor. Notwithstanding the foregoing, nothing in this
Section shall require the Company to reimburse the Administrative Agent or any
Lender in duplication of any liability of the Company under Section 3.8, 3.9,
3.10 and 3.11.

73

--------------------------------------------------------------------------------




Section 10.3    Set-off. In addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, upon and
after the occurrence of any Event of Default and during the continuance thereof,
the Lenders and any assignee or participant of a Lender in accordance with
Section 10.9 are hereby authorized by the Company at any time or from time to
time, without notice to the Company or to any other Person, any such notice
being hereby expressly waived, to set off and to appropriate and to apply any
and all deposits (general or special, time or demand, including, but not limited
to, indebtedness evidenced by certificates of deposit, whether matured or
unmatured, but excluding payroll accounts) and any other indebtedness at any
time held or owing by the Lenders, or any such assignee or participant to or for
the credit or the account of the Company against and on account of the
Obligations (to the extent then due and payable). Notwithstanding the preceding
sentence, each Lender agrees to notify the Company and the Administrative Agent
after any such set-off and application, provided that the failure to give such
notice shall not affect the validity of such set-off and application.
Section 10.4    Governing Law. This Agreement, the Notes and the other Loan
Documents, unless otherwise expressly set forth therein, shall be governed by,
construed and enforced in accordance with the laws of the State of Illinois,
without reference to the conflicts or choice of law principles thereof.
Section 10.5    Jurisdiction and Venue.
(a)    Jurisdiction. The Company hereby irrevocably consents to the personal
jurisdiction of the state and federal courts located in Cook County, Illinois
(and any courts from which an appeal from any of such courts must or may be
taken), in any action, claim or other proceeding arising out of any dispute in
connection with this Agreement, the Notes and the other Loan Documents, any
rights or obligations hereunder or thereunder, or the performance of such rights
and obligations. The Company hereby irrevocably consents to the service of a
summons and complaint and other process in any action, claim or proceeding
brought by the Administrative Agent or any Lender in connection with this
Agreement, the Notes or the other Loan Documents, any rights or obligations
hereunder or thereunder, or the performance of such rights and obligations, on
behalf of itself or its property, in the manner specified in Section 10.1.
Nothing in this Section 10.5 shall affect the right of the Administrative Agent
or any Lender to serve legal process in any other manner permitted by Applicable
Law or affect the right of the Administrative Agent or any Lender to bring any
action or proceeding against the Company or its properties in the courts of any
other jurisdictions.
(b)    Venue. The Company hereby irrevocably waives any objection it may have
now or in the future to the laying of venue in the aforesaid jurisdiction in any
action, claim or other proceeding arising out of or in connection with this
Agreement, any other Loan Document or the rights and obligations of the parties
hereunder or thereunder. The Company irrevocably waives, in connection with such
action, claim or proceeding, any plea or claim that the action, claim or other
proceeding has been brought in an inconvenient forum.
Section 10.6    Reserved.

74

--------------------------------------------------------------------------------




Section 10.7    Reversal of Payments. To the extent the Company makes a payment
or payments to the Administrative Agent for the ratable benefit of the Lenders
or the Administrative Agent receives any payment or proceeds of the collateral
which payments or proceeds or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, state
or federal law, common law or equitable cause, then, to the extent of such
payment or proceeds repaid, the Obligations or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent.
Section 10.8    Accounting Matters. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time, provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance therewith.
Section 10.9    Successors and Assigns; Participations.
(a)    Benefit of Agreement. This Agreement shall be binding upon and inure to
the benefit of the Company, the Administrative Agent and the Lenders, all future
holders of the Loans, and their respective successors and assigns, except that
the Company shall not assign or transfer any of its rights or obligations under
this Agreement without the prior written consent of each Lender.
(b)    Assignment by Lenders. Each Lender may, with the consent of the Company
(so long as no Event of Default has occurred and is continuing and except in the
case of an assignment to another Lender or an Affiliate of a Lender) and the
consent of the Administrative Agent (except in the case of an assignment to
another Lender), which consents shall not be unreasonably withheld or delayed
(provided that the Company shall be deemed to have consented to any such
assignment if it shall not have objected thereto in writing within five (5)
Business Days after receiving notice thereof from the Administrative Agent),
assign to one or more Eligible Assignees all or a portion of its interests,
rights and obligations under this Agreement and the other Loan Documents
(including, without limitation, all or a portion of the Loans at the time owing
to it and the Notes held by it); provided that:
(i)    each such assignment shall be of a constant, and not a varying,
percentage of all the assigning Lender’s rights and obligations under this
Agreement;
(ii)    if less than all of the assigning Lender’s Commitment is to be assigned,
the Commitment so assigned shall not be less than $5,000,000;

75

--------------------------------------------------------------------------------




(iii)    the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance in the form of Exhibit H attached hereto (an
“Assignment and Acceptance”), together with any Note or Notes subject to such
assignment;
(iv)    such assignment shall not, without the consent of the Company, require
the Company to file a registration statement with the SEC or apply to or qualify
the Loans or the Notes under the blue sky laws of any state; and
(v)    the assigning Lender shall pay to the Administrative Agent an assignment
fee of $3,500 upon the execution by such Lender of the Assignment and
Acceptance; provided that no such fee shall be payable upon any assignment by a
Lender to an Affiliate thereof.
Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, which effective date
shall be at least five (5) Business Days after the execution thereof, (A) the
assignee thereunder shall be a party hereto and, to the extent provided in such
Assignment and Acceptance, have the rights and obligations of a Lender hereby
and (B) the Lender thereunder shall, to the extent provided in such assignment,
be released from its obligations under this Agreement.
(c)    Rights and Duties Upon Assignment. By executing and delivering an
Assignment and Acceptance, the assigning Lender thereunder and the assignee
thereunder confirm to and agree with each other and the other parties hereto as
set forth in such Assignment and Acceptance.
(d)    Register. The Administrative Agent shall maintain a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders and the amount of the Loans with respect
to each Lender from time to time (the “Register”). The entries in the Register
shall be conclusive, in the absence of manifest error, and the Company, the
Administrative Agent and the Lenders may treat each person whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Company or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.
(e)    Issuance of New Notes. Upon its receipt of an Assignment and Acceptance
executed by an assigning Lender and an Eligible Assignee together with any Note
or Notes subject to such assignment and the written consent to such assignment,
the Administrative Agent shall, if such Assignment and Acceptance has been
completed and is substantially in the form of Exhibit H:
(i)    accept such Assignment and Acceptance;
(ii)    record the information contained therein in the Register;
(iii)    give prompt notice thereof to the Lenders and the Company; and
(iv)    promptly deliver a copy of such Assignment and Acceptance to the
Company.

76

--------------------------------------------------------------------------------




Within five (5) Business Days after receipt of notice, the Company shall execute
and deliver to the Administrative Agent, in exchange for the surrendered Note or
Notes, a new Note or Notes to the order of such Eligible Assignee in amounts
equal to the Commitment assumed by it pursuant to such Assignment and Acceptance
and a new Note or Notes to the order of the assigning Lender in an amount equal
to the Commitment retained by it hereunder. Such new Note or Notes shall be in
an aggregate principal amount equal to the aggregate principal amount of such
surrendered Note or Notes, shall be dated the effective date of such Assignment
and Acceptance and shall otherwise be in substantially the form of the assigned
Notes delivered to the assigning Lender. Each surrendered Note or Notes shall be
canceled and returned to the Company.
(f)    Participations. Each Lender may sell participations to one or more banks
or other entities in all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Loans and the
Notes held by it); provided that:
(i)    each such participation shall be in an amount not less than $5,000,000;
(ii)    such Lender’s obligations under this Agreement (including, without
limitation, its Commitment) shall remain unchanged;
(iii)    such Lender shall remain solely responsible to the other parties hereto
for the performance of such obligations;
(iv)    such Lender shall remain the holder of the Notes held by it for all
purposes of this Agreement;
(v)    the Company, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement;
(vi)    such Lender shall not permit such participant the right to approve any
waivers, amendments or other modifications to this Agreement or any other Loan
Document other than waivers, amendments or modifications which would reduce the
principal of or the interest rate on any Loan, extend the term or increase the
amount of the Commitment, reduce the amount of any fees to which such
participant is entitled, extend any scheduled payment date for principal of any
Loan or, except as expressly contemplated hereby or thereby, release
substantially all of the collateral (if any); and
(vii)    any such disposition shall not, without the consent of the Company,
require the Company to file a registration statement with the SEC to apply to
qualify the Loans or the Notes under the blue sky law of any state.

77

--------------------------------------------------------------------------------




(g)    Disclosure of Information; Confidentiality. The Administrative Agent and
the Lenders shall hold all non-public information with respect to the Company
obtained pursuant to the Loan Documents in accordance with their customary
procedures for handling confidential information; provided, that the
Administrative Agent may disclose, after the Company has filed its next periodic
report with the SEC following the Closing Date, information relating to this
Agreement to Gold Sheets and other similar bank trade publications, such
information to consist of deal terms and other information customarily found in
such publications and provided further, that the Administrative Agent and
Lenders may disclose any such information (i) to the extent such disclosure is
required by law or requested by any regulatory authority and (ii) to such
Lender’s Affiliates and independent auditors and other professional advisors.
Any Lender may, in connection with any assignment, proposed assignment,
participation or proposed participation pursuant to this Section 10.9, disclose
to the assignee, participant, proposed assignee or proposed participant, any
information relating to the Company furnished to such Lender by or on behalf of
the Company; provided, that prior to any such disclosure, each such assignee,
proposed assignee, participant or proposed participant shall agree with the
Company or such Lender to preserve the confidentiality of any confidential
information relating to the Company received from such Lender.
(h)    Certain Pledges or Assignments. Nothing herein shall prohibit any Lender
from pledging or assigning any of its rights under this Agreement (including
under its Note, if any) to any Federal Reserve Bank in accordance with
Applicable Law.
Section 10.10    Amendments, Waivers and Consents. Except as set forth below or
as specifically provided in any Loan Document (including, without limitation,
Section 2.8), any term, covenant, agreement or condition of this Agreement or
any of the other Loan Documents may be amended or waived by the Lenders, and any
consent given by the Lenders, if, but only if, such amendment, waiver or consent
is in writing signed by the Required Lenders (or by the Administrative Agent
with the consent of the Required Lenders) and delivered to the Administrative
Agent and, in the case of an amendment, signed by the Company; provided, that,
except as specifically set forth in Section 2.8, no amendment, waiver or consent
shall (i) (a) increase the Aggregate Commitment or increase the amount of the
Loans, (b) reduce the rate of interest or fees payable on any Loan, (c) reduce
or forgive the principal amount of any Revolving Credit Loan, (d) extend the
originally scheduled time or times of payment of the principal of any Revolving
Credit Loan or the time or times of payment of interest on any Revolving Credit
Loan or any fee or commission with respect thereto, (e) permit any subordination
of the principal or interest on any Revolving Credit Loan, (f) release any
Borrower from the Obligations (other than Hedging Obligations) hereunder,
(g) permit any assignment (other than as specifically permitted or contemplated
in this Agreement) of any Borrower’s rights and obligations hereunder, (h) amend
the provisions of this Section 10.10 or the definition of Required Lenders or
(i) extend the time of the obligation of the Lenders holding Commitments to make
Loans, in each case, without the prior written consent of each Lender directly
affected thereby or (ii) release the Company’s guarantee set forth in Article XI
without the prior written consent of all of the Lenders. In addition, no
amendment, waiver or consent to the provisions of Article IX shall be made
without the written consent of the Administrative Agent.

78

--------------------------------------------------------------------------------




Section 10.11    Performance of Duties. The Borrowers’ obligations under this
Agreement and each of the other Loan Documents shall be performed by the
Borrowers at their sole cost and expense.
Section 10.12    All Powers Coupled with Interest. All powers of attorney and
other authorizations granted to the Lenders, the Administrative Agent and any
Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied, any of the Commitments remain in
effect or the Credit Facility has not been terminated.
Section 10.13    Survival of Indemnities. Notwithstanding any termination of
this Agreement, the indemnities to which the Administrative Agent and the
Lenders are entitled under the provisions of this Article X and any other
provision of this Agreement and the other Loan Documents shall continue in full
force and effect and shall protect the Administrative Agent and the Lenders
against events arising after such termination as well as before.
Section 10.14    Titles and Captions. Titles and captions of Articles,
Sections and subsections in, and the table of contents of, this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement.
Section 10.15    Severability of Provisions. Any provision of this Agreement or
any other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.
Section 10.16    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
shall constitute one and the same agreement.
Section 10.17    Term of Agreement. This Agreement shall remain in effect from
the Closing Date through and including the date upon which all Obligations
arising hereunder or under any other Loan Document shall have been indefeasibly
and irrevocably paid and satisfied in full and all Commitments have been
terminated. No termination of this Agreement shall affect the rights and
obligations of the parties hereto arising prior to such termination or in
respect of any provision of this Agreement which survives such termination.
Section 10.18    Advice of Counsel. Each of the parties represents to each other
party hereto that it has discussed this Agreement with its counsel.
Section 10.19    No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto

79

--------------------------------------------------------------------------------




and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any provisions of this Agreement.
Section 10.20    PATRIOT Act Notice. Each Lender that is subject to the PATRIOT
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Company that pursuant to the requirements of the PATRIOT
Act, it is required to obtain, verify and record information that identifies the
Company, which information includes the name and address of the Company and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Company in accordance with the PATRIOT Act.
Section 10.21    Inconsistencies with Other Documents; Independent Effect of
Covenants.
(a)    In the event there is a conflict or inconsistency between this Agreement
and any other Loan Document, the terms of this Agreement shall control.
(b)    The Company expressly acknowledges and agrees that each covenant
contained in Article VI and VII hereof shall be given independent effect.
Accordingly, the Company shall not engage in any transaction or other act
otherwise permitted under any covenant contained in Article VI if, before or
after giving effect to such transaction or act, the Company shall or would be in
breach of any other covenant contained in Article VII.
ARTICLE XI    
GUARANTY
In order to induce the Lenders to extend credit to the Borrowing Subsidiaries
hereunder, the Company hereby irrevocably and unconditionally guarantees the
payment when and as due of the Obligations of each Borrowing Subsidiary. The
Company further agrees that the due and punctual payment of such Obligations may
be extended or renewed, in whole or in part, without notice to or further assent
from it, and that it will remain bound upon its guarantee hereunder
notwithstanding any such extension or renewal of any such Obligation.
The Company waives presentment to, demand of payment from and protest to any
Borrowing Subsidiary of any of the Obligations, and also waives notice of
acceptance of its obligations and notice of protest for nonpayment. The
obligations of the Company hereunder shall not be affected by (a) the failure of
the Administrative Agent or any Lender to assert any claim or demand or to
enforce any right or remedy against any Borrowing Subsidiary under the
provisions of this Agreement or otherwise; (b) any extension or renewal of any
of the Obligations; (c) any rescission, waiver, amendment or modification of, or
release from, any of the terms or provisions of this Agreement, or any other
agreement; (d) any default, failure or delay, willful or otherwise, in the
performance of any of the Obligations; or (e) any other act, omission or delay
to do any other act which may or might in any manner or to any extent vary the
risk of the Company or otherwise operate as a discharge of a guarantor as a
matter of law or equity or which would impair or eliminate any right of the
Company to subrogation.

80

--------------------------------------------------------------------------------




The Company further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Obligations or operated as a
discharge thereof) and not merely of collection, and waives any right to require
that any resort be had by the Administrative Agent or any Lender to any balance
of any deposit account or credit on the books of the Administrative Agent or
such Lender in favor of any Borrowing Subsidiary or any other Person.
The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever,
by reason of the invalidity, illegality or unenforceability of any of the
Obligations, any impossibility in the performance of any of the Obligations or
otherwise.
The Company further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
the Administrative Agent or any Lender upon the bankruptcy or reorganization of
any Borrowing Subsidiary or otherwise.
In furtherance of the foregoing and not in limitation of any other right that
the Administrative Agent or any Lender may have at law or in equity against the
Company by virtue hereof, upon the failure of any Borrowing Subsidiary to pay
any Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, the Company hereby
promises to and will, upon receipt of written demand by the Administrative Agent
or any Lender, forthwith pay, or cause to be paid, to the Administrative Agent
or such Lender in cash an amount equal to the unpaid principal amount of such
Obligation then due, together with accrued and unpaid interest thereon.
Upon payment by the Company of any sums as provided above, all rights of the
Company against any Borrowing Subsidiary arising as a result thereof by way of
right of subrogation or otherwise shall in all respects be subordinated and
junior in right of payment to the prior indefeasible payment in full of all the
Obligations owed by such Borrowing Subsidiary to the Administrative Agent and
the Lenders.
Nothing shall discharge or satisfy the liability of the Company hereunder except
the full and indefeasible performance and payment of the Obligations
[Signature pages to follow]



81

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.
W.W. GRAINGER, INC., as Company
By:     ___________________________________
Name:    ___________________________________
Title:     ___________________________________
U.S. BANK NATIONAL ASSOCIATION,
as Administrative Agent and Lender
By:     ___________________________________
Name:    ___________________________________
Title:     ___________________________________

















Signature Page to W.W. Grainger Revolving Credit Agreement

--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agent and Lender
By:     ___________________________________
Name:    ___________________________________
Title:     ___________________________________
By:     ___________________________________
Name:    ___________________________________
Title:     ___________________________________

















Signature Page to W.W. Grainger Revolving Credit Agreement

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.
as Co-Documentation Agent and Lender
By:     __________________________________
Name:    __________________________________
Title:     __________________________________

















Signature Page to W.W. Grainger Revolving Credit Agreement

--------------------------------------------------------------------------------




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,, as Co-Documentation Agent and Lender
By:     ___________________________________
Name:    ___________________________________
Title:     ___________________________________
 


























Signature Page to W.W. Grainger Revolving Credit Agreement

--------------------------------------------------------------------------------




HSBC BANK USA, NATIONAL ASSOCIATION,
as Co-Documentation Agent and Lender
By:     ___________________________________
Name:    ___________________________________
Title:     ___________________________________

















Signature Page to W.W. Grainger Revolving Credit Agreement

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A.,
as Co-Documentation Agent and Lender
By:     ___________________________________
Name:    ___________________________________
Title:     ___________________________________

















Signature Page to W.W. Grainger Revolving Credit Agreement

--------------------------------------------------------------------------------




THE NORTHERN TRUST COMPANY,
as Co-Documentation Agent and Lender
By:     ___________________________________
Name:    ___________________________________
Title:     ___________________________________























Signature Page to W.W. Grainger Revolving Credit Agreement

--------------------------------------------------------------------------------




BANCO BILBAO VIZCAYA ARGENTARIA, S.A., NEW YORK BRANCH,
as a Lender
By:     ___________________________________
Name:    ___________________________________
Title:     ___________________________________























Signature Page to W.W. Grainger Revolving Credit Agreement

--------------------------------------------------------------------------------




ROYAL BANK OF CANADA,
as a Lender
By:     ___________________________________
Name:    ___________________________________
Title:     ___________________________________























Signature Page to W.W. Grainger Revolving Credit Agreement

--------------------------------------------------------------------------------




W.W. GRAINGER, INC.
EXHIBITS


EXHIBITS


Exhibit A-1
-
Form of Revolving Credit Note
Exhibit A-2
-
Form of Competitive Bid Note
Exhibit B
-
Form of Notice of Borrowing
Exhibit C-1
-
Form of Competitive Bid Request
Exhibit C-2
-
Form of Invitation to Bid
Exhibit C-3
-
Form of Competitive Bid
Exhibit C-4
-
Form of Competitive Bid Accept/Reject Letter
Exhibit D
-
Form of Notice of Account Designation
Exhibit E
-
Form of Notice of Prepayment
Exhibit F
-
Form of Lender Addition and Acknowledgment Agreement
Exhibit G
-
Form of Notice of Conversion/Continuation
Exhibit H
-
Form of Assignment and Acceptance
Exhibit I
-
Form of Borrowing Subsidiary Agreement
Exhibit J
-
Form of Borrowing Subsidiary Termination









--------------------------------------------------------------------------------




EXHIBIT A-1
to
Credit Agreement
dated as of August 22, 2013
by and among
W.W. Grainger, Inc.,
as the Company,
the Borrowing Subsidiaries parties thereto,
the Lenders party thereto,
and
U. S. Bank National Association,
as the Administrative Agent






FORM OF REVOLVING CREDIT NOTE












--------------------------------------------------------------------------------




REVOLVING CREDIT NOTE




$__________
__________, 20__







FOR VALUE RECEIVED, the undersigned, W.W. GRAINGER, INC., a corporation
organized under the laws of Illinois (the “Company”), hereby promises to pay to
the order of ____________________ (the “Lender”), at the place and times
provided in the Credit Agreement referred to below, the principal sum of
______________ DOLLARS ($__________) or, if less, the principal amount of all
Revolving Credit Loans made by the Lender from time to time pursuant to that
certain Credit Agreement dated as of August 22, 2013 (as amended, restated,
supplemented or otherwise modified, the “Credit Agreement”) by and among the
Company, the Borrowing Subsidiaries who are or may become a party thereto
(together with the Company, the “Borrowers”), the Lenders who are or may become
a party thereto (the “Lenders”), and U.S. Bank National Association, as
Administrative Agent (the “Administrative Agent”). Capitalized terms used herein
and not defined herein shall have the meanings assigned thereto in the Credit
Agreement.


The unpaid principal amount of this Revolving Credit Note from time to time
outstanding is subject to mandatory repayment from time to time as provided in
the Credit Agreement and shall bear interest as provided in Section 3.1 of the
Credit Agreement. All payments of principal and interest on this Revolving
Credit Note shall be payable in lawful currency of the United States of America
in immediately available funds to the account designated in the Credit
Agreement.


This Revolving Credit Note is entitled to the benefits of, and evidences
Obligations incurred under, the Credit Agreement, to which reference is made for
a description of the security for this Revolving Credit Note and for a statement
of the terms and conditions on which the Company is permitted and required to
make prepayments and repayments of principal of the Obligations evidenced by
this Revolving Credit Note and on which such Obligations may be declared to be
immediately due and payable.


THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED, CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS, WITHOUT REFERENCE TO THE
CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF.


The Company hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Revolving Credit Note.


[Signature Page Follows]








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has duly executed this Revolving Credit Note
as of the day and year first above written.




[W.W. GRAINGER, INC., as Company]




By:    _________________________________
Name:____________________________
Title:_____________________________












--------------------------------------------------------------------------------




EXHIBIT A-2
to
Credit Agreement
dated as of August 22, 2013
by and among
W.W. Grainger, Inc.,
as the Company,
the Borrowing Subsidiaries parties thereto,
the Lenders party thereto,
and
U. S. Bank National Association,
as the Administrative Agent








FORM OF COMPETITIVE BID NOTE












--------------------------------------------------------------------------------




COMPETITIVE BID NOTE


    
$_____________
__________, 20__







FOR VALUE RECEIVED, the undersigned, W.W. GRAINGER, INC., a corporation
organized under the laws of Illinois (the “Company”), hereby promises to pay to
the order of ____________________ (the “Lender”), at the place and times
provided in the Credit Agreement referred to below, the principal sum of
______________________________ DOLLARS ($___________) or, if less, the principal
amount of all Competitive Bid Loans made by the Lender from time to time under
the Credit Agreement referred to below, together with interest at the rates as
in effect from time to time with respect to each portion of the principal amount
hereof, determined and payable as provided in that certain Credit Agreement
dated as of August 22, 2013 (as amended, restated, supplemented or otherwise
modified, the “Credit Agreement”) by and among the Company, the Borrowing
Subsidiaries who are or may become a party thereto (together with the Company,
the “Borrowers”), the Lenders who are or may become a party thereto (the
“Lenders”), and U.S. Bank National Association, as Administrative Agent (the
“Administrative Agent”). Capitalized terms used herein and not defined herein
shall have the meanings assigned thereto in the Credit Agreement.


The unpaid principal amount of this Competitive Bid Note from time to time
outstanding is subject to mandatory repayment from time to time as provided in
the Credit Agreement and shall bear interest as provided in Section 3.1 of the
Credit Agreement. All payments of principal and interest on this Competitive Bid
Note shall be payable in lawful currency of the United States of America in
immediately available funds to the account designated in the Credit Agreement.


This Competitive Bid Note is entitled to the benefits of, and evidences
Obligations incurred under, the Credit Agreement, to which reference is made for
a description of the security for this Competitive Bid Note and for a statement
of the terms and conditions on which the Company is permitted and required to
make prepayments and repayments of principal of the Obligations evidenced by
this Competitive Bid Note and on which such Obligations may be declared to be
immediately due and payable.


THIS COMPETITIVE BID NOTE SHALL BE GOVERNED, CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS, WITHOUT REFERENCE TO THE
CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF.


The Company hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Competitive Bid Note.


[Signature Page Follows]








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has duly executed this Competitive Bid Note
as of the day and year first above written.




[W.W. GRAINGER, INC., as Company]




By:    _________________________________
Name:____________________________
Title:_____________________________












--------------------------------------------------------------------------------




EXHIBIT B
to
Credit Agreement
dated as of August 22, 2013
by and among
W.W. Grainger, Inc.,
as the Company,
the Borrowing Subsidiaries parties thereto,
the Lenders party thereto,
and
U. S. Bank National Association,
as the Administrative Agent






FORM OF NOTICE OF BORROWING












--------------------------------------------------------------------------------




NOTICE OF BORROWING




Dated as of: __________, 20__




U.S. Bank National Association
as Administrative Agent
1420 Fifth Avenue, 9th Floor
Seattle, Washington 98101
Attention: Agency Services


Ladies and Gentlemen:


This irrevocable Notice of Borrowing is delivered to you pursuant to Section
2.3(a) of the Credit Agreement dated as of August 22, 2013 (as amended,
restated, supplemented or otherwise modified, the “Credit Agreement”), by and
among W.W. Grainger, Inc., a corporation organized under the laws of Illinois
(the “Company”), the Borrowing Subsidiaries who are or may become a party
thereto (together with the Company, the “Borrowers”), the Lenders who are or may
become a party thereto (the “Lenders”), and U.S. Bank National Association, as
Administrative Agent (the “Administrative Agent”).


1._______________ hereby requests that the Lenders make a Revolving Credit Loan
to it in the aggregate principal Dollar Amount of $___________. (Complete with
an amount in accordance with Section 2.3(a) of the Credit Agreement.)


2._______________ hereby requests that such Revolving Credit Loan be made on the
following Business Day: _____________________. (Complete with a Business Day in
accordance with Section 2.3(a) of the Credit Agreement for Revolving Credit
Loans) in the following Agreed Currency: _____________________.


3._______________ hereby requests that such Revolving Credit Loan bear interest
at the following interest rate, plus the Applicable Margin, as set forth below:




Component of Loan
 
Interest Rate
 
Interest Period
(LIBOR Rate only)
 
Termination Date for
Interest Period (if
applicable)
 
 
 
 
 
 
 
 
 
[Base Rate or
LIBOR Rate]
 
 
 
 







--------------------------------------------------------------------------------




4.(i) The principal Dollar Amount of all Loans outstanding as of the date hereof
(including the requested Revolving Credit Loan) does not exceed the maximum
amount permitted to be outstanding pursuant to the terms of the Credit
Agreement, (ii) the principal Dollar Amount of all Loans made in Agreed
Currencies other than Dollars as of the date hereof (including the requested
Revolving Credit Loan) does not exceed the Maximum Foreign Currency Amount set
forth in the Credit Agreement and (iii) the aggregate outstanding principal
Dollar Amount of all Revolving Credit Loans made to Borrowing Subsidiaries
formed under the laws of jurisdictions not located in the United States as of
the date hereof does not exceed the Maximum Foreign Borrowing Subsidiary Amount
set forth in the Credit Agreement.


5.All of the conditions applicable to the Revolving Credit Loan requested herein
as set forth in the Credit Agreement have been satisfied as of the date hereof
and will remain satisfied to the date of such Revolving Credit Loan.


6.Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.


[Signature Page Follows]










--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing as of
the ____ day of __________, 20__.




[W.W. GRAINGER, INC., as Company]




By:    ______________________________
Name:__________________________
Title:___________________________












--------------------------------------------------------------------------------




EXHIBIT C-1
to
Credit Agreement
dated as of August 22, 2013
by and among
W.W. Grainger, Inc.,
as the Company,
the Borrowing Subsidiaries parties thereto,
the Lenders party thereto,
and
U. S. Bank National Association,
as the Administrative Agent






FORM OF COMPETITIVE BID REQUEST












--------------------------------------------------------------------------------




COMPETITIVE BID REQUEST


Dated as of: ___________, 20__


U.S. Bank National Association,
as Administrative Agent
1420 Fifth Avenue, 9th Floor
Seattle, Washington 98101
Attention: Agency Services


Ladies and Gentlemen:


This Competitive Bid Request is delivered to you pursuant to Section 2.2(a) of
the Credit Agreement dated as of August 22, 2013 (as amended, restated,
supplemented or otherwise modified, the “Credit Agreement”), by and among W.W.
Grainger, Inc., a corporation organized under the laws of Illinois (the
“Company”), the Borrowing Subsidiaries who are or may become a party thereto
(together with the Company, the “Borrowers”), the Lenders who are or may become
a party thereto (the “Lenders”), and U.S. Bank National Association, as
Administrative Agent (the “Administrative Agent”).


1.The Company hereby requests a Competitive Bid Loan under the Credit Agreement,
and in connection therewith sets forth below the terms on which such Competitive
Bid Loan is requested to be made: (Complete in accordance with Section 2.2 of
the Credit Agreement)


(a)
Date of Competitive Bid Loan
___________________
 
 
 
(b)
Principal Amount of
Competitive Bid Loan
___________________
 
 
 
(c)
Absolute Rate/LIBOR Rate
___________________
 
 
 
(d)
Competitive Bid Interest Periods
and the last day thereof
___________________
 
 
 



2.    The principal amount of all Loans outstanding as of the date hereof
(including the requested Competitive Bid Loan) does not exceed the maximum
amount permitted to be outstanding pursuant to the terms of the Credit
Agreement.


3.    All of the conditions applicable to the Competitive Bid Loan requested
herein as set forth in the Credit Agreement have been satisfied or waived as of
the date hereof and will remain satisfied to the date of such Competitive Bid
Loan.


4.    Capitalized terms used herein and not defined herein have the meanings
assigned thereto in the Credit Agreement.






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed this Competitive Bid Request as
of the ____ day of __________, 20__.




W.W. GRAINGER, INC., as Company




By:    ____________________________
Name:_______________________
Title:________________________












--------------------------------------------------------------------------------




EXHIBIT C-2
to
Credit Agreement
dated as of August 22, 2013
by and among
W.W. Grainger, Inc.,
as the Company,
the Borrowing Subsidiaries parties thereto,
the Lenders party thereto,
and
U. S. Bank National Association,
as the Administrative Agent






FORM OF INVITATION TO BID












--------------------------------------------------------------------------------




INVITATION TO BID




Dated as of: ___________, 20__




[Name of Lender]
[Address]


Attention:


Dear Ladies and Gentlemen:


Reference is made to the Credit Agreement dated as of August 22, 2013 (as
amended, restated, supplemented or otherwise modified, the “Credit Agreement”),
by and among W.W. Grainger, Inc., a corporation organized under the laws of
Illinois (the “Company”), the Borrowing Subsidiaries who are or may become a
party thereto (together with the Company, the “Borrowers”), the Lenders who are
or may become a party thereto (the “Lenders”), and U.S. Bank National
Association, as Administrative Agent (the “Administrative Agent”). All undefined
capitalized terms used herein have the meanings assigned thereto in the Credit
Agreement.


1.____________ made a Competitive Bid Request on __________, 20__ pursuant to
Section 2.2(a) of the Credit Agreement, and in connection therewith you are
invited to submit a Competitive Bid by [Date]/[Time]. Your Competitive Bid must
comply with Section 2.2 of the Credit Agreement and the terms set forth below on
which such Competitive Bid Loan is requested to be made.


(a)
Date of Competitive Bid Loan
___________________
 
 
 
(b)
Principal Amount of
Competitive Bid Loan
___________________
 
 
 
(c)
Absolute Rate/LIBOR Rate
___________________
 
 
 
(d)
Competitive Bid Interest Periods
and the last day thereof
___________________
 
 
 













[Signature Page Follows]








--------------------------------------------------------------------------------




Very truly yours,


U.S. BANK NATIONAL ASSOCIATION,
as Administrative Agent




By:    _____________________________
Name:________________________
Title:_________________________










--------------------------------------------------------------------------------




EXHIBIT C-3
to
Credit Agreement
dated as of August 22, 2013
by and among
W.W. Grainger, Inc.,
as the Company,
the Borrowing Subsidiaries parties thereto,
the Lenders party thereto,
and
U. S. Bank National Association,
as the Administrative Agent






FORM OF COMPETITIVE BID












--------------------------------------------------------------------------------




COMPETITIVE BID




Dated as of: ___________, 20__




U.S. Bank National Association,
as Administrative Agent
1420 Fifth Avenue, 9th Floor
Seattle, Washington 98101
Attention: Agency Services


Ladies and Gentlemen:


The undersigned, [Name of Lender] refers to the Credit Agreement dated as of
August 22, 2013 (as amended, restated, supplemented or otherwise modified, the
“Credit Agreement”), by and among W.W. Grainger, Inc., a corporation organized
under the laws of Illinois (the “Company”), the Borrowing Subsidiaries who are
or may become a party thereto (collectively with the Company, the “Borrowers”),
the Lenders who are or may become a party thereto (the “Lenders”), and U.S. Bank
National Association, as Administrative Agent (the “Administrative Agent”). All
undefined capitalized terms used herein have the meanings assigned thereto in
the Credit Agreement.


1.The undersigned hereby makes a Competitive Bid pursuant to Section 2.2(b) of
the Credit Agreement, in response to the Competitive Bid Request made by
__________ on __________, 20__, and in connection therewith sets forth below the
terms on which such Competitive Bid is made: (Complete in accordance with
Section 2.2(b) of the Credit Agreement.)


(a)
Date of Competitive Bid Loan
___________________
 
 
 
(b)
Principal Amount of
Competitive Bid Loan
___________________
 
 
 
(c)
Absolute Rate/LIBOR Rate
___________________
 
 
 
(d)
Competitive Bid Interest Periods
and the last day thereof
___________________
 
 
 



2.The undersigned hereby confirms that it is prepared, subject to the conditions
set forth in the Credit Agreement, to extend credit to the Company upon
acceptance by the Company of this bid in accordance with Section 2.2(c) of the
Credit Agreement.


[Signature Page Follows]








--------------------------------------------------------------------------------




Very truly yours,


[NAME OF LENDER]




By:    __________________________________
Name:_____________________________
Title:______________________________












--------------------------------------------------------------------------------




EXHIBIT C-4
to
Credit Agreement
dated as of August 22, 2013
by and among
W.W. Grainger, Inc.,
as the Company,
the Borrowing Subsidiaries parties thereto,
the Lenders party thereto,
and
U. S. Bank National Association,
as the Administrative Agent






FORM OF COMPETITIVE BID ACCEPT/REJECT LETTER












--------------------------------------------------------------------------------




COMPETITIVE BID ACCEPT/REJECT LETTER


Dated as of: _________, 20__


U.S. Bank National Association,
as Administrative Agent
1420 Fifth Avenue, 9th Floor
Seattle, Washington 98101
Attention: Agency Services


Ladies and Gentlemen:


This Competitive Bid Accept/Reject Letter is delivered to you pursuant to
Section 2.2(c) of the Credit Agreement dated as of August 22, 2013 (as amended,
restated, supplemented or otherwise modified, the “Credit Agreement”), by and
among W.W. Grainger, Inc., a corporation organized under the laws of Illinois
(the “Company”), the Borrowing Subsidiaries who are or may become a party
thereto (collectively with the Company, the “Borrowers”), the Lenders who are or
may become a party thereto (the “Lenders”), and U.S. Bank National Association,
as Administrative Agent (the “Administrative Agent”).


1.___________ has received a summary of bids in connection with our Competitive
Bid Request dated __________, 20__, and in accordance with Section 2.2(c) of the
Credit Agreement, ________________ hereby accepts the following:


(a)
Date of Competitive Bid Loan
___________________
 
 
 
(b)
Principal Amount
___________________
 
 
 
(c)
Absolute Rate/LIBOR Rate
___________________
 
 
 
(d)
Competitive Bid Interest Period
___________________
 
 
 
(e)
Lender
___________________
 
 
 
2.
___________ hereby rejects the following bids:
 
 
 
(a)
Date of Competitive Bid Loan
___________________
 
 
 
(b)
Principal Amount
___________________
 
 
 
(c)
Absolute Rate/LIBOR Rate
___________________
 
 
 
(d)
Competitive Bid Interest Period
___________________
 
 
 
(e)
Lender
___________________



[Signature Page Follows]






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed this Competitive Bid
Accept/Reject Letter as of the ____ day of __________, 20__.


Very truly yours,


[W.W. GRAINGER, INC., as Company]






By:    __________________________
Name:_____________________
Title:______________________












--------------------------------------------------------------------------------




EXHIBIT D
to
Credit Agreement
dated as of August 22, 2013
by and among
W.W. Grainger, Inc.,
as the Company,
the Borrowing Subsidiaries parties thereto,
the Lenders party thereto,
and
U. S. Bank National Association,
as the Administrative Agent






FORM OF NOTICE OF ACCOUNT DESIGNATION












--------------------------------------------------------------------------------




NOTICE OF ACCOUNT DESIGNATION




Dated as of: _________, 20__




U.S. Bank National Association,
as Administrative Agent
1420 Fifth Avenue, 9th Floor
Seattle, Washington 98101
Attention: Agency Services


Ladies and Gentlemen:


This Notice of Account Designation is delivered to you pursuant to Section
2.3(b) of the Credit Agreement dated as of August 22, 2013 (as amended,
restated, supplemented or otherwise modified, the “Credit Agreement”), by and
among W.W. Grainger, Inc., a corporation organized under the laws of Illinois
(the “Company”), the Borrowing Subsidiaries who are or may become a party
thereto (collectively with the Company, the “Borrowers”), the Lenders who are or
may become a party thereto (the “Lenders”), and U.S. Bank National Association,
as Administrative Agent (the “Administrative Agent”).


1.The Administrative Agent is hereby authorized to disburse all Loan proceeds
under the Credit Agreement into the following account(s):


____________________________
ABA Routing Number: _________
Account Number: _____________


2.This authorization shall remain in effect until revoked or until a subsequent
Notice of Account Designation is provided to the Administrative Agent.


3.Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.


[Signature Page Follows]








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation as of the ____ day of __________, 20__.




W.W. GRAINGER, INC., as Company




By:    ________________________________
Name:___________________________
Title:____________________________












--------------------------------------------------------------------------------




EXHIBIT E
to
Credit Agreement
dated as of August 22, 2013
by and among
W.W. Grainger, Inc.,
as the Company,
the Borrowing Subsidiaries parties thereto,
the Lenders party thereto,
and
U. S. Bank National Association,
as the Administrative Agent






FORM OF NOTICE OF PREPAYMENT












--------------------------------------------------------------------------------




NOTICE OF PREPAYMENT




Dated as of: _________, 20__




U.S. Bank National Association,
as Administrative Agent
1420 Fifth Avenue, 9th Floor
Seattle, Washington 98101
Attention: Agency Services


Ladies and Gentlemen:


This irrevocable Notice of Prepayment is delivered to you pursuant to Section
2.4(c) of the Credit Agreement dated as of August 22, 2013 (as amended,
restated, supplemented or otherwise modified, the “Credit Agreement”), by and
among W.W. Grainger, Inc., a corporation organized under the laws of Illinois
(the “Company”), the Borrowing Subsidiaries who are or may become a party
thereto (collectively with the Company, the “Borrowers”), the Lenders who are or
may become a party thereto (the “Lenders”), and U.S. Bank National Association,
as Administrative Agent (the “Administrative Agent”).


1.The Company hereby provides notice to the Administrative Agent that the
Company shall repay the following [Base Rate Loans] and/or [LIBOR Rate Loans]
and/or [LIBOR Competitive Bid Loans] and/or [Absolute Rate Loans]:
_______________. (Complete with an amount in accordance with Section 2.4(c) of
the Credit Agreement.)


2.The Loan to be prepaid is a [check each applicable box]


o    Revolving Credit Loan


o    Competitive Bid Loan


3.The Company shall repay the above-referenced Loans on the following Business
Day: _______________. (Complete with a Business Day at least one (1) Business
Day subsequent to the date of this Notice of Prepayment with respect to any Base
Rate Loan and three (3) Business Days subsequent to the date of this Notice of
Prepayment with respect to any Competitive Bid Loan and any LIBOR Rate Loan.)


4.Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.


[Signature Page Follows]










--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Notice of Prepayment as of
the ____ day of __________, 20__.




W.W. GRAINGER, INC., as Company




By:    _______________________________
Name:__________________________
Title:___________________________












--------------------------------------------------------------------------------




EXHIBIT F
to
Credit Agreement
dated as of August 22, 2013
by and among
W.W. Grainger, Inc.,
as the Company,
the Borrowing Subsidiaries parties thereto,
the Lenders party thereto,
and
U. S. Bank National Association,
as the Administrative Agent






FORM OF LENDER ADDITION AND ACKNOWLEDGMENT AGREEMENT












--------------------------------------------------------------------------------




LENDER ADDITION AND ACKNOWLEDGMENT AGREEMENT




Dated: _________, 20__




Reference is made to the Credit Agreement dated as of August 22, 2013 (as
amended, restated, supplemented or otherwise modified, the “Credit Agreement”),
by and among W.W. Grainger, Inc., a corporation organized under the laws of
Illinois (the “Company”), the Borrowing Subsidiaries who are or may become a
party thereto (collectively with the Company, the “Borrowers”), the Lenders who
are or may become a party thereto (the “Lenders”), and U.S. Bank National
Association, as Administrative Agent (the “Administrative Agent”). Capitalized
terms defined in the Credit Agreement and used herein without definition shall
have the same meanings herein as in the Credit Agreement.


The Company and _______________ (the “[New or Current] Lender”) agree as
follows:


1.Subject to Section 2.8 of the Credit Agreement and this Lender Addition and
Acknowledgment Agreement, the Company hereby increases the Aggregate Commitment
from $__________ to $__________ (provided that in no event shall the Aggregate
Commitment exceed $900,000,000). This Lender Addition and Acknowledgment
Agreement is entered into pursuant to, and is authorized by, Section 2.8 of the
Credit Agreement.


2.The parties hereto acknowledge and agree that, as of the date hereof, (a) the
Commitment Percentage under the Credit Agreement (without giving effect to
increases in the Aggregate Commitment which have not yet become effective) of
each Lender, including, without limitation, the [New or Current] Lender, (b) the
Commitment under the Credit Agreement (without giving effect to increases in the
Aggregate Commitment which have not yet become effective) of each Lender,
including, without limitation, the [New or Current] Lender, and (c) the
outstanding balances of the Loans under the Credit Agreement (without giving
effect to increases in the Aggregate Commitment which have not yet become
effective) made by each Lender, including, without limitation, the [New or
Current] Lender are each set forth on Schedule A-1 hereto.


3.The parties hereto acknowledge and agree that, as of the Effective Date (as
defined below), (a) the Commitment Percentage under the Credit Agreement of each
Lender, including, without limitation, the [New or Current] Lender, (b) the
Commitment under the Credit Agreement of each Lender, including, without
limitation, the [New or Current] Lender, and (c) the outstanding balances of the
Loans under the Credit Agreement made by each Lender, including, without
limitation, the [New or Current] Lender are each set forth on Schedule A-2
hereto.


4.Attached hereto is a revised Schedule 1.1 to the Credit Agreement, revised to
reflect the Commitment of each Lender as of the Effective Date.


5.The Company acknowledges that the amount of the Aggregate Commitment as
increased hereby does not exceed $900,000,000.






--------------------------------------------------------------------------------






6.The [New or Current] Lender (i) represents and warrants that it is legally
authorized to enter into this Lender Addition and Acknowledgment Agreement; (ii)
confirms that it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to Section 6.1
thereof and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Lender Addition and
Acknowledgment Agreement; (iii) agrees that it will, independently and without
reliance upon any other Lender or the Administrative Agent and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iv) confirms that it is an Eligible Assignee; (v) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under the Credit Agreement and the other Loan
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto; (vi) agrees that
it will perform in accordance with their terms all the obligations which by the
terms of the Credit Agreement and the other Loan Documents are required to be
performed by it as a Lender; (vii) agrees to hold all confidential information
in a manner consistent with the provisions of Section 10.9(g) of the Credit
Agreement; and (viii) includes herewith for the Administrative Agent the forms
required by Section 3.11(e) of the Credit Agreement (if not previously
delivered).


7.The Company represents and warrants that each term and condition of Section
2.8 of the Credit Agreement has been satisfied in the manner set forth in such
Section 2.8.


8.The effective date for this Lender Addition and Acknowledgment Agreement shall
be _________, 20__ (the “Effective Date”). Following the execution of this
Lender Addition and Acknowledgment Agreement, it will be delivered to the
Administrative Agent for the consent of the Administrative Agent and acceptance
and recording in the Register.


9.Upon such consent, acceptance and recording, from and after the Effective
Date, the [New or Current] Lender shall be a party to the Credit Agreement and
the other Loan Documents to which Lenders are parties and, to the extent
provided in this Lender Addition and Acknowledgment Agreement, have the rights
and obligations of a Lender under each such agreement.


10.Upon such consent, acceptance and recording, from and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
interest designated herein (including payments of principal, interest, fees and
other amounts) to the [New or Current] Lender.


11.The representations and warranties of the Company under the Credit Agreement
and the other Loan Documents are true and correct in all material respects as of
the date hereof, both before and after giving effect to this Lender Addition and
Acknowledgment Agreement.


12.THIS LENDER ADDITION AND ACKNOWLEDGMENT AGREEMENT SHALL BE DEEMED TO BE A
CONTRACT UNDER SEAL AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF ILLINOIS, WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES.






--------------------------------------------------------------------------------






13.This Lender Addition and Acknowledgment Agreement may be executed in separate
counterparts, each of which when executed and delivered is an original but all
of which taken together constitute one and the same instrument.


[Signature Pages Follow]












--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Lender Addition and
Acknowledgment Agreement to be executed under seal by their duly authorized
officers or representatives as of the Effective Date.


COMPANY:


W.W. GRAINGER, INC.




By:    ________________________________
Name:    ______________________________
Title:    _______________________________




[NEW OR CURRENT] LENDER:


[NAME OF CURRENT LENDER OR NEW LENDER]


Commitment $__________
Commitment Percentage ____%




By:    ________________________________
Name:    ______________________________
Title:    _______________________________












--------------------------------------------------------------------------------




Acknowledged and Consented to:




U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent




By:    ___________________________________
Name:    ___________________________________
Title:    ___________________________________












--------------------------------------------------------------------------------




Schedule A-1
to
Lender Addition and Acknowledgment Agreement


Lenders and Commitments
(as of the date hereof)


A.
Commitment Percentage of Each Lender.
 
 
 
 
 
1.
U.S. Bank National Association
___________%
 
2.
__________________________
___________%
 
 
 
 
 
B.
Commitment of Each Lender.
 
 
 
 
 
 
1.
U.S. Bank National Association
$___________
 
2.
__________________________
$___________
 
 
 
 
 
C.
Outstanding Balance of the Loans of Each Lender.
 
 
 
 
 
 
1.
U.S. Bank National Association
 
$___________
 
2.
__________________________
 
$___________









--------------------------------------------------------------------------------




Schedule A-2
to
Lender Addition and Acknowledgment Agreement


Lenders and Commitments
(as of the Effective Date)


A.
Commitment Percentage of Each Lender.
 
 
 
 
 
1.
U.S. Bank National Association
___________%
 
2.
__________________________
___________%
 
 
 
 
 
B.
Commitment of Each Lender.
 
 
 
 
 
 
1.
U.S. Bank National Association
$___________
 
2.
__________________________
$___________
 
 
 
 
 
C.
Outstanding Balance of the Loans of Each Lender.
 
 
 
 
 
 
1.
U.S. Bank National Association
 
$___________
 
2.
__________________________
 
$___________











--------------------------------------------------------------------------------




EXHIBIT G
to
Credit Agreement
dated as of August 22, 2013
by and among
W.W. Grainger, Inc.,
as the Company,
the Borrowing Subsidiaries parties thereto,
the Lenders party thereto,
and
U. S. Bank National Association,
as the Administrative Agent






FORM OF NOTICE OF CONVERSION/CONTINUATION












--------------------------------------------------------------------------------




NOTICE OF CONVERSION/CONTINUATION


Dated as of: ___________, 20__


U.S. Bank National Association,
as Administrative Agent
1420 Fifth Avenue, 9th Floor
Seattle, Washington 98101
Attention: Agency Services


Ladies and Gentlemen:


This irrevocable Notice of Conversion/Continuation (the “Notice”) is delivered
to you pursuant to Section 3.2 of the Credit Agreement dated as of August 22,
2013 (as amended, restated, supplemented or otherwise modified, the “Credit
Agreement”), by and among W.W. Grainger, Inc., a corporation organized under the
laws of Illinois (the “Company”), the Borrowing Subsidiaries who are or may
become a party thereto (collectively with the Company, the “Borrowers”), the
Lenders who are or may become a party thereto (the “Lenders”), and U.S. Bank
National Association, as Administrative Agent (the “Administrative Agent”).


1.    This Notice is submitted for the purpose of: (Check one and complete
applicable information in accordance with the Credit Agreement.)


o    Converting all or a portion of a Base Rate Loan into a LIBOR Rate Loan


(a)
The aggregate outstanding principal Dollar Amount of such Loan is
$_______________.

(b)
The principal Dollar Amount of such Loan to be converted is $_______________.

(c)
The requested effective date of the conversion of such Loan is _______________.

(d)
The requested Interest Period applicable to the converted Loan is
_______________.

(e)
The Agreed Currency applicable to the converted Loan is _______________.

o    Converting a portion of a LIBOR Rate Loan into a Base Rate Loan


(a)
The aggregate outstanding principal balance of such Loan is $_______________.

(b)
The last day of the current Interest Period for such Loan is _______________.

(c)
The principal Dollar Amount of such Loan to be converted is $_______________.

(d)
The requested effective date of the conversion of such Loan is _______________.

(e)
The Agreed Currency applicable to the converted Loan is _______________.







--------------------------------------------------------------------------------








o    Continuing all or a portion of a LIBOR Rate Loan as a LIBOR Rate Loan


(a)
The aggregate outstanding principal balance of such Loan is $_______________.

(b)
The last day of the current Interest Period for such Loan is _______________.

(c)
The principal Dollar Amount of such Loan to be continued is $_______________.

(d)
The requested effective date of the continuation of such Loan is
_______________.

(e)
The requested Interest Period applicable to the continued Loan is
_______________.

(f)
The Agreed Currency applicable to the continued Loan is _______________.



2.    (i) The principal Dollar Amount of all Loans outstanding as of the date
hereof does not exceed the maximum amount permitted to be outstanding pursuant
to the terms of the Credit Agreement, (ii) the principal Dollar Amount of all
Loans made in Agreed Currencies other than Dollars as of the date hereof does
not exceed the Maximum Foreign Currency Amount set forth in the Credit Agreement
and (iii) the aggregate outstanding principal Dollar Amount of all Revolving
Credit Loans made to Borrowing Subsidiaries formed under the laws of
jurisdictions not located in the United States as of the date hereof does not
exceed the Maximum Foreign Borrowing Subsidiary Amount set forth in the Credit
Agreement.


3.    All of the conditions applicable to the conversion or continuation of the
Loan requested herein as set forth in the Credit Agreement have been satisfied
or waived as of the date hereof and will remain satisfied or waived to the date
of such Loan.


4.    Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.


[Signature Page Follows]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Notice of
Conversion/Continuation as of the ____ day of __________, 20__.




[W.W. GRAINGER, INC., as Company]




By:    ___________________________________
Name:    _________________________________
Title:    __________________________________












--------------------------------------------------------------------------------




EXHIBIT H
to
Credit Agreement
dated as of August 22, 2013
by and among
W.W. Grainger, Inc.,
as the Company,
the Borrowing Subsidiaries parties thereto,
the Lenders party thereto,
and
U. S. Bank National Association,
as the Administrative Agent






FORM OF ASSIGNMENT AND ACCEPTANCE












--------------------------------------------------------------------------------




ASSIGNMENT AND ACCEPTANCE




Dated as of: ___________, 20__




Reference is made to the Credit Agreement dated as of August 22, 2013 (as
amended, restated, supplemented or otherwise modified, the “Credit Agreement”),
by and among W.W. Grainger, Inc., a corporation organized under the laws of
Illinois (the “Company”), the Borrowing Subsidiaries who are or may become a
party thereto (collectively with the Company, the “Borrowers”), the Lenders who
are or may become a party thereto (the “Lenders”), and U.S. Bank National
Association, as Administrative Agent (the “Administrative Agent”). Capitalized
terms used herein which are not defined herein shall have the meanings assigned
thereto in the Credit Agreement.


_______________ (the “Assignor”) and _______________ (the “Assignee”) agree as
follows:


1.The Assignor hereby sells and assigns to the Assignee, and the Assignee hereby
purchases and assumes from the Assignor, as of the Effective Date (as defined
below), (a) a ____% interest in and to all of the Assignor’s interest, rights
and obligations with respect to its Commitment and Revolving Credit Loans and
the Assignor thereby retains ____% of its interest therein and (b) a ____%
interest in and to all of the Assignor’s interest, rights and obligations with
respect to its Competitive Bid Loans and the Assignor thereby retains ____% of
its interest therein. This Assignment and Acceptance is entered pursuant to, and
authorized by, Section 10.9 of the Credit Agreement.


2.The Assignor (a) represents that, as of the date hereof, its Commitment
Percentage (without giving effect to assignments thereof which have not yet
become effective) under the Credit Agreement is ____%, the outstanding balances
of its Revolving Credit Loans and Competitive Bid Loans (each as unreduced by
any assignments thereof which have not yet become effective) under the Credit
Agreement are $__________ and $__________, respectively; (b) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or any other instrument or document furnished pursuant thereto, other
than that the Assignor is the legal and beneficial owner of the interest being
assigned by it hereunder and that such interest is free and clear of any adverse
claim; (c) makes no representation or warranty and assumes no responsibility
with respect to the financial condition of the Company or its Subsidiaries or
the performance or observance by the Company or its Subsidiaries of any of their
obligations under the Credit Agreement or any other instrument or document
furnished or executed pursuant thereto; and (d) attaches the applicable Note(s),
if any, delivered to it under the Credit Agreement and requests that the Company
exchange such Note(s) for new Notes payable to each of the Assignor and the
Assignee as follows:








--------------------------------------------------------------------------------








Revolving Credit Note 
Payable to the Order of:
Principal Amount of Note:
 
 
_______________
$_________
 
 
_______________
$_________





Competitive Bid Note 
Payable to the Order of:
Principal Amount of Note:
 
 
_______________
$_________
 
 
_______________
$_________





3.The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Acceptance; (b) confirms that it has received a
copy of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 6.1 thereof and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (c) agrees that it will,
independently and without reliance upon the Assignor or any other Lender or the
Administrative Agent and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement; (d) confirms that it is
an Eligible Assignee; (e) appoints and authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers under the
Credit Agreement and the other Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; (f) agrees that it will perform in accordance
with their terms all the obligations which by the terms of the Credit Agreement
and the other Loan Documents are required to be performed by it as a Lender; (g)
agrees to hold all confidential information in a manner consistent with the
provisions of Section 10.9(g) of the Credit Agreement; and (h) includes herewith
for the Administrative Agent the forms required by Section 3.11(e) of the Credit
Agreement (if not previously delivered).


4.The effective date for this Assignment and Acceptance shall be as set forth in
Section 1 of Schedule 1 hereto (the “Effective Date”). Following the execution
of this Assignment and Acceptance, it will be delivered to the Administrative
Agent for, to the extent required by the Credit Agreement, consent by the
Company and the Administrative Agent and acceptance and recording in the
Register.








--------------------------------------------------------------------------------




5.Upon such consents, acceptance and recording, from and after the Effective
Date, (i) the Assignee shall be a party to the Credit Agreement and the other
Loan Documents to which Lenders are parties and, to the extent provided in this
Assignment and Acceptance, have the rights and obligations of a Lender under
each such agreement, and (ii) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement and the other Loan Documents.


6.Upon such consents, acceptance and recording, from and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
interest assigned hereby (including payments of principal, interest, fees and
other amounts) to the Assignee. The Assignor and Assignee shall make all
appropriate adjustments in payments for periods prior to the Effective Date or
with respect to the making of this assignment directly between themselves.


7.THIS ASSIGNMENT AND ACCEPTANCE SHALL BE DEEMED TO BE A CONTRACT UNDER SEAL AND
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
ILLINOIS, WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES.


8.This Assignment and Acceptance may be executed in separate counterparts, each
of which when executed and delivered is an original but all of which taken
together constitute one and the same instrument.


[Signature Pages Follow]








--------------------------------------------------------------------------------




WITNESS the following signatures as of the _____ day of __________, 20__.




ASSIGNOR:




__________________________________________


By:    ___________________________________
Name:    __________________________________
Title:    ___________________________________


Commitment Percentage: ______%
Commitment: $__________




ASSIGNEE:


__________________________________________


By:    ___________________________________
Name:    __________________________________
Title:    ___________________________________


Commitment Percentage: ______%
Commitment: $__________






























*
The Commitment Percentage and the Commitment of the Assignor and the Assignee
set forth on this signature page are as of the Effective Date of this Assignment
and Acceptance.









--------------------------------------------------------------------------------




Acknowledged and Consented to on behalf of the Company: ¹


W.W. GRAINGER, INC., as Company




By:    ___________________________________
Name:    __________________________________
Title:    ___________________________________




Consented to and Accepted by:


U.S. BANK NATIONAL ASSOCIATION,
as Administrative Agent




By: ____________________________________
Name:     __________________________________
Title:    ___________________________________


































¹ If applicable pursuant to Section 10.9.
 








--------------------------------------------------------------------------------




Schedule 1
to
Assignment and Acceptance


Assignment and Acceptance pursuant to the Credit Agreement dated as of August
__, 2013, as amended, restated, supplemented or otherwise modified, by and among
by and among W.W. Grainger, Inc., a corporation organized under the laws of
Illinois, the Lenders who are or may become a party thereto, as Lenders, and
U.S. Bank National Association, as Administrative Agent.
1.
Effective Date:
____________, 20__
2.
Assignor’s Interest
 
 
Prior to Assignment
 
 
(a) (i) Commitment Percentage
_____%
 
     (ii) Percentage of Competitive Bid Loans
_____%
 
(b) Outstanding balance of:
 
 
     (i) Revolving Credit Loans
$__________
 
     (ii) Competitive Bid Loans
$__________
 
 
 
3.
Assigned Interest (from Section 1) of:
 
 
 
 
 
(a) Revolving Credit Loans
_____%
 
(b) Competitive Bid Loans
_____%
 
 
 
4.
Assignee’s Extensions of Credit
 
 
After Effective Date:
 
 
 
 
 
(a) Total outstanding balance of
 
 
      Assignee’s Revolving Credit Loans
 
 
      (line 2(b)(i) times line 3(a))
$__________
 
 
 
 
(b) Total outstanding balance of
 
 
      Assignee’s Competitive Bid Loans
 
 
      (line 2(b)(ii) times line 3(b))
$__________
 
 
 
5.
Retained Interest of Assignor after
 
 
Effective Date:
 
 
 
 
 
(a) Retained Interest (from Section 1):
 
 
      (i) Revolving Credit Loans
_____%
 
      (ii) Competitive Bid Loans
_____%
 
 
 
 
(b) Outstanding balance of Assignor’s Loans:
 
 
      (i) Revolving Credit Loans
 
 
           (line 2(b)(i) times line 5(a)(i))
$__________
 
      (ii) Competitive Bid Loans
 
 
           (line 2(b)(ii) times line 5(a)(i))
$__________







--------------------------------------------------------------------------------




6.    Payment Instructions


(a) If payable to Assignor,
to the account of Assignor to:


_____________________________
_____________________________
ABA No.: _____________________
Account Name: _________________
Account No.: ___________________
Attn: _________________________
Ref: _________________________


(b) If payable to Assignee, to the account
of Assignee to:


_____________________________
_____________________________
ABA No.: _____________________
Account Name: _________________
Account No.: ___________________
Attn: _________________________
Ref: _________________________










--------------------------------------------------------------------------------




EXHIBIT I
to
Credit Agreement
dated as of August 22, 2013
by and among
W.W. Grainger, Inc.,
as the Company,
the Borrowing Subsidiaries parties thereto,
the Lenders party thereto,
and
U. S. Bank National Association,
as the Administrative Agent






FORM OF BORROWING SUBSIDIARY AGREEMENT








--------------------------------------------------------------------------------




BORROWING SUBSIDIARY AGREEMENT dated as of __________ (this “Agreement”), among
W.W. GRAINGER, INC. (the “Company”), [NAME OF NEW BORROWING SUBSIDIARY], a
[Jurisdiction] [organizational form] (the “New Borrowing Subsidiary”), and U.S.
BANK NATIONAL ASSOCIATION, as administrative agent (the “Administrative Agent”).
Reference is made to the Credit Agreement dated as of August 22, 2013 (as
amended, restated, supplemented or otherwise modified, the “Credit Agreement”),
by and among the Company, the Borrowing Subsidiaries who are or may become a
party thereto (collectively with the Company, the “Borrowers”), the Lenders who
are or may become a party thereto (the “Lenders”), and U.S. Bank National
Association, as Administrative Agent (the “Administrative Agent”). Capitalized
terms used but not otherwise defined herein shall have the meanings assigned to
them in the Credit Agreement.
The documents required to be delivered to the Administrative Agent or the
Lenders, as applicable, under Section 2.10(a) of the Credit Agreement will be
furnished to the Administrative Agent concurrently with the executed version of
this Agreement.
Pursuant to Section 2.10 of the Credit Agreement, the Company and the New
Borrowing Subsidiary desire that the New Borrowing Subsidiary become a Borrowing
Subsidiary under the Credit Agreement. The Company represents that (a) the New
Borrowing Subsidiary is a Subsidiary organized in [Jurisdiction] as a
[organizational form], (b) the representations and warranties of the Company
and, after giving effect to this Agreement, the New Borrowing Subsidiary in the
Credit Agreement (other than the representations and warranties contained in
Section 5.5 and 5.11(c) thereof which shall only be made as of the Closing Date)
are true and correct in all material respects on and as of the date hereof (or
with respect to any representation or warranty made as of an earlier date, as of
such earlier date) after giving effect to this Agreement and (c) no Unmatured
Event of Default or Event of Default has occurred and is continuing or would
result from the execution and delivery of this Agreement. The Company and the
New Borrowing Subsidiary represent and warrant that the supplements to the
Schedules to the Credit Agreement attached hereto as Exhibit I are true and
correct in all respects and such supplements set forth all information required
to be scheduled as of the date hereof under the Credit Agreement. The Company
and the New Borrowing Subsidiary further represent and warrant that the
execution, delivery and performance by the New Borrowing Subsidiary of the
transactions contemplated under this Agreement will not violate any applicable
law. The Company agrees that the Guarantee of the Company contained in Article
XI of the Credit Agreement will apply to the Obligations of the New Borrowing
Subsidiary. Upon execution of this Agreement by each of the Company, the New
Borrowing Subsidiary and the Administrative Agent, the New Borrowing Subsidiary
shall be a party to the Credit Agreement and shall constitute a “Borrowing
Subsidiary” for all purposes thereof, and the New Borrowing Subsidiary hereby
agrees to be bound by all provisions of the Credit Agreement.
This Agreement shall be governed by and construed in accordance with the laws of
the State of Illinois.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

1

--------------------------------------------------------------------------------






[W.W. GRAINGER, INC., as Company]




By:    _________________________________
Name:    ________________________________
Title:    _________________________________


[NAME OF NEW BORROWING SUBSIDIARY]


By:    _________________________________
Name:    ________________________________
Title:    _________________________________


U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent


By:    _________________________________
Name:    ________________________________
Title: _________________________________
 








--------------------------------------------------------------------------------




Exhibit I
Supplements to Credit Agreement Schedules



1

--------------------------------------------------------------------------------




EXHIBIT J
to
Credit Agreement
dated as of August 22, 2013
by and among
W.W. Grainger, Inc.,
as the Company,
the Borrowing Subsidiaries parties thereto,
the Lenders party thereto,
and
U. S. Bank National Association,
as the Administrative Agent






FORM OF BORROWING SUBSIDIARY TERMINATION






--------------------------------------------------------------------------------




[FORM OF] BORROWING SUBSIDIARY TERMINATION
U.S. Bank National Association
209 South LaSalle Street
Chicago, Illinois 60604
Attention: James N. DeVries
Telecopy No.: (312) 325-8754
[Date]
Re:    Borrowing Subsidiary Termination
Ladies and Gentlemen:
Reference is made to the Credit Agreement dated as of August 22, 2013 (as
amended, restated, supplemented or otherwise modified, the “Credit Agreement”),
by and among W.W. Grainger, Inc., a corporation organized under the laws of
Illinois (the “Company”), the Borrowing Subsidiaries who are or may become a
party thereto (collectively with the Company, the “Borrowers”), the Lenders who
are or may become a party thereto (the “Lenders”), and U.S. Bank National
Association, as Administrative Agent (the “Administrative Agent”). Capitalized
terms used but not otherwise defined herein shall have the meanings assigned to
them in the Credit Agreement.
Pursuant to Section 2.10(c) of the Credit Agreement, the Company hereby
terminates the status of [Name of Terminated Borrowing Subsidiary] (the
“Terminated Borrowing Subsidiary”) as a Borrowing Subsidiary under the Credit
Agreement. The Company represents and warrants that no Loans made to the
Terminated Borrowing Subsidiary are outstanding as of the date hereof and that
all amounts payable by the Terminated Borrowing Subsidiary in respect of
interest and/or fees (and, to the extent notified by the Administrative Agent or
any Lender, any other amounts payable under the Credit Agreement) pursuant to
the Credit Agreement have been paid in full on or prior to the date hereof.
Very truly yours,
W.W. GRAINGER, INC.
By:_____________________________
Name:
Title:




--------------------------------------------------------------------------------




Schedule 1.1
(Lenders and Commitments)
LENDER
COMMITMENT PERCENTAGE
COMMITMENT
U.S. Bank National Association
209 South LaSalle Street
Chicago, Illinois 60604
Attention: James N. DeVries
Telephone No.: (312) 325-8885
Telecopy No.: (312) 325-8754


20.833333333%
$125,000,000
Wells Fargo Bank, National Association
230 West Monroe Street, Suite 2900
Chicago, Illinois 60606
Attention: Thomas Trail
Telephone No.: (312) 845-4209
Telecopy No.: (312) 553-4783


20.833333333%
$125,000,000
Bank of America, N.A.
CA5-704-06-37
315 Montgomery St., 6th Floor
San Francisco, California 94104
Attention: Sandeep Singh
Telephone No.: (415) 436-3685
Telecopy No.: (213) 457-8992
  
10.000000000%
$60,000,000
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
1251 Avenue of the Americas
12th Floor
New York, NY 10020
Attention: Jarret Persaud
Telephone No.: (201) 413-8948
Telecopy No.: (201) 521-2304


10.000000000%
$60,000,000
HSBC Bank USA, National Association
227 West Monroe Street
Suite 1850
Chicago, Illinois 60606
Attention: Lakshanan Dharanikota
Telephone No.: (716) 841-7179
Telecopy No.: (917) 229-0976


10.000000000%
$60,000,000
JPMorgan Chase Bank, N.A.
10 South Dearborn Street, IL1-0364, 9th Floor
Chicago, Illinois 60603
Attention: Suzanne Ergastolo
Telephone No.: (312) 325-3221
Telecopy No.: (312) 794-7682
10.000000000%
$60,000,000





--------------------------------------------------------------------------------




LENDER
COMMITMENT PERCENTAGE
COMMITMENT
The Northern Trust Company
50 South LaSalle Street, M-27
Chicago, Illinois 60603
Attention: Keith Burson
Telephone No.: (312) 444-3099
Telecopy No.: (312) 557-1425


10.000000000%
$60,000,000
Banco Bilbao Vizcaya Argentaria, S.A., New York Branch
1345 Avenue of the Americas
Floor 45
New York, NY 10105
Attention: Wendy Batt
Telephone No.: (212) 728-2411
Telecopy No.: (212) 333-2926


4.166666667%
$25,000,000
Royal Bank of Canada
Global Loans Administration
20 King Street West, 4th Floor
Toronto, Ontario Canada M5H 1C4
Attention: Saman Memon
Telephone No.: (416) 974-0125
Telecopy No.: (212) 428-2372


4.166666667%
$25,000,000
TOTAL
100%
$600,000,000







--------------------------------------------------------------------------------




Schedule 5.5
Litigation
None.






--------------------------------------------------------------------------------




Schedule 5.7
ERISA Compliance
None, it being understood that the Company does not maintain any Pension Plans
or contribute to any Multiemployer Plans as of the Closing Date.












--------------------------------------------------------------------------------




Schedule 5.15


Subsidiaries and Material Equity Investments


A.
Subsidiaries (51% or more ownership)



Name of Company
Where Organized
Acklands - Grainger Inc.
Canada
American Fabory Corporation
Delaware
Beleggingsmij Maasoever Rotterdam B.V.
Netherlands
BMF Finance B.V.
Netherlands
BMF Fundco B.V.
Netherlands
BMF Management Services B.V.
Netherlands
BMFGH Holding B.V.
Netherlands
BMFGH Manpar B.V.
Netherlands
Borstlap International B.V.
Netherlands
Combori N.V.
Belgium
CV Noordoever (85%)
Netherlands
Dayton Electric Manufacturing Co.
Illinois
Dutch Industrial Fasteners B.V.
Netherlands
Fabory Asia B.V.
Netherlands
Fabory Bulgaria EOOD
Bulgaria
Fabory Canada Inc.
Canada
Fabory Centres Belgium N.V.
Belgium
Fabory CZ Holding S.R.O.
Czech Republic







--------------------------------------------------------------------------------






Name of Company
Where Organized
Fabory France S.A.
France
Fabory Industrial Services B.V.
Netherlands
Fabory Kötoelem Kereskedelmi KFT
Hungary
Fabory Masters in Fasteners Group B.V.
Netherlands
Fabory Nederland B.V.
Netherlands
Fabory Overseas Holding B.V.
Netherlands
Fabory Poland SPZOO
Poland
Fabory Portugal Lda.
Portugal
Fabory Shanghai Co. Ltd.
China
Fabory Slovakia SRO
Slovakia
Fabory Spain S.L.
Spain
Fabory Special Projects B.V.
Netherlands
Fabory SRL
Romania
Fabory UK Holdings Ltd.
United Kingdom
Fabory UK Ltd.
United Kingdom
Fabory U.S.A., Ltd.
Delaware
FFSA S.A.
France
Fixbolt (Suhzou) Co., Ltd. Taicang
China
Fixbolt B.V.
Netherlands
GHC Specialty Brands, LLC
Wisconsin
GMMI LLC
Delaware
Grainger Asia Pacific K.K.
Japan
Grainger Brasil Comércio e Distribuição Ltda.
Brazil
Grainger Brasil Participacoes Ltda.
Brazil







--------------------------------------------------------------------------------






Name of Company
Where Organized
Grainger Canada Holdings ULC
Canada
Grainger Caribe, Inc.
Illinois
Grainger China LLC
China
Grainger Colombia Holding Company, LLC
Delaware
Grainger Colombia S.A.S.
Colombia
Grainger Dominicana SRL
Dominican Republic
Grainger Global Holdings, Inc.
Delaware
Grainger Global Trading (Shanghai) Company Limited
China
Grainger Guam L.L.C.
Guam
Grainger India Private Limited
India
Grainger Industrial MRO de Costa Rica, S.R.L.
Costa Rica
Grainger Industrial Supply India Private Limited
India
Grainger International Holdings B.V.
Netherlands
Grainger International, Inc.
Illinois
Grainger Japan Holdings, Inc.
Delaware
Grainger Japan, Inc.
Delaware
Grainger Latin America Holding Company, Inc.
Delaware
Grainger Management LLC
Illinois
Grainger Mexico LLC
Delaware
Grainger Panama S.A.
Panama
Grainger Panama Services S. de R.L.
Panama
Grainger Peru S.R.L.
Peru
Grainger Registry Services, LLC
Delaware
Grainger Safety Services, Inc.
Delaware







--------------------------------------------------------------------------------




Name of Company
Where Organized
Grainger Service Holding Company, Inc. (d/b/a Grainger Lighting Services)
Delaware
Grainger Services International Inc.
Illinois
Grainger Services Network, Inc.
Delaware
Grainger Singapore Pte., Ltd.
Singapore
Grainger Trinidad, Inc.
Delaware
Grainger, S.A. de C.V.
Mexico
GWW Investments C.V.
Netherlands
Hamos België BVBA
Belgium
Hamos Holland B.V.
Netherlands
Imperial Supplies Holdings, Inc.
Delaware
Imperial Supplies LLC
Delaware
Inbema N.V.
Curaçao Netherlands Antilles
India Pacific Brands
Mauritius
Klaassen Fasteners B.V.
Netherlands
Klaassen Fasteners BVBA
Belgium
LN Participacoes Ltda.
Brazil
Metric Fasteners Corporation
Delaware
MonotaRO Co., Ltd. (51.51%)
Japan
Mountain Ventures WWG III, LLC
Delaware
Mountain Ventures WWG IV, LLC
Delaware
Mountain Ventures WWG V, LLC
Delaware
Mountain Ventures WWG VI, LLC
Delaware
Mountain Ventures WWG, LLC
Delaware











--------------------------------------------------------------------------------






Name of Company
Where Organized
Mountain Ventures WWG, VII, LLC
Delaware
MRO Soluciones, S.A. de C.V.
Mexico
Pimentel Fasteners B.V.
Netherlands
Pro Tool Point Supply, Inc.
Illinois
PSS West, Inc.
California
Safety Registry Services, LLC
Delaware
Solus Sécurité Inc.
Canada
Techni-Tool, Inc.
Pennsylvania
WEX WWG VIII, LLC
Delaware
WWG de Mexico, S.A. de C.V.
Mexico
WWG International Finance C.V.
Netherlands
WWG Servicios, S.A. de C.V.
Mexico
WWGH LLC
Delaware
Zoro Tools, Inc.
Delaware









B. Other Material Equity Investments (50% and less ownership)




Name of Company
Where Organized
Sterling Fabory India Private Ltd. (50%)
India























--------------------------------------------------------------------------------




Schedule 5.16
Insurance
None.










--------------------------------------------------------------------------------




Schedule 7.1
Existing Liens
Pursuant to the Negative Lien and Undertaking to Create a Charge Agreement (the
“Negative Lien Agreement”), dated September 17, 2009, between Grainger
Industrial Supply India Private Limited (“GISIPL”), a wholly owned Subsidiary of
Borrower, and Hong Kong Shanghai Bank Corporation Limited (“HSBC”), as security
for the 250,000,000 Indian Rupee credit facility (the “Indian Credit Facility”)
provided by HSBC to GISIPL, (i) GISIPL shall not create any mortgage, charge,
lien or encumbrance over any of its current or future assets for as long as any
amounts are outstanding and payable under the Indian Credit Facility; and (ii)
HSBC may create a charge over any of GISIPL’s assets at any time upon request by
HSBC.












